Execution Version

 

EXHIBIT 10.4

AMENDED AND RESTATED AMENDMENT NUMBER FIVE TO AMENDED AND RESTATED CREDIT
AGREEMENT AND AMENDMENT NUMBER TWO TO AMENDED AND RESTATED SECURITY AGREEMENT

This Amended and Restated Amendment Number Five to Amended and Restated Credit
Agreement and Amendment Number Two to Amended and Restated Security Agreement
(this “Amendment”) is entered into as of June 15, 2017 (and shall become
effective upon the occurrence of the Effective Date (as defined below)), by and
among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, “Agent”), on the one hand, and JACK COOPER HOLDINGS CORP., a
Delaware corporation (“Parent”), and the Subsidiaries of Parent identified on
the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), and the undersigned
Guarantors, on the other hand, in light of the following:

A.Agent, Lenders, and Borrowers have previously entered into that certain
Amended and Restated Credit Agreement, dated as of June 18, 2013 (as amended
from time to time, the “Agreement”);

B. Agent, Lenders, Borrowers and Guarantors have previously entered into that
certain Amended and Restated Security Agreement, dated as of June 18, 2013 (as
amended from time to time, the “Security Agreement”);

C.Agent, Lenders and Borrowers have previously entered into that certain
Amendment Number Five to Amended and Restated Credit Agreement and Amendment
Number Two to Amended and Restated Security Agreement, dated as of April 3, 2017
(the “Original Fifth Amendment”);

D.Among other things, Parent wishes to issue 13.75% senior secured notes due
2023 pursuant to an indenture to be dated as of the Effective Date (as defined
below); and

E.Agent, Lenders, Borrowers and Guarantors have agreed to (i) amend and restate
the Original Fifth Amendment and (ii) amend the Agreement and the Security
Agreement, in each case, as set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Agent, Lenders and Borrowers hereby agree as follows:

1.DEFINITIONS.  All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, as amended hereby, unless
specifically defined herein.

2.AMENDMENTS.

(a)On the Effective Date, the Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth on the
pages attached hereto as Annex A.

(b)On the Effective Date, Schedule 5.1 to the Agreement is hereby amended by (i)
deleting the reference therein to the “Notes Agent” and replacing such reference
with a reference to the





Amended and Restated Amendment Number Five to Amended and Restated Credit
Agreement and

Amendment Number Two to Amended and Restated Security Agreement

BN 28858156v1

--------------------------------------------------------------------------------

 



“2017 Notes Agent”, (ii) deleting each reference therein to the “Notes
Documents” and replacing each such reference with a reference to the “2017 Notes
Documents” and (iii) deleting the reference therein to the “Notes Indenture” and
replacing such reference with a reference to the “2017 Notes Indenture”.

(c)On the Effective Date, Section 5(f) of the Security Agreement is hereby
amended by deleting each reference to the “Notes Agent” appearing therein and
replacing each such reference with a reference to the “2017 Notes Agent”.

3.REPRESENTATIONS AND WARRANTIES.

(a)Each Borrower hereby affirms to Agent and Lenders on the Effective Date that
all of such Borrower’s representations and warranties set forth in the
Agreement, after giving effect to this Amendment, the MSD Credit Agreement
Amendment, the Solus Credit Agreement Amendment, the 2017 Notes Indenture, the
ABL Intercreditor Amendment and the Intercreditor Agreement, are true, complete
and accurate in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date).

(b)Each Borrower and Guarantor represents and warrants as of the date hereof
that (i) it has the requisite corporate power and authority to execute and
deliver this Amendment, and to perform its obligations hereunder and under the
Loan Documents (as amended hereby) to which it is a party and (ii) the
execution, delivery and performance by each Borrower and Guarantor of this
Amendment has been duly approved by all necessary corporate action and does not
(A) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, (B) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Subsidiaries (other than
those Material Contracts referenced in (C) below) except to the extent that any
such conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change, (C) conflict with, or
result in a breach of, or constitute (with due notice, lapse of time or both) a
default under the MSD Credit Agreement, the Solus Credit Agreement, the
Intercreditor Agreement, the 2017 Notes Documents, or the ABL Intercreditor
Agreement, in each case after giving effect to this Amendment, the Solus Credit
Agreement Amendment, the MSD Credit Agreement Amendment, the 2017 Notes
Documents, the Intercreditor Agreement and the ABL Intercreditor Amendment in
effect as of the Effective Date, or (E) result in or require the imposition of
any Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, after giving effect to this Amendment, the Solus Credit
Agreement Amendment, the MSD Credit Agreement Amendment, the 2017 Notes
Documents, the Intercreditor Agreement and the ABL Intercreditor Amendment in
effect as of the Effective Date.

(c)Each Borrower and Guarantor represents and warrants as of the date hereof
that this Amendment (i) has been duly executed and delivered by such Borrower or
Guarantor, (ii) is the legal, valid and binding obligation of such Borrower or
Guarantor, enforceable against such Borrower or Guarantor in accordance with its
terms, and is in full force and effect, except to the extent that (A) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights or general principles of equity or (B) the availability of the
remedies of specific performance or injunctive relief are subject to the
discretion of the court before which any proceeding therefor may be brought, and
(iii) does not and will not violate any material provision of the Governing
Documents of any Loan Party or its Subsidiaries.

4.NO DEFAULTS.  Each Borrower hereby affirms to Agent and the Lenders that on
the Effective Date no Default or Event of Default has occurred and is continuing
as of such date, after giving





2

--------------------------------------------------------------------------------

 



effect to this Amendment, the MSD Credit Agreement Amendment, the Solus Credit
Agreement Amendment, the 2017 Notes Indenture and the Intercreditor Agreement. 

5.CONSENT.  Subject to the occurrence of the Effective Date (as defined below),
and notwithstanding anything to the contrary in the Agreement or each of the
other Loan Documents, the Agent and each of the Lenders hereby consent to the
MSD Credit Agreement Amendment and the Solus Credit Agreement Amendment, consent
to, and authorize Agent to enter into, the Intercreditor Agreement, and consent
to the incurrence of the 2017 Notes Obligations.  For the avoidance of doubt, in
the event the Effective Date (as defined below) does not occur for any reason,
each of the  consents referenced in this Section 5 shall be of no force or
effect.

6.CONDITIONS PRECEDENT.  Except as set forth in Section 9 below, this Amendment
shall become effective on the date (the “Effective Date”) on which the following
conditions shall have been satisfied (or duly waived by the Agent and each of
the Lenders):

(a)(i) substantially concurrently with the effectiveness of this Amendment, the
Parent and Jack Cooper Enterprises, Inc. (“JCEI”) shall have consummated the
“Amended Offers” or obtained bankruptcy court confirmation of the “Plan”, in
each case, as defined in that certain Amended and Restated Offer to Purchase and
Offering Memorandum, and Disclosure Statement Soliciting Acceptances of a
Prepackaged Plan of Reorganization, dated June 15, 2017 (which Plan is attached
to the Offering Memorandum (as defined below)), issued by Parent and JCEI (as
the same may be amended, supplemented or otherwise modified by Parent and/or
JCEI so long as such changes do not materially and adversely affect the Lenders;
provided that any such change that, individually or in the aggregate or directly
or indirectly (x) results in a projected annual savings in cash interest expense
of an amount less than $3,100,000, (y) changes the treatment of the Agent, the
Lenders or the “Prepetition ABL Facility Claims” (as such term is defined in the
Plan) under the Plan or the “Amended Exchange Offers”, including without
limitation, in respect of plan treatment, reinstatement of the Obligations under
section 1124(2) of the Bankruptcy Code, releases, exculpations and/or discharge
(or exemption from discharge) or (z) permits Liens to secure the Notes after the
Effective Date shall, in each of the foregoing cases, be deemed materially
adverse to the Lenders, the “Offering Memorandum”, which Offering Memorandum is
attached hereto as Annex H) and (ii) as a result of, and after giving effect to,
the consummation of the Fifth Amendment Effective Date Transactions, the
Borrower’s projected annual consolidated cash interest expense, determined in
accordance with GAAP, shall be reduced by not less than $3,100,000;

(b)the Agent and the Lenders shall have received each of the following:

(i)an executed counterpart of this Amendment by each of the parties hereto;

(ii)a fully executed copy of the Intercreditor Agreement in form and substance
substantially identical to the form attached hereto as Annex B (the
“Intercreditor Agreement”);

(iii)a fully executed copy of an amendment to the ABL Intercreditor Agreement in
form and substance substantially identical to the form attached hereto as Annex
C (the “ABL Intercreditor Amendment”);

(iv)a fully executed copy of the Vehicle Collateral Agency Agreement in form and
substance substantially identical to the form attached hereto as Annex D;

(v)a fully executed copy of the 2017 Notes Indenture in form and substance
substantially identical to the form attached hereto as Annex E;





3

--------------------------------------------------------------------------------

 



(vi)an amendment to the MSD Credit Agreement (as defined in the ABL
Intercreditor Agreement) (the “MSD Credit Agreement Amendment”) in form and
substance substantially identical to the form attached hereto as Annex F,
certified by a responsible officer of Parent as being true, correct, complete
and in full force and effect;

(vii)an amendment to the Solus Credit Agreement (as defined in the ABL
Intercreditor Agreement) (the “Solus Credit Agreement Amendment”) in form and
substance substantially identical to the form attached hereto as Annex G,
certified by a responsible officer of Parent as being true, correct, complete
and in full force and effect;

(viii)evidence that the liens and security interests securing the obligations
under the Notes have been released (or shall be released substantially
concurrently with occurrence of the Effective Date);

(ix)fully executed copies of the 2017 Notes Documents and the Offering
Memorandum, including but not limited to any notices or certificates with
respect to leverage or other financial covenants, duly certified by an officer
of Parent, which 2017 Notes Documents shall be consistent in all respects with
the Offering Memorandum;

(x)to the extent that cases under Chapter 11 of the Bankruptcy Code are
commenced with respect to any Borrower and/or any Guarantor, an order or, as
applicable, orders  approving the use of “cash collateral” (as such term is
defined in section 363 of the Bankruptcy Code) and/or debtor in possession
financing (which order or orders, as applicable, shall likewise approve the
grant of adequate protection to the Agent and Lenders and other customary lender
protections) entered by the bankruptcy court presiding over the chapter 11 cases
of the Borrowers and/or the Guarantors, each of which order shall be in form and
substance acceptable in all respects to the Agent and Lenders and shall not have
been amended, modified, vacated or subject to appeal (any such order, a
“Financing Order”);

(xi)to the extent that cases under Chapter 11 of the Bankruptcy Code are
commenced with respect to any Borrower and/or any Guarantor, an order confirming
the “Plan” (as defined in the Offering Memorandum) entered by the bankruptcy
court presiding over the chapter 11 cases of the Borrowers and/or the
Guarantors, which order shall (A) be in form and substance (1) acceptable in all
material respects to the Agent and Lenders with respect to the treatment of the
Agent, the Lenders and the “Prepetition ABL Facility Claims” (as such term is
defined in the Plan) under the Plan, including without limitation, in respect of
plan treatment, reinstatement of the Obligations under section 1124(2) of the
Bankruptcy Code, releases, exculpations and discharge (or exemption from
discharge) and (2) otherwise reasonably acceptable to the Agent and the Lenders
and (B) not have been amended, modified, vacated or subject to appeal;

(xii)a certificate, dated as of the Effective Date and signed on behalf of
Parent by a responsible officer of Parent, certifying as of the Effective Date
(v) that the representations and warranties set forth herein and in the other
Loan Documents, in each case after giving effect to this Amendment, the MSD
Credit Agreement Amendment, the Solus Credit Agreement Amendment, the 2017 Notes
Documents, the ABL Intercreditor Amendment and the Intercreditor Agreement on
the Effective Date, are true and correct in all material respects (it being
understood that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Change” or similar language shall be true and
correct in all respects after giving effect to any such qualification therein)
with the same effect as though made on and as of the Effective Date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date), (w) no Default or Event of
Default exists and is continuing on the Effective Date, in each case after
giving effect to this Amendment, the transactions contemplated hereby,  the MSD
Credit





4

--------------------------------------------------------------------------------

 



Agreement Amendment, the Solus Credit Agreement Amendment, the 2017 Notes
Documents, the ABL Intercreditor Amendment and the Intercreditor Agreement on
the Effective Date, (x) the execution, delivery and performance of Parent and
its Subsidiaries of the 2017 Notes Documents (including the incurrence of
Indebtedness and granting of Liens thereunder), is permitted by the Solus Credit
Agreement, the MSD Credit Agreement, the ABL Intercreditor Agreement and the
Intercreditor Agreement (in each case, if applicable, as amended on the
Effective Date), (y) that either the “Amended Offers” or the confirmation of the
“Plan” (each as defined in the Offering Memorandum) has been, or will be
substantially concurrently with the occurrence of the Effective Date,
consummated and (z) that the Borrowers’ projected annual consolidated cash
interest expense, determined in accordance with GAAP, as a result of and
immediately after giving effect to the Fifth Amendment Effective Date
Transactions, would be reduced by not less than $3,100,000 (which certificate
shall be accompanied by reasonably detailed calculations supporting such
conclusion);

(xiii)fully executed copies of that certain Restructuring Support Agreement
dated as of June 15, 2017 between Parent, JCEI, certain guarantors party thereto
and certain Noteholders party thereto and that certain Support Agreement dated
as of June 15, 2017 between JCEI and certain holders of the PIK Notes party
thereto prior to the consummation of the Fifth Amendment Effective Date
(together the “Restructuring Support Agreements”), in form and substance
substantially identical to the forms attached hereto as Annex I, certified by a
responsible officer of Parent as being true, correct, complete and in full force
and effect; and

(xiv)all fees due under the fee letter of even date herewith, executed by Parent
and the Lenders;

(c)the Lenders or Agent, as applicable, shall have received payment of the
Agent’s and Lenders’ reasonable and documented out-of-pocket costs and expenses
(including, without limitation, the reasonable and documented fees and expenses
of counsel for the Agent and each of the Lenders) incurred for the period
through and including the Effective Date (to the extent invoiced on or prior to
the Effective Date);

(d)to the extent not previously paid, all accrued and unpaid interest at the
non-default rate payable under the Loan Documents through and including the
Effective Date shall have been paid to the Lenders; provided, however, that if
the Effective Date shall not have occurred by September 5, 2017, all accrued and
unpaid interest at the default rate payable under the Loan Documents from June
1, 2017 through and including the Effective Date shall have been paid to the
Lenders;

(e)there shall have been no termination of the use of “cash collateral” (as such
term is defined in section 363 of the Bankruptcy Code) or the occurrence of any
“Event of Default” or “Termination Date” under any Financing Order or debtor in
possession financing facility;

(f)each of the foregoing conditions shall have been satisfied or waived by the
Agent and the Lenders, on or before September 5, 2017; 

(g)each of the documents referenced in Section 6(b) of this Amendment and which
is attached hereto shall be in full force and effect and shall not have been
modified in any manner that is, in the reasonable judgment of Agent and Required
Lenders, adverse to the Agent or the Lenders; provided that, with respect to the
documents referenced in clause (b)(v) above, it is understood and agreed that
any change to the definition of “ABL Priority Leverage Ratio” in the 2017 Notes
Indenture as compared to the definition of “ABL Priority Leverage Ratio”
contained in the form of the 2017 Notes Indenture attached hereto as Annex E
shall be deemed adverse to the Lenders;





5

--------------------------------------------------------------------------------

 



(h)the Restructuring Support Agreements shall have not been terminated; and

(i)neither any Noteholder or the trustee on behalf of any Noteholder shall have
exercised any remedies with respect to non-payment of the Notes.         

7.RESTRUCTURING THROUGH CHAPTER 11 INSOLVENCY PROCEEDING.

Agent and each Lender hereby agrees that should the Borrowers and Guarantors
decide to consummate the Fifth Amendment Effective Date Transactions pursuant to
an Insolvency Proceeding under Chapter 11 of the Bankruptcy Code, on the terms
and conditions as described in in the Offering Memorandum and the Plan, then (i)
all outstanding Obligations owing by the Borrowers and Guarantors under the Loan
Documents immediately prior to such Insolvency Proceeding (or as may accrue
during such Insolvency Proceeding, including without limitation, interest
accruing under the Loan Documents at the non-default rate provided for under the
Loan Documents; provided, however, if the “Effective Date” (as defined in the
Plan) of the Plan shall not have occurred by September 5, 2017, all accrued and
unpaid interest under the Loan Documents from and including June 1, 2017 shall
be cured and reinstated at the default rate payable under the Loan Documents)
may be cured and reinstated in full and complete settlement, release, and
discharge of such claims pursuant to section 1124(2) of the Bankruptcy Code, and
(ii) subject to the satisfaction of all requirements for reinstatement of the
Obligations under section 1124(2) of the Bankruptcy Code, all Commitments in
effect immediately prior to such Insolvency Proceeding shall be reinstated, in
each case pursuant to the terms and conditions of the Loan Documents in effect
immediately prior to such Insolvency Proceeding, and after giving effect to this
Amendment, in each  case subject to satisfaction of the requirements under
Section 6  hereof.  Agent and each Lender agrees to execute such documents or
take such actions, at the sole cost and expense of the Borrowers and Guarantors,
as reasonably necessary to evidence that the Obligations and Commitments have
been cured and reinstated, as applicable, in accordance with the terms hereof. 

8.ACKNOWLEDGEMENT. 

(a)Each Borrower and Guarantor hereby acknowledges and reaffirms (i) all of its
obligations and duties under the Loan Documents and (ii) that Agent, for the
ratable benefit of the Lender Group, has and shall continue to have valid,
perfected Liens in the Collateral as required under the Loan Documents (other
than (x) in respect of Vehicles that are subject to a certificate of title and
as to which Agent has elected not to note its Lien on the applicable certificate
of title), (y) Commercial Tort Claims and letter-of-credit rights that are not
required to be perfected by the terms of the Security Agreement and (z) any
Deposit Accounts and Securities Accounts not subject to a Control Agreement as
permitted by Section 6.11 of the Agreement).

(b)Each of the parties hereto acknowledges and agrees that upon execution and
delivery of this Amendment, this Amendment amends, restates, supersedes and
replaces the Original Fifth Amendment in its entirety. This Amendment
constitutes an amendment and restatement of the Original Fifth Amendment and is
not, and is not intended by the parties to be, a novation of the Original Fifth
Amendment.

9.WAIVER.    Agent and each Lender hereby waives the Default or Event of Default
resulting from the non-payment of interest under the Notes that was due and
owing on June 1, 2017 for so long as no Noteholder, nor the trustee on behalf of
any Noteholder, has exercised any remedies with respect to non-payment of the
Notes; provided, any such Default or Event of Default shall be permanently
waived upon consummation of the Fifth Amendment Effective Date Transactions
(without prejudice to, or waiver of, the accrual of interest at the default rate
provided under the Loan Documents from and including June 1, 2017 if, and only
if, the “Effective Date” (as defined in the Plan) of the Plan shall not have
occurred by





6

--------------------------------------------------------------------------------

 



September 5, 2017) provided that the Fifth Amendment Effective Date Transactions
occur on or prior to the earlier to occur of (i) September 5, 2017 (or such
later date as the Required Lenders may agree in writing (which may be through
email) and (ii) the termination of either Restructuring Support Agreement and
further provided that prior to the permanent waiver of any such Default or Event
of Default, the Borrowers and Guarantors agree that (i) in no event shall such
waiver permit any further borrowings, extensions of credit or Advances to be
made under the Agreement and (ii) the Agent and the Lenders shall not be
obligated to provide any further extensions of credit of any kind, including
without limitation, any Advances to the Borrower and/or any Guarantors.  The
waivers contained in this Section 9 shall be effective immediately upon
execution of this Amendment by the parties hereto, notwithstanding anything to
the contrary contained herein, including, without limitation, Section 6
above.  Nothing in this Amendment is intended to constitute, or shall
constitute, a waiver of, or forbearance with respect to, any Default or Event of
Default other than the Default or Event of Default referenced in the first
sentence of this Section 9.       

10.RELEASE.

Each Borrower, Parent and each Guarantor (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any of
Borrowers, Guarantors or the Parent, for its past, present and future employees,
agents, representatives, officers, directors, shareholders, and trustees (each,
a “Releasing Party” and collectively, the “Releasing Parties”), does hereby
remise, release and discharge, and shall be deemed to have forever remised,
released and discharged, the Agent and each of the Lenders, and the Agent’s and
each other Lender’s respective successors-in-title, legal representatives and
assignees, past, present and future officers, directors, affiliates,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys and other professionals and all other persons and entities to whom any
of the foregoing would be liable if such persons or entities were found to be
liable to any Releasing Party, or any of them (each a “Releasee” and
collectively hereinafter the “Releasees” or the “Lender Parties”), from any and
all manner of action and actions, cause and causes of action, claims, charges,
demands, counterclaims, suits, reckonings, controversies, damages, judgments,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand or cause of action of whatever nature, whether in
law, equity or otherwise (including, without limitation, any so called “lender
liability” claims, interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses and incidental,
consequential and punitive damages payable to third parties, or any claims
arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under
any other federal, state or foreign law equivalent), whether known or unknown,
fixed or contingent, joint and/or several, secured or unsecured, due or not due,
primary or secondary, liquidated or unliquidated, contractual or tortious,
direct, indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore accrue against any of the Lender Parties solely in their capacities
as such under the Loan Documents, whether held in a personal or representative
capacity, and which are based on any act, fact, event or omission or other
matter, cause or thing; in each case of the foregoing occurring at or from any
time prior to and including the date hereof in any way, directly or indirectly
arising out of, connected with or relating to the Agreement or any other Loan
Document and the transactions contemplated thereby, except for the duties and
obligations expressly set forth in this Amendment or the other Loan Documents
(each, a “Claim” and collectively, the “Claims”).  Each Releasing Party further
hereby represents that it has received the advice of legal counsel with regard
to the releases contained herein, and having been so advised stipulates and
agrees with respect to all Claims, that it hereby waives any and all provisions,
rights, and benefits conferred by any state or federal law of the United States,
or any principle of common law, including, without limitation, the benefit of
the provisions of Section 1542 of the Civil Code of California, which provides
as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER





7

--------------------------------------------------------------------------------

 



FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER, MUST
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

As to each and every claim released hereunder, each Borrower and each Guarantor
also waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of California), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

Each Borrower and each Guarantor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts.  Each Borrower and each Guarantor
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. 

Each Borrower and each Guarantor, for itself and on behalf of its successors,
assigns, and officers, directors, employees, agents and attorneys, and any
Person acting for or on behalf of, or claiming through it, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any claim released,
remised and discharged by such Person pursuant to the above release. 

11.COSTS AND EXPENSES.  Borrowers shall pay to Agent and Barclays Bank PLC,
respectively, all of Agent’s and Barclays Bank PLC’s reasonable and documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
and documented fees and expenses of counsel of each of the Agent and Barclays
Bank PLC, which counsel may include any local counsel deemed necessary, search
fees, filing and recording fees, documentation fees, appraisal fees, travel
expenses, and other fees) arising in connection with the preparation, execution,
and delivery of this Amendment and all related documents, as well as the
implementation of the Fifth Amendment Effective Date Transactions, including
without limitation, effecting such transactions pursuant to cases under Chapter
11 of the Bankruptcy Code. All such fees and expenses owed to Buchalter, a
professional corporation and Shearman & Sterling LLP, a limited liability
partnership, incurred on or before the date of execution of this Amendment shall
be paid promptly upon execution hereof but, in any event, with three (3)
Business Days following receipt of a reasonably detailed invoice for such costs
and expenses.

12.LIMITED EFFECT.  In the event of a conflict between the terms and provisions
of this Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall govern.  In all other respects, the
Agreement, as amended and supplemented hereby, shall remain in full force and
effect.

13.COUNTERPARTS; EFFECTIVENESS.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original.  All such
counterparts, taken together, shall constitute but one and the same
Amendment.  This Amendment shall become effective upon the execution of a
counterpart of this Amendment by each of the parties hereto and satisfaction of
each of the other conditions precedent set forth in Section 6 hereof.  This
Amendment is a Loan Document and is subject to all the terms and protections
applicable to Loan Documents generally, provided that this Amendment may not be
amended or modified, nor shall any of the conditions precedent in Section 6
hereof be waived, except with the prior written consent of the Agent and each of
the Lenders.  Delivery of an executed counterpart of this





8

--------------------------------------------------------------------------------

 



Amendment by telefacsimile or .pdf shall be equally effective as delivery of a
manually executed counterpart.

14.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.  Section 12
of the Agreement is incorporated herein by reference mutatis mutandis. 

15.REAFFIRMATION OF GUARANTIES, LOAN DOCUMENTS, LIENS AND SECURITY
INTERESTS.  Each of the undersigned Borrower and Guarantors hereby reaffirms and
agrees that (a) the Guaranty and the Loan Documents to which it is a party shall
remain in full force and effect (including, without limitation, any Liens and
security interests granted in connection therewith) after this Amendment is
consummated as if consummated contemporaneously therewith, and all Guaranties,
Loan Documents, grants of Liens and security interests undertaken or granted in
connection with the Obligations are hereby ratified and confirmed, (b) nothing
in the Loan Documents to which it is a party obligates Agent or the Lenders to
notify such Guarantor of any changes in the financial accommodations made
available to the Loan Parties or to seek reaffirmations of the Loan Documents to
which such Guarantor is a party; and (c) no requirement to so notify such
Guarantor or to seek such Guarantor’s reaffirmation in the future shall be
implied by this Section 15.

16.TERMINATION. This Amendment shall terminate if the Effective Date has not
occurred on or before September 5, 2017 (or such later date as may be agreed to
by the Required Lenders in writing (which may be through email)).

 [Signatures on next page.]

 



9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

a Delaware limited liability company,

 

as Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





Amended and Restated Amendment Number Five to Amended and Restated Credit
Agreement and

Amendment Number Two to Amended and Restated Security Agreement

BN 28858156v1

--------------------------------------------------------------------------------

 



 

BARCLAYS BANK PLC,  

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 



BORROWERS:

JACK COOPER HOLDINGS CORP.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JACK COOPER TRANSPORT COMPANY, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

PACIFIC MOTOR TRUCKING COMPANY,

 

a Missouri corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

AUTO HANDLING CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

JACK COOPER LOGISTICS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 



 

AXIS LOGISTIC SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JACK COOPER CT SERVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

JACK COOPER RAIL AND SHUTTLE, INC.,

 

a Delaware corporation,

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

GUARANTORS:

JACK COOPER SPECIALIZED TRANSPORT, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

AUTO EXPORT SHIPPING, INC.,

 

a New Jersey corporation,

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

CARPILOT, INC.,

 

a Delaware corporation,

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

Annex A

Section 2(a) Amendments

 

[See attached.]

 

 



 

--------------------------------------------------------------------------------

 

ANNEX A

TO AMENDMENT NUMBER FIVE TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT
NUMBER TWO TO AMENDED AND RESTATED SECURITY AGREEMENT

 

 



AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

JACK COOPER HOLDINGS CORP.

and certain of its Subsidiaries, as Borrowers,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

and

WELLS FARGO CAPITAL FINANCE, LLC

as the Lead Arranger, Sole Bookrunner, and Administrative Agent

 

Dated as of June 18, 2013



 

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

Page

 

 

 

1.

DEFINITIONS AND CONSTRUCTION.


1

 

1.1

Definitions


1

 

1.2

Accounting Terms


1

 

1.3

Code


2

 

1.4

Construction


2

 

1.5

Schedules and Exhibits

3 2

2.

LOANS AND TERMS OF PAYMENT.


3

 

2.1

Revolver Advances


3

 

2.2

[Reserved]


3

 

2.3

Borrowing Procedures and Settlements


3

 

2.4

Payments; Reductions of Commitments; Prepayments


10

 

2.5

Overadvances; Promise to Pay

13 12

 

2.6

Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations


13

 

2.7

Crediting Payments


14

 

2.8

Designated Account

15 14

 

2.9

Maintenance of Loan Account; Statements of Obligations

15 14

 

2.10

Fees


15

 

2.11

Letters of Credit


15

 

2.12

LIBOR Option


21

 

2.13

Capital Requirements


23

 

2.14

Accordion

25 24

 

2.15

Joint and Several Liability of Borrowers


26

3.

CONDITIONS; TERM OF AGREEMENT.


28

 

3.1

Conditions Precedent to the Initial Extension of Credit


28

 

3.2

Conditions Precedent to all Extensions of Credit

29 28

 

3.3

Maturity

29 28

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Page



 

 

 

 

 

3.4

Effect of Maturity

29 28

 

3.5

Early Termination by Borrowers


29

 

3.6

Conditions Subsequent


29

4.

REPRESENTATIONS AND WARRANTIES.

30 29

 

4.1

Due Organization and Qualification; Subsidiaries

30 29

 

4.2

Due Authorization; No Conflict


30

 

4.3

Governmental Consents

31 30

 

4.4

Binding Obligations; Perfected Liens

31 30

 

4.5

Title to Assets; No Encumbrances


31

 

4.6

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims

32 31

 

4.7

Litigation

32 31

 

4.8

Compliance with Laws


32

 

4.9

No Material Adverse Change

33 32

 

4.10

Fraudulent Transfer

33 32

 

4.11

Employee Benefits

33 32

 

4.12

Environmental Condition

33 32

 

4.13

Intellectual Property


33

 

4.14

Leases

34 33

 

4.15

Deposit Accounts and Securities Accounts

34 33

 

4.16

Complete Disclosure

34 33

 

4.17

Material Contracts

34 33

 

4.18

Patriot Act

35 34

 

4.19

Indebtedness

35 34

 

4.20

Payment of Taxes

35 34

 

4.21

Margin Stock

35 34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Page



 

 

 

 

 

4.22

Governmental Regulation

35 34

 

4.23

OFAC


35

 

4.24

Employee and Labor Matters

36 35

 

4.25

Parent as a Holding Company

36 35

 

4.26

Notes Documents

36 35

 

4.27

[Reserved]

36 35

 

4.28

Eligible Accounts

36 35

 

4.29

Eligible Vehicles


36

 

4.30

Locations of Inventory and Equipment

37 36

 

4.31

ERISA

37 36

 

4.32

Hedge Agreements

37 36

5.

AFFIRMATIVE COVENANTS

37 36

 

5.1

Financial Statements, Reports, Certificates

37 36

 

5.2

Collateral Reporting

37 36

 

5.3

Existence

38 37

 

5.4

Maintenance of Properties

38 37

 

5.5

Taxes

38 37

 

5.6

Insurance

38 37

 

5.7

Inspection

39 38

 

5.8

Compliance with Laws

39 38

 

5.9

Environmental

39 38

 

5.10

Disclosure Updates

39 38

 

5.11

Formation of Subsidiaries

40 39

 

5.12

Further Assurances

40 39

 

5.13

Lender Meetings

41 40

 

5.14

Material Contracts

41 40

 

 

 

 

 

 

 

 

iii

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Page



 

 

 

 

 

5.15

Location of Inventory and Equipment

41 40

 

5.16

ERISA Matters

41 40

 

5.17

Establishment of Escrow Account

42 41

6.

NEGATIVE COVENANTS

42 41

 

6.1

Indebtedness

42 41

 

6.2

Liens

42 41

 

6.3

Restrictions on Fundamental Changes

43 41

 

6.4

Disposal of Assets

43 42

 

6.5

Change Name

43 42

 

6.6

Nature of Business

43 42

 

6.7

Prepayments and Amendments

43 42

 

6.8

Change of Control

44 43

 

6.9

Restricted Junior Payments

44 43

 

6.10

Accounting Methods

46 45

 

6.11

Investments; Controlled Investments

46 45

 

6.12

Transactions with Affiliates


46

 

6.13

Use of Proceeds


47

 

6.14

Limitation on Issuance of Stock

48 47

 

6.15

[Reserved].

48 47

 

6.16

[Reserved]

48 47

 

6.17

Inventory and Equipment with Bailees

48 47

 

6.18

ERISA


48

 

6.19

2017 Notes Indenture Debt Incurrence Compliance


48

7.

FINANCIAL COVENANTS.


48

8.

EVENTS OF DEFAULT.


48

 

8.1

Payments

49 48

 

 

 

 

 

 

 

 

iv

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Page



 

 

 

 

 

8.2

Covenants

49 48

 

8.3

Judgments


49

 

8.4

Voluntary Bankruptcy, etc


49

 

8.5

Involuntary Bankruptcy, etc


49

 

8.6

Restraint of Business

50 49

 

8.7

Default Under Other Agreements

50 49

 

8.8

Representations, etc.


50

 

8.9

Guaranty


50

 

8.10

Security Documents


50

 

8.11

Loan Documents


50

 

8.12

ERISA


50

9.

RIGHTS AND REMEDIES.

51 50

 

9.1

Rights and Remedies

51 50

 

9.2

Remedies Cumulative

52 51

10.

WAIVERS; INDEMNIFICATION.

52 51

 

10.1

Demand; Protest; etc.

52 51

 

10.2

The Lender Group’s Liability for Collateral


52

 

10.3

Indemnification


52

11.

NOTICES.


53

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.


54

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.


57

 

13.1

Assignments and Participations


57

 

13.2

Successors

60 59

14.

AMENDMENTS; WAIVERS.


60

 

14.1

Amendments and Waivers


60

 

14.2

Replacement of Certain Lenders

62 61

 

 

 

 

 

 

 

 

v

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Page



 

 

 

 

 

14.3

No Waivers; Cumulative Remedies


62

15.

AGENT; THE LENDER GROUP


62

 

15.1

Appointment and Authorization of Agent


62

 

15.2

Delegation of Duties


63

 

15.3

Liability of Agent


63

 

15.4

Reliance by Agent

64 63

 

15.5

Notice of Default or Event of Default


64

 

15.6

Credit Decision


64

 

15.7

Costs and Expenses; Indemnification

65 64

 

15.8

Agent in Individual Capacity

66 65

 

15.9

Successor Agent

66 65

 

15.10

Lender in Individual Capacity


66

 

15.11

Collateral Matters

67 66

 

15.12

Restrictions on Actions by Lenders; Sharing of Payments


68

 

15.13

Agency for Perfection

69 68

 

15.14

Payments by Agent to the Lenders


69

 

15.15

Concerning the Collateral and Related Loan Documents


69

 

15.16

Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

70 69

 

15.17

Several Obligations; No Liability


70

16.

WITHHOLDING TAXES.

71 70

 

16.1

Payments


70

 

16.2

Exemptions


71

 

16.3

Reductions


72

 

16.4

Refunds

73 72

 

16.5

Excluded Taxes


72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vi

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Page



 

 

 

 

17.

GENERAL PROVISIONS.


73

 

17.1

Effectiveness


73

 

17.2

Section Headings


73

 

17.3

Interpretation

74 73

 

17.4

Severability of Provisions

74 73

 

17.5

Bank Product Providers

74 73

 

17.6

Debtor-Creditor Relationship


74

 

17.7

Counterparts; Electronic Execution

75 74

 

17.8

Revival and Reinstatement of Obligations

75 74

 

17.9

Confidentiality


75

 

17.10

Lender Group Expenses


76

 

17.11

Survival

77 76

 

17.12

Patriot Act

77 76

 

17.13

Integration

77 76

 

17.14

Jack Cooper Transport as Agent for Borrowers

77 76

 

17.15

No Novation


77

 

17.16

Intercreditor Agreement


77

 

17.17

Acknowledgment and Consent to Bail-In of EEA Financial Institutions


78

 

 

 

 

 



vii

--------------------------------------------------------------------------------

 

 

EXHIBITS AND SCHEDULES

Exhibit A-1

Form of Assignment and Acceptance

Exhibit B-1

Form of Borrowing Base Certificate

Exhibit C-1

Form of Compliance Certificate

Exhibit L-1

Form of LIBOR Notice

 

 

Schedule A-1

Agent’s Account

Schedule A-2

Authorized Persons

Schedule C-1

Commitments

Schedule D-1

Designated Account

Schedule E-1

Existing Credit Facilities

Schedule P-1

Permitted Investments

Schedule P-2

Permitted Liens

Schedule P-3

Legal Predecessors of Borrowers

Schedule R-1

Real Property Collateral

Schedule 1.1

Definitions

Schedule 3.1

Conditions Precedent

Schedule 3.6

Conditions Subsequent

Schedule 4.1(b)

Capitalization of Borrowers

Schedule 4.1(c)

Capitalization of Borrowers’ Subsidiaries

Schedule 4.6(a)

States of Organization

Schedule 4.6(b)

Chief Executive Offices

Schedule 4.6(c)

Organizational Identification Numbers

Schedule 4.6(d)

Commercial Tort Claims

Schedule 4.7(a)

Litigation – Material Adverse Change

Schedule 4.7(b)

Litigation

Schedule 4.11

Employee Benefits

Schedule 4.12

Environmental Matters

Schedule 4.13

Intellectual Property

Schedule 4.15

Deposit Accounts and Securities Accounts

Schedule 4.17

Material Contracts

Schedule 4.19

Permitted Indebtedness

Schedule 4.30

Locations of Inventory and Equipment

Schedule 4.31

ERISA Matters

Schedule 5.1

Financial Statements, Reports, Certificates

Schedule 5.2

Collateral Reporting

Schedule 6.6

Nature of Business

Schedule 6.12

Agreements – Transactions with Affiliates

 

 



4/3/17

 

 

BN 7606151v3

DRAFT 4/3/17

-1-

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), is entered into
as of June 18, 2013, by and among the lenders identified on the signature pages
hereof (each of such lenders, together with their respective successors and
permitted assigns, are referred to hereinafter as a “Lender”, as that term is
hereinafter further defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”), JACK COOPER HOLDINGS
CORP., a Delaware corporation (“Parent”) and the Subsidiaries of Parent
identified on the signature pages hereof (such Subsidiaries, together with
Parent, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”).

RECITALS

A. A. Borrowers, the lenders from time to time party thereto and the Agent have
entered into that certain Credit Agreement, dated as of November 29, 2010 (as
amended, supplemented, or modified from time to time prior to the date hereof,
the “Original Credit Agreement”).

B. B. Borrowers have requested Agent and the Lenders to amend and restate the
terms of the Original Credit Agreement; and

C. C. Agent and the Lenders have agreed to amend and restate the terms of the
Original Credit Agreement upon the terms and conditions set forth in this
Agreement and the Security Agreement.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, Lenders, Agent, and Borrowers hereby agree to
amend and restate the Original Credit Agreement as follows:

1.DEFINITIONS AND CONSTRUCTION.

1.1Definitions.  Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2Accounting Terms.  All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided,  however, that if any Borrower
notifies Agent that such Borrower requests an amendment to any provision hereof
to eliminate the effect of any Accounting Change occurring after the Closing
Date or in the application thereof on the operation of such provision (or if
Agent notifies any Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and such Borrower agree that they will negotiate in good faith amendments
to the provisions of this Agreement that are directly affected by such
Accounting Change with the intent of having the respective positions of the
Lenders and such Borrower after such Accounting Change conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon, the provisions in this
Agreement shall be calculated as if no such Accounting Change had
occurred.  When used herein, the term “financial statements” shall include the
notes and schedules thereto.  Whenever the term “Parent” “Borrower” or
“Borrowers” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Parent, Borrowers and their Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.    

1.3Code.  Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided,  however, that to the extent





 

--------------------------------------------------------------------------------

 

 

that the Code is used to define any term herein and such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.

1.4Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean (a) the payment or repayment in full in immediately available funds
of (i) the principal amount of, and interest accrued and unpaid with respect to,
all outstanding Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees or
charges that have accrued hereunder or under any other Loan Document (including
Letter of Credit Fees and the unused line fee) and are unpaid, (b) in the case
of contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, (c) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization, (d) the receipt by Agent of cash collateral in order
to secure any other contingent Obligations for which a claim or demand for
payment has been made on or prior to such time or in respect of matters or
circumstances known to Agent or a Lender at such time that are reasonably
expected to result in any loss, cost, damage, or expense (including reasonable
and documented attorneys fees and out-of-pocket legal expenses of outside
counsel), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Obligations, (e) the payment
or repayment in full in immediately available funds of all other outstanding
Obligations (including the payment of any termination amount then applicable (or
which would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements provided by Hedge Providers) other than (i)
unasserted contingent indemnification Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid, and (f) the termination of all
of the Commitments of the Lenders.  Any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.

1.5Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.





2

--------------------------------------------------------------------------------

 

 

2.LOANS AND TERMS OF PAYMENT.

2.1Revolver Advances.

(a)Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make revolving loans (“Advances”) to
Borrowers in an amount at any one time outstanding not to exceed the lesser of:

(i)such Lender’s Revolver Commitment, or

(ii)such Lender’s Pro Rata Share of an amount equal to the lesser of:

(A)the Maximum Revolver Amount less the sum of (1) the Letter of Credit Usage at
such time, plus (2) the Availability Block, plus (3) the principal amount of
Swing Loans outstanding at such time, and

(B)the Borrowing Base less the sum of (1) the Letter of Credit Usage at such
time, plus (2) the principal amount of Swing Loans outstanding at such time.

(b)Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.  The outstanding principal amount of the Advances,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.

(c)Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) to establish, increase, reduce,
eliminate, or otherwise adjust reserves from time to time against the Borrowing
Base or the Maximum Revolver Amount in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, including (i) reserves in an amount equal to the Bank Product
Reserve Amount, and (ii) reserves with respect to (A) sums that Parent or its
Subsidiaries are required to pay under any Section of this Agreement or any
other Loan Document (such as taxes, assessments, insurance premiums, or, in the
case of leased assets, rents or other amounts payable under such leases) and has
failed to pay when due, and (B) amounts owing by Parent or its Subsidiaries to
any Person to the extent secured by a Lien on, or trust over, any of the
Collateral (other than Liens described in clauses (f), (g), (h), (i), (n), (o),
(p), (q), (s), (u), (x), (y), (z), (aa), (bb), and (cc) of the definition of
“Permitted Liens” herein), which Lien or trust, in the Permitted Discretion of
Agent likely would have a priority superior to Agent’s Liens (such as Liens or
trusts in favor of landlords, warehousemen, carriers, mechanics, materialmen,
laborers, or suppliers, or Liens or trusts for ad valorem, excise, sales, or
other taxes where given priority under applicable law) in and to such item of
the Collateral.

2.2[Reserved]

2.3Borrowing Procedures and Settlements.

(a)Procedure for Borrowing.  Each Borrowing shall be made by a written request
by an Authorized Person delivered to Agent.  Unless Swing Lender is not
obligated to make a Swing Loan pursuant to Section 2.3(b) below, such notice
must be received by Agent no later than 10:00 a.m. (California time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day; provided, however, that if Swing Lender is not obligated to make a Swing
Loan as to a requested Borrowing, such notice must be received





3

--------------------------------------------------------------------------------

 

 

by Agent no later than 10:00 a.m. (California time) on the Business Day prior to
the date that is the requested Funding Date.  At Agent’s election, in lieu of
delivering the above-described written request, any Authorized Person may give
Agent telephonic notice of such request by the required time.  In such
circumstances, each Borrower agrees that any such telephonic notice will be
confirmed in writing within 24 hours of the giving of such telephonic notice,
but the failure to provide such written confirmation shall not affect the
validity of the request.

(b)Making of Swing Loans.  In the case of a request for an Advance and so long
as either (i) the aggregate amount of Swing Loans made since the last Settlement
Date, minus the amount of Collections or payments applied to Swing Loans since
the last Settlement Date, plus the amount of the requested Advance does not
exceed $10,000,000, or (ii) Swing Lender, in its sole discretion, shall agree to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make an Advance in the amount of such requested Borrowing (any such Advance made
solely by Swing Lender pursuant to this Section 2.3(b) being referred to as a
“Swing Loan” and such Advances being referred to as “Swing Loans”) available to
Borrowers on the Funding Date applicable thereto by transferring immediately
available funds to the Designated Account.  Anything contained herein to the
contrary notwithstanding, the Swing Lender may, but shall not be obligated to,
make Swing Loans at any time that one or more of the Lenders is a Defaulting
Lender.  Each Swing Loan shall be deemed to be an Advance hereunder and shall be
subject to all the terms and conditions (including Section 3) applicable to
other Advances, except that all payments on any Swing Loan shall be payable to
Swing Lender solely for its own account.  Subject to the provisions of Section
2.3(d)(ii), Swing Lender shall not make and shall not be obligated to make any
Swing Loan if Swing Lender has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date.  Swing Lender
shall not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan.  The Swing Loans shall be
secured by Agent’s Liens, constitute Advances and Obligations hereunder, and
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.

(c)Making of Loans.

(i)In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (California time) on
the Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing.  Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 10:00 a.m. (California time) on the Funding Date
applicable thereto.  After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrowers on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided,  however, that, subject
to the provisions of Section 2.3(d)(ii), Agent shall not request any Lender to
make, and no Lender shall have the obligation to make, any Advance if (1) one or
more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (2) the requested Borrowing would exceed the
Availability on such Funding Date.

(ii)Unless Agent receives notice from a Lender prior to 9:00 a.m. (California
time) on the date of a Borrowing, that such Lender will not make available as
and when required hereunder to Agent for the account of Borrowers the amount of
that Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender
has made or will make such amount available to Agent in immediately available
funds on the Funding Date and Agent may (but shall not be so required), in
reliance upon such





4

--------------------------------------------------------------------------------

 

 

assumption, make available to Borrowers on such date a corresponding amount.  If
any Lender shall not have made its full amount available to Agent in immediately
available funds and if Agent in such circumstances has made available to
Borrowers such amount, that Lender shall on the Business Day following such
Funding Date make such amount available to Agent, together with interest at the
Defaulting Lender Rate for each day during such period.  A notice submitted by
Agent to any Lender with respect to amounts owing under this Section 2.3(c)(ii)
shall be conclusive, absent manifest error.  If such amount is so made
available, such payment to Agent shall constitute such Lender’s Advance on the
date of Borrowing for all purposes of this Agreement.  If such amount is not
made available to Agent on the Business Day following the Funding Date, Agent
will notify Borrowers of such failure to fund and, upon demand by Agent,
Borrowers shall pay such amount to Agent for Agent’s account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Advances
composing such Borrowing.

(d)Protective Advances and Optional Overadvances.

(i)Any contrary provision of this Agreement or any other Loan Document
notwithstanding, Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent’s sole discretion, (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) at any time that any of
the other applicable conditions precedent set forth in Section 3 are not
satisfied, to make Advances to, or for the benefit of, Borrowers on behalf of
the Lenders that Agent, in its Permitted Discretion deems necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof, or (2) to
enhance the likelihood of repayment of the Obligations (other than the Bank
Product Obligations) (any of the Advances described in this Section 2.3(d)(i)
shall be referred to as “Protective Advances”).

(ii)Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Advances (including
Swing Loans) to Borrowers notwithstanding that an Overadvance exists or thereby
would be created, so long as (A) after giving effect to such Advances, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than
$10,000,000, and (B) after giving effect to such Advances, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount.  In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Advances to Borrowers to an amount
permitted by the preceding sentence.  In such circumstances, if any Lender with
a Revolver Commitment objects to the proposed terms of reduction or repayment of
any Overadvance, the terms of reduction or repayment thereof shall be
implemented according to the determination of the Required Lenders.  The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e)(i).  Each Lender with a Revolver Commitment shall
be obligated to settle with Agent as provided in Section 2.3(e) (or Section
2.3(g), as applicable) for the amount of such Lender’s Pro Rata Share of any
unintentional Overadvances by Agent reported to such Lender, any intentional
Overadvances made as permitted under this Section 2.3(d)(ii), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.





5

--------------------------------------------------------------------------------

 

 

(iii)Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be
eligible to be a LIBOR Rate Loan and, prior to Settlement therefor, all payments
on the Protective Advances shall be payable to Agent solely for its own
account.  The Protective Advances and Overadvances shall be repayable on demand,
secured by Agent’s Liens, constitute Obligations hereunder, and bear interest at
the rate applicable from time to time to Advances that are Base Rate Loans.  The
ability of Agent to make Protective Advances is separate and distinct from its
ability to make Overadvances and its ability to make Overadvances is separate
and distinct from its ability to make Protective Advances.  For the avoidance of
doubt, the limitations on Agent’s ability to make Protective Advances do not
apply to Overadvances and the limitations on Agent’s ability to make
Overadvances do not apply to Protective Advances.  The provisions of this
Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and the
Lenders and are not intended to benefit Borrowers (or any other Loan Party) in
any way.

(e)Settlement.  It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances.  Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of Borrowers) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among the Lenders as to the
Advances, the Swing Loans, and the Protective Advances shall take place on a
periodic basis in accordance with the following provisions:

(i)Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent (1) on behalf of
Swing Lender, with respect to the outstanding Swing Loans, (2) for itself, with
respect to the outstanding Protective Advances, and (3) with respect to
Borrowers’ or their Subsidiaries’ Collections or payments received, as to each
by notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. (California
time) on the Business Day immediately prior to the date of such requested
Settlement (the date of such requested Settlement being the “Settlement
Date”).  Such notice of a Settlement Date shall include a summary statement of
the amount of outstanding Advances, Swing Loans, and Protective Advances for the
period since the prior Settlement Date.  Subject to the terms and conditions
contained herein (including Section 2.3(g)):  (y) if the amount of the Advances
(including Swing Loans and Protective Advances) made by a Lender that is not a
Defaulting Lender exceeds such Lender’s Pro Rata Share of the Advances
(including Swing Loans and Protective Advances) as of a Settlement Date, then
Agent shall, by no later than 12:00 p.m. (California time) on the Settlement
Date, transfer in immediately available funds to a Deposit Account of such
Lender (as such Lender may designate), an amount such that each such Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances (including Swing Loans and Protective Advances), and (z)
if the amount of the Advances (including Swing Loans and Protective Advances)
made by a Lender is less than such Lender’s Pro Rata Share of the Advances
(including Swing Loans and Protective Advances) as of a Settlement Date, such
Lender shall no later than 12:00 p.m. (California time) on the Settlement Date
transfer in immediately available funds to Agent’s Account, an amount such that
each such Lender shall, upon transfer of such amount, have as of the Settlement
Date, its Pro Rata Share of the Advances (including Swing Loans and Protective
Advances).  Such amounts made available to Agent under clause (z) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swing Loans or Protective Advances and, together with the portion of
such Swing Loans or Protective Advances representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders.  If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

(ii)In determining whether a Lender’s balance of the Advances, Swing Loans, and
Protective Advances is less than, equal to, or greater than such Lender’s Pro
Rata Share of the





6

--------------------------------------------------------------------------------

 

 

Advances, Swing Loans, and Protective Advances as of a Settlement Date, Agent
shall, as part of the relevant Settlement, apply to such balance the portion of
payments actually received in good funds by Agent with respect to principal,
interest, fees payable by Borrowers and allocable to the Lenders hereunder, and
proceeds of Collateral.

(iii)Between Settlement Dates, Agent, to the extent Protective Advances or Swing
Loans are outstanding, may pay over to Agent or Swing Lender, as applicable, any
Collections or payments received by Agent that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to the Protective Advances or Swing Loans.  Between Settlement
Dates, Agent, to the extent no Protective Advances or Swing Loans are
outstanding, may pay over to Swing Lender any Collections or payments received
by Agent, that in accordance with the terms of this Agreement would be applied
to the reduction of the Advances, for application to Swing Lender’s Pro Rata
Share of the Advances.  If, as of any Settlement Date, Collections or payments
of Parent or its Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender’s Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders (other than a Defaulting Lender if Agent has implemented the
provisions of Section 2.3(g)), to be applied to the outstanding Advances of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances.  During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Protective Advances, and each Lender
(subject to the effect of agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Protective Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

(iv)Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f)Notation.  Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register the (“Register”) showing the principal amount of the Advances owing to
each Lender, including the Swing Loans owing to Swing Lender, and Protective
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.  Notwithstanding anything to the contrary, any
assignment of any Loan shall be effective only upon appropriate entries with
respect thereto being made in the Register.  The Register shall be available for
inspection by the Borrowers, Agent and any Lender (solely with respect to its
Loans), at any reasonable time and from time to time upon reasonable prior
notice.  This Section 2.3(f) shall be construed so that the Loans are at all
times maintained in “registered form” within the meanings of Sections 163(f),
871(h)(2) and 881(c)(2) of the IRC and the Treasury Regulations thereunder.

(g)Defaulting Lenders. 

(i)Notwithstanding the provisions of Section 2.4(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by any Borrower
to Agent for the Defaulting Lender’s benefit or any Collections or proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to Swing Lender to the extent of any Swing
Loans that were made by Swing Lender and that were required to be, but were not,
paid by the Defaulting Lender, (B) second, to the Issuing Lender, to the extent
of the portion of a Letter of Credit Disbursement that was required to be, but
was not, paid by the Defaulting Lender, (C) third, to each Non-Defaulting Lender
ratably





7

--------------------------------------------------------------------------------

 

 

in accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other Non-Defaulting Lender), (D) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrowers (upon the
request of Borrowers and subject to the conditions set forth in Section 3.2) as
if such Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
tier (L) of Section 2.4(b)(ii).  Subject to the foregoing, Agent may hold and,
in its Permitted Discretion, re-lend to Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender.  Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero.  The provisions of this Section 2.3(g) shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which the
Non-Defaulting Lenders, Agent, Issuing Lender, and Borrowers shall have waived,
in writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrowers).  The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent, Issuing Lender, or to the
Lenders other than such Defaulting Lender.  Any failure by a Defaulting Lender
to fund amounts that it was obligated to fund hereunder shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrowers, at their option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent.  In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit); provided,  however, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or any Borrower’s rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to
fund.  In the event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, the terms and provisions of this Section 2.3(g)
shall control and govern.

(ii)If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A)such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Revolving Loan Exposures plus such Defaulting Lender’s
Swing





8

--------------------------------------------------------------------------------

 

 

Loan Exposure and Letter of Credit Exposure does not exceed the total of all
Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions set forth in
Section 3.2 are satisfied at such time;

(B)if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within 1 Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above)
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Lender;

(C)if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D)to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E)to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Lender until
such portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F)so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Lender shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the Swing
Lender or Issuing Lender, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Lender, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Lender’s
risk with respect to the Defaulting Lender’s participation in Swing Loans or
Letters of Credit; and

(G)Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to the Issuing Lender and the Issuing Lender may apply any
such cash collateral to the payment of such Defaulting Lender’s Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrowers
pursuant to Section 2.11(d).





9

--------------------------------------------------------------------------------

 

 

(h)Independent Obligations.  All Advances (other than Swing Loans and Protective
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares.  It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

2.4Payments; Reductions of Commitments; Prepayments.

(a)Payments by Borrowers.

(i)Except as otherwise expressly provided herein, all payments by any Borrower
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein.  Any payment received by Agent later than
11:00 a.m. (California time) shall be deemed to have been received (unless
Agent, in its sole discretion, elects to credit it on the date received) on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

(ii)Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender.  If and to the extent Borrowers do not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

(b)Apportionment and Application.

(i)So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of the Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  All payments to be
made hereunder by Borrowers shall be remitted to Agent and all (subject to
Section 2.4(b)(iv)) such payments, and all proceeds of Collateral received by
Agent, shall be applied, so long as no Application Event has occurred and is
continuing and except as otherwise provided herein with respect to Defaulting
Lenders, to reduce the balance of the Advances outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

(ii)At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A)first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,





10

--------------------------------------------------------------------------------

 

 

(B)second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C)third, to pay interest due in respect of all Protective Advances until paid
in full,

(D)fourth, to pay the principal of all Protective Advances until paid in full,

(E)fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F)sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G)seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H)eighth, to pay the principal of all Swing Loans until paid in full,

(I)ninth, ratably, to pay interest accrued in respect of the Advances (other
than Protective Advances) until paid in full,

(J)tenth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of the Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(ii), beginning with tier (A) hereof), and (iii) ratably, to the Bank
Product Providers based upon amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Bank Product
Obligations,

(K)eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

(L)twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M)thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iii)Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).





11

--------------------------------------------------------------------------------

 

 

(iv)In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.

(v)For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vi)In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c)Reduction of Commitments.

(i)Revolver Commitments.  The Revolver Commitments shall terminate on the
Maturity Date.  Borrowers may reduce the Revolver Commitments, without premium
or penalty, to an amount not less than the greater of (A) $20,000,000 or (B) sum
of (x) the Revolver Usage as of such date, plus (y) the principal amount of all
Advances not yet made as to which a request has been given by Borrowers under
Section 2.3(a), plus (z) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrowers pursuant to Section
2.11(a).  Each such reduction shall be in an amount which is not less than
$5,000,000, shall be made by providing not less than 5 Business Days prior
written notice to Agent and shall be irrevocable.  Once reduced, the Revolver
Commitments may not be increased.  Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof.

(ii)[Reserved]

(d)Optional Prepayments.

(i)Advances.  Borrowers may prepay the principal of any Advance at any time in
whole or in part, without premium or penalty.

(ii)[Reserved].

2.5Overadvances; Promise to Pay.  If, at any time or for any reason, the amount
of Obligations owed by Borrowers to the Lender Group pursuant to Section 2.1 or
Section 2.11 is greater than any of the limitations set forth in Section 2.1 or
Section 2.11, as applicable (an “Overadvance”), Borrowers shall promptly, and in
any event, within 1 Business Day, pay to Agent, in cash, the amount of such
excess, which amount shall be used by Agent to reduce the Obligations in
accordance with the priorities set forth in Section 2.4(b).  Borrowers promise
to pay the Obligations (including principal, interest, fees, costs, and
expenses) in full on the Maturity Date or, if earlier, on the date on which the
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement.

2.6Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.





12

--------------------------------------------------------------------------------

 

 

(a)Interest Rates.  Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows:

(i)if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, and

(ii)otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b)Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any agreements between Agent
and individual Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(e)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.

(c)Default Rate.  Upon the occurrence and during the continuation of an Event of
Default and at the written election of the Required Lenders,

(i)all Obligations (except for undrawn Letters of Credit) that have been charged
to the Loan Account pursuant to the terms hereof shall bear interest on the
Daily Balance thereof at a per annum rate equal to 2 percentage points above the
per annum rate otherwise applicable thereunder, and

(ii)the Letter of Credit Fee shall be increased to 2 percentage points above the
per annum rate otherwise applicable hereunder.

(d)Payment.  Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), all interest, all Letter of Credit Fees, all other fees payable
hereunder or under any of the other Loan Documents, and all costs, expenses, and
Lender Group Expenses payable hereunder or under any of the other Loan Documents
shall be due and payable, in arrears, on the first day of each month at any time
that Obligations or Commitments are outstanding.  Each Borrower hereby
authorizes Agent, from time to time without prior notice to such Borrower, to
charge all interest, Letter of Credit fees, and all other fees
payable  hereunder or under any of the other Loan Documents (in each case, as
and when due and payable), all costs, expenses, and Lender Group Expenses
payable hereunder or under any of the other Loan Documents (in each case, as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.11(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.10 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document or any Bank Product Agreement
(including any amounts due and payable to the Bank Product Providers in respect
of Bank Products) to the Loan Account, which amounts thereafter shall constitute
Advances hereunder and shall accrue interest at the rate then applicable to
Advances that are Base Rate Loans.  Any interest, fees, costs, expenses, Lender
Group Expenses, or other amounts payable hereunder or under any other Loan
Document or under any Bank Product Agreement that are charged to the Loan
Account shall thereafter constitute Advances hereunder and shall initially
accrue interest at the rate then applicable to Advances that are Base Rate Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
of this Agreement).

(e)Computation.  All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue.  In the
event the Base Rate is changed from time to time hereafter,





13

--------------------------------------------------------------------------------

 

 

the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

(f)Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Each Borrower and the Lender Group, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, ipso
facto, as of the date of this Agreement, Borrowers are and shall be liable only
for the payment of such maximum as allowed by law, and payment received from
Borrowers in excess of such legal maximum, whenever received, shall be applied
to reduce the principal balance of the Obligations to the extent of such excess.

2.7Crediting Payments.  The receipt of any payment item by Agent shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to Agent’s Account or unless and until
such payment item is honored when presented for payment.  Should any payment
item not be honored when presented for payment, then Borrowers shall be deemed
not to have made such payment and interest shall be calculated
accordingly.  Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account on a Business Day on or before 11:00 a.m. (California time).  If
any payment item is received into Agent’s Account on a non-Business Day or after
11:00 a.m. (California time) on a Business Day (unless Agent, in its sole
discretion, elects to credit it on the date received), it shall be deemed to
have been received by Agent as of the opening of business on the immediately
following Business Day.

2.8Designated Account.  Agent is authorized to make the Advances, and Issuing
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section
2.6(d).  Borrowers agree to establish and maintain the Designated Account with
the Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrowers and made by Agent or the Lenders
hereunder.  Unless otherwise agreed by Agent and Borrowers, any Advance or Swing
Loan requested by Borrowers and made by Agent or the Lenders hereunder shall be
made to the Designated Account.

2.9Maintenance of Loan Account; Statements of Obligations.  Agent shall maintain
an account on its books in the name of Borrowers (the “Loan Account”) on which
Borrowers will be charged with all Advances (including Protective Advances and
Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrowers or for
Borrowers’ account, the Letters of Credit issued or arranged by Issuing Lender
for Borrowers’ account, and with all other payment Obligations hereunder or
under the other Loan Documents, including, accrued interest, fees and expenses,
and Lender Group Expenses.  In accordance with Section 2.7, the Loan Account
will be credited with all payments received by Agent from Borrowers or for any
Borrower’s account.  Agent shall make available to Borrowers monthly statements
regarding the Loan Account, including the principal amount of the Advances,
interest accrued hereunder, fees accrued or charged hereunder or under the Loan
Documents, and a summary itemization of all charges and expenses constituting
Lender Group Expenses accrued hereunder or under the other Loan Documents, and
each such statement, absent manifest error, shall be conclusively presumed to be
correct and accurate and constitute an account stated between Borrowers and the
Lender Group unless, within 30 days after Agent first makes such statement
available to Borrowers, Borrowers shall deliver to Agent written objection
thereto describing the error or errors contained in such statement.

2.10Fees.  Borrowers shall pay to Agent,





14

--------------------------------------------------------------------------------

 

 

(a)for the account of Agent, as and when due and payable under the terms of the
Fee Letter, the fees set forth in the Fee Letter.

(b)for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to the Applicable Unused Line Fee Percentage per annum times the
result of (i) the aggregate amount of the Revolver Commitments, less (ii) the
average Daily Balance of the Revolver Usage during the immediately preceding
month (or portion thereof).

(c)(c)for the account of Agent, audit, appraisal, and valuation fees and charges
as follows: (i) a fee of up to $1,000 per day, per auditor, plus out-of-pocket
expenses for each financial audit of Borrowers performed by personnel employed
by Agent, (ii) if implemented, a fee of $1,000 per day, per applicable
individual, plus out of pocket expenses for the establishment of electronic
collateral reporting systems, and (iii) the actual charges paid or incurred by
Agent if it elects to employ the services of one or more third Persons to
perform financial audits of Borrowers or their Subsidiaries, to establish
electronic collateral reporting systems, to appraise the Collateral, or any
portion thereof, or to assess Borrowers’ or their Subsidiaries’ business
valuation; provided, however, that so long as no Event of Default shall have
occurred and be continuing, Borrowers shall not be obligated to reimburse Agent
for more than 2 audits during any calendar year, or more than 1 full appraisal
and 3 desktop appraisals of the Collateral during any calendar year.

2.11Letters of Credit.

(a)Subject to the terms and conditions of this Agreement, upon the request of
Administrative Borrower made in accordance herewith, the Issuing Lender agrees
to issue, or to cause an Underlying Issuer (including, as Issuing Lender’s
agent) to issue, a requested Letter of Credit for the account of a Borrower.  If
Issuing Lender, at its option, elects to cause an Underlying Issuer to issue a
requested Letter of Credit, then Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer (which may
include, among other means, by becoming an applicant with respect to such Letter
of Credit or entering into undertakings or other arrangements that  provide for
reimbursement of such Underlying Issuer with respect to drawings under such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer.  By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, Borrowers shall be deemed to have requested
that (i) Issuing Lender issue or (ii) an Underlying Issuer issue the requested
Letter of Credit (and, in such case, to have requested Issuing Lender to issue a
Reimbursement Undertaking with respect to such requested Letter of
Credit).  Borrowers acknowledge and agree that Borrowers are and shall be deemed
to be applicants (within the meaning of Section 5-102(a)(2) of the Code) with
respect to each Underlying Letter of Credit.  Each request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be made in writing by an Authorized Person and delivered
to the Issuing Lender via hand delivery, telefacsimile, or other electronic
method of transmission reasonably in advance of the requested date of issuance,
amendment, renewal, or extension.  Each such request shall be in form and
substance reasonably satisfactory to the Issuing Lender and shall (x) specify
(A) the amount of such Letter of Credit, (B) the date of issuance, amendment,
renewal, or extension of such Letter of Credit, (C) the proposed expiration date
of such Letter of Credit, (D) the name and address of the beneficiary of the
Letter of Credit, and (E) such other information (including, the conditions to
drawing, and, in the case of an amendment, renewal, or extension, identification
of the Letter of Credit to be so amended, renewed, or extended) as shall be
necessary to prepare, amend, renew, or extend such Letter of Credit, and (y)
shall be accompanied by such Issuer Documents as Agent, Issuing Lender or
Underlying Issuer may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Lender or
Underlying Issuer generally requests for Letters of Credit in similar
circumstances. 





15

--------------------------------------------------------------------------------

 

 

Anything contained herein to the contrary notwithstanding, the Issuing Lender
may, but shall not be obligated to, issue or cause the issuance of a Letter of
Credit or to issue a Reimbursement Undertaking in respect of an Underlying
Letter of Credit, in either case, that supports the obligations of Parent or its
Subsidiaries (1) in respect of (A) a lease of real property, or (B) an
employment contract, or (2) at any time that one or more of the Lenders is a
Defaulting Lender. 

(b)The Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:

(i)the Letter of Credit Usage would exceed the Borrowing Base less the
outstanding amount of Advances (inclusive of Swing Loans) at such time, or

(ii)the Letter of Credit Usage would exceed $5,000,000, or

(iii)the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the Availability Block less the outstanding amount of Advances (including Swing
Loans)..

(c)In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Lender shall not be required to
issue or arrange for such Letter of Credit to the extent (x) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii) or (y) the Issuing Lender has not
otherwise entered into arrangements reasonably satisfactory to it and Borrower
to eliminate the Issuing Lender’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrower cash collateralizing such Defaulting Lender’s Letter of Credit Exposure
in accordance with Section 2.3(g)(ii).  Additionally, Issuing Lender shall have
no obligation to issue a Letter of Credit or a Reimbursement Undertaking in
respect of an Underlying Letter of Credit, in either case, if (I) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Lender from issuing such Letter of
Credit or Reimbursement Undertaking or Underlying Issuer from issuing such
Letter of Credit, or any law applicable to Issuing Lender or Underlying Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Issuing Lender or Underlying
Issuer shall prohibit or request that Issuing Lender or Underlying Issuer
refrain from the issuance of letters of credit generally or such Letter of
Credit or Reimbursement Undertaking (as applicable) in particular, or (II) the
issuance of such Letter of Credit would violate one or more policies of Issuing
Lender or Underlying Issuer applicable to letters of credit generally.

(d)Any Issuing Lender (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Lender issued any Letter of Credit; provided
that (y) until Agent advises any such Issuing Lender that the provisions of
Section 3.2 are not satisfied, or (z) the aggregate amount of the Letters of
Credit issued in any such week exceeds such amount as shall be agreed by Agent
and such Issuing Lender, such Issuing Lender shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Lender during the immediately preceding week as well as the daily
amounts outstanding for the prior week, such notice to be furnished on such day
of the week as Agent and such Issuing Lender may agree.  Each Letter of Credit
shall be in form and substance reasonably acceptable to the Issuing Lender,
including the requirement that the amounts payable thereunder must be payable in
Dollars.  If Issuing Lender makes a payment under a Letter of Credit or an
Underlying Issuer makes a payment under an Underlying Letter of Credit,
Borrowers shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the date such Letter of Credit Disbursement is made and, in the
absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be an Advance hereunder
(notwithstanding any failure to satisfy any





16

--------------------------------------------------------------------------------

 

 

condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to Advances that are Base Rate Loans. If a Letter of
Credit Disbursement is deemed to be an Advance hereunder, Borrowers’ obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Lender shall
be automatically converted into an obligation to pay the resulting
Advance.  Promptly following receipt by Agent of any payment from Borrowers
pursuant to this paragraph, Agent shall distribute such payment to the Issuing
Lender or, to the extent that Lenders have made payments pursuant to Section
2.11(b) to reimburse the Issuing Lender, then to such Lenders and the Issuing
Lender as their interests may appear.

(e)Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to Section 2.11(a)
on the same terms and conditions as if Borrowers had requested the amount
thereof as an Advance and Agent shall promptly pay to Issuing Lender the amounts
so received by it from the Lenders.  By the issuance of a Letter of Credit or a
Reimbursement Undertaking (or an amendment, renewal, or extension of a Letter of
Credit or a Reimbursement Undertaking) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit issued by Issuing Lender and
each Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender’s Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit.  In consideration and
in furtherance of the foregoing, each Lender with a Revolver Commitment hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of each Letter of Credit
Disbursement made by Issuing Lender or an Underlying Issuer and not reimbursed
by Borrowers on the date due as provided in Section 2.11(a), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Lender elects, based upon the advice of counsel, to refund) to Borrowers for any
reason.  Each Lender with a Revolver Commitment acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(b) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3.  If any such Lender fails to make available to Agent the amount of
such Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.

(f)Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost,
reasonable out-of-pocket expense, or liability (other than Taxes, which shall be
governed by Section 16), and reasonable documented attorneys fees and expenses
incurred by Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer arising out of or in connection with any Reimbursement
Undertaking or any Letter of Credit; provided,  however, that no Borrower shall
be obligated hereunder to indemnify the Lender Group or any Underlying Issuer
for any loss, cost, expense, or liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of the Issuing Lender, any other member of the Lender Group, or any
Underlying Issuer.  Each Borrower agrees to be bound by the Underlying Issuer’s
regulations and interpretations of any Letter of Credit or by Issuing Lender’s
interpretations of any Reimbursement Undertaking even though this interpretation
may be different from such Borrower’s own, and each Borrower understands and
agrees that none of the Issuing Lender, the Lender Group, or any Underlying
Issuer shall be liable for any error, negligence, or mistake, whether of
omission or commission, in following any Borrower’s instructions or those
contained in the Letter of Credit





17

--------------------------------------------------------------------------------

 

 

or any modifications, amendments, or supplements thereto.  Each Borrower
understands that the Reimbursement Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by a Borrower against such Underlying Issuer.  Each Borrower hereby
agrees to indemnify, save, defend, and hold Issuing Lender and the other members
of the Lender Group harmless with respect to any loss, cost, reasonable
out-of-pocket expense (including reasonable documented attorneys fees and
expenses), or liability (other than Taxes, which shall be governed by Section
16) incurred by them as a result of the Issuing Lender’s indemnification of an
Underlying Issuer; provided, however, that Borrowers shall not be obligated
hereunder to indemnify for any such loss, cost, expense, or liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of the Issuing Lender or any other member
of the Lender Group.

(g)Each Lender and each Borrower agree that, in paying any drawing under a
Letter of Credit, neither Issuing Lender nor any Underlying Issuer (as
applicable) shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit or the Underlying Letter of Credit (as applicable)) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of Issuing Lender,
any Underlying Issuer, Agent, any of the Lender-Related Persons or Agent-Related
Persons, nor any correspondent, participant or assignee of Issuing Lender shall
be liable to any Lender or any Loan Party for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; (iii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; or (iv) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  Borrowers hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, that this assumption is not intended to, and shall not,
preclude Borrowers from pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement.  None
of Issuing Lender, any Underlying Issuer, Agent, any of the Lender-Related
Persons or Agent-Related Persons, nor any correspondent, participant or assignee
of Issuing Lender or any Underlying Issuer shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.11(h) or
for any action, neglect or omission under or in connection with any Letter of
Credit or Issuer Document, including in connection with the issuance or any
amendment of any Letter of Credit, the failure to issue or amend any Letter of
Credit, the honoring or dishonoring of any demand under any Letter of Credit, or
the following of any Borrower’s instructions or those contained in the Letter of
Credit or any modifications, amendments, or supplements thereto, and such action
or neglect or omission will bind Borrowers.  In furtherance and not in
limitation of the foregoing, Issuing Lender and each Underlying Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary (or Issuing Lender and any Underlying Issuer may
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit and may disregard
any requirement in a Letter of Credit that notice of dishonor be given in a
particular manner and any requirement that presentation be made at a particular
place or by a particular time of day), and neither Issuing Lender nor any
Underlying Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any
reason.  Neither Issuing Lender nor any Underlying Issuer shall be responsible
for the wording of any Letter of Credit (including any drawing conditions or any
terms or conditions that are ineffective, ambiguous, inconsistent, unduly
complicated or reasonably impossible to satisfy), notwithstanding any assistance
Issuing Lender or any Underlying Issuer may provide to any Borrower with
drafting or recommending text for any letter of credit application or with the
structuring of any transaction related to any Letter of Credit, and each
Borrower hereby acknowledges and agrees that any such assistance will not
constitute legal or other advice by Issuing Lender or any





18

--------------------------------------------------------------------------------

 

 

Underlying Issuer or any representation or warranty by Issuing Lender or any
Underlying Issuer that any such wording or such Letter of Credit will be
effective.  Without limiting the foregoing, Issuing Lender or any Underlying
Issuer may, as it deems appropriate, use in any Letter of Credit any portion of
the language prepared by any Borrower and contained in the letter of credit
application relative to drawings under such Letter of Credit.  Each Borrower
hereby acknowledges and agrees that neither any Underlying Issuer nor any member
of the Lender Group shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.

(h)The obligation of Borrowers to reimburse Issuing Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document,

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that Parent or any of its Subsidiaries may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), Issuing Lender or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction,

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit,

(iv)any payment by Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by Issuing Lender under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or discharge of, Parent or any of its
Subsidiaries, or

(vi)the fact that any Default or Event of Default shall have occurred and be
continuing.

(i)Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(j)Borrowers acknowledge and agree that any and all fees, charges, costs, or
commissions in effect from time to time, of the Issuing Lender relating to
Letters of Credit or incurred by the Issuing Lender relating to Underlying
Letters of Credit, upon the issuance of any Letter of Credit, upon





19

--------------------------------------------------------------------------------

 

 

the payment or negotiation of any drawing under any Letter of Credit, or upon
the occurrence of any other activity with respect to any Letter of Credit
(including the transfer, amendment, or cancellation of any Letter of Credit),
together with any and all fronting fees in effect from time to time related to
Letters of Credit, shall be Lender Group Expenses for purposes of this Agreement
and shall be reimbursable immediately after the date on which such fees,
charges, costs, or commissions are first incurred or accrued by Borrowers to
Agent for the account of the Issuing Lender; it being acknowledged and agreed by
Borrowers that, as of the Closing Date, the Issuing Lender is entitled to charge
Borrowers a fronting fee of 0.825% per annum times the undrawn amount of each
Underlying Letter of Credit and that such fronting fee may be changed from time
to time without notice, and that the Underlying Issuer also imposes a schedule
of charges for amendments, extensions, drawings, and renewals.

(k)If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(i)any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii)there shall be imposed on the Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, participating in, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay within 30 days after
demand therefor, such amounts as Agent may specify to be necessary to compensate
the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder; provided,  however, that (A)
no Borrower shall be required to provide any compensation pursuant to this
Section 2.11(k) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers,
and (B) if an event or circumstance giving rise to such amounts is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.  The determination by Agent of any amount
due pursuant to this Section 2.11(k), as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.  This provision shall survive the termination of this
Agreement and the repayment in full of the Obligations.

(l)Unless otherwise expressly agreed by the Issuing Lender and a Borrower when a
Letter of Credit is issued, (i) the rules of the ISP and the UCP 600 shall apply
to each standby Letter of Credit, and (ii) the rules of the UCP 600 shall apply
to each commercial Letter of Credit.

(m)In the event of a direct conflict between the provisions of this Section 2.11
and any provision contained in any Issuer Document, it is the intention of the
parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of





20

--------------------------------------------------------------------------------

 

 

any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of this Section 2.11 shall control and govern.

2.12LIBOR Option.

(a)Interest and Interest Payment Dates.  In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Borrowers properly have exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, at the written election of the Required Lenders,
Borrowers no longer shall have the option to request that Advances bear interest
at a rate based upon the LIBOR Rate.

(b)LIBOR Election.

(i)Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing and the Required Lenders have not elected
in writing that the Borrowers may no longer do so, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”).  Notice of Borrowers’ election of the LIBOR Option for a
permitted portion of the Advances and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline, or by telephonic notice received by Agent before the
LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received
by Agent prior to 5:00 p.m.(California time) on the same day).  Promptly upon
its receipt of each such LIBOR Notice, Agent shall provide a copy thereof to
each of the affected Lenders.

(ii)Each LIBOR Notice shall be irrevocable and binding on each Borrower.  In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”).  A
certificate of Agent or a Lender delivered to Borrowers setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.12 shall be conclusive absent manifest
error.  Borrowers shall pay such amount to Agent or the Lender, as applicable,
within 30 days of the date of its receipt of such certificate.  If a payment of
a LIBOR Rate Loan on a day other than the last day of the applicable Interest
Period would result in a Funding Loss, Agent may, in its sole discretion at the
request of Borrowers, hold the amount of such payment as cash collateral in
support of the Obligations until the last day of such Interest Period and apply
such amounts to the payment of the applicable LIBOR Rate Loan on such last day,
it being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrowers shall be obligated to pay any resulting





21

--------------------------------------------------------------------------------

 

 

Funding Losses.  This provision shall survive the termination of this Agreement
and the repayment in full of the Obligations.

(iii)Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time.  Borrowers only may exercise the LIBOR Option for proposed LIBOR
Rate Loans of at least $1,000,000.

(iv)The parties hereto agree that all Interest Periods with respect to LIBOR
Rate Loans under the Original Credit Agreement in existence on the Closing Date
shall be deemed for purposes hereof to be Interest Periods selected under this
Agreement for a like period, commencing and ending on the same dates as the
existing Interest Periods.

(c)Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided,  however, that in the event that LIBOR Rate Loans are converted
or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any automatic prepayment through
the required application by Agent of proceeds of Borrowers’ and their
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with Section 2.12 (b)(ii).

(d)Special Provisions Applicable to LIBOR Rate.

(i)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors, which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate.  In
any such event, the affected Lender shall give Borrowers and Agent notice of
such a determination and adjustment and Agent promptly shall transmit the notice
to each other Lender and, upon its receipt of the notice from the affected
Lender,  Borrowers may, by notice to such affected Lender (A) require such
Lender to furnish to Borrowers a statement setting forth the basis for adjusting
such LIBOR Rate and the method for determining the amount of such adjustment, or
(B) repay the LIBOR Rate Loans of such Lender with respect to which such
adjustment is made (together with any amounts due under Section
2.12(b)(ii)).  No Borrower shall be required to compensate any Lender pursuant
to this Section for additional or increased costs incurred more than 180 days
prior to the date that the such Lender notifies Administrative Borrower of such
changes in applicable law or in the reserve requirements giving rise to such
additional or increased costs and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
changes in applicable law or in the reserve requirements that are retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.  This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations.

(ii)In the event that any change in market conditions or any Change in Law shall
at any time after the date hereof, in the reasonable opinion of any Lender, make
it unlawful or impractical for such Lender to fund or maintain LIBOR Rate Loans
or to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (y) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender’s notice shall be
deemed to be the last day of the Interest Period of such LIBOR





22

--------------------------------------------------------------------------------

 

 

Rate Loans, and interest upon the LIBOR Rate Loans of such Lender thereafter
shall accrue interest at the rate then applicable to Base Rate Loans, and (z)
Borrowers shall not be entitled to elect the LIBOR Option until such Lender
determines that it would no longer be unlawful or impractical to do so.

(e)No Requirement of Matched Funding.  Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13Capital Requirements.

(a)If, after the date hereof, the Issuing Lender or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by the Issuing Lender or such Lender,
or their respective parent bank holding companies, with any guideline, request
or directive of any Governmental Authority regarding capital adequacy (whether
or not having the force of law), has the effect of reducing the return on the
Issuing Lender’s, such Lender’s or such holding companies’ capital as a
consequence of the Issuing Lender’s or such Lender’s commitments hereunder to a
level below that which the Issuing Lender, such Lender or such holding companies
could have achieved but for such Change in Law or compliance (taking into
consideration the Issuing Lender’s, such Lender’s or such holding companies’
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by the Issuing Lender
or such Lender to be material, then the Issuing Lender or such Lender may notify
Administrative Borrower and Agent thereof.  Following receipt of such notice,
Borrowers agree to pay the Issuing Lender or such Lender on demand the amount of
such reduction of return of capital as and when such reduction is determined,
payable within 30 days after presentation by the Issuing Lender or such Lender
of a statement in the amount and setting forth in reasonable detail the Issuing
Lender  or such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error).  In determining such amount, the Issuing Lender or such Lender
may use any reasonable averaging and attribution methods.  Failure or delay on
the part of the Issuing Lender or any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of the Issuing Lender or such
Lender’s right to demand such compensation; provided that no Borrower shall be
required to compensate the Issuing Lender or a Lender pursuant to this Section
for any reductions in return incurred more than 180 days prior to the date that
the Issuing Lender or such Lender notifies Borrowers of such Change in Law
giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.  This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations.

(b)If the Issuing Lender or any Lender requests additional or increased costs
referred to in Section 2.11(k) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Lender or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(k),  Section 2.12(d)(i) or Section
2.13(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining LIBOR Rate Loans and (ii) in the reasonable judgment of
such Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it.  Borrowers agree to pay all reasonable out-of-pocket
costs and expenses incurred by such Affected Lender in connection with any such
designation or assignment.  If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or





23

--------------------------------------------------------------------------------

 

 

branches so as to eliminate Borrowers’ obligation to pay any future amounts to
such Affected Lender pursuant to Section 2.11(k),  Section 2.12(d)(i) or Section
2.13(a), as applicable, or to enable Borrowers to obtain LIBOR Rate Loans, then
Borrowers (without prejudice to any amounts then due to such Affected Lender
under Section 2.11(k), Section 2.12(d)(i) or Section 2.13(a), as applicable)
may, unless prior to the effective date of any such assignment the Affected
Lender withdraws its request for such additional amounts under Section 2.11(k),
 Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is
no longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
designate a different Issuing Lender or substitute a Lender, in each case,
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and commitments,
and upon such purchase by the Replacement Lender, such Replacement Lender shall
be deemed to be “Issuing Lender” or a “Lender” (as the case may be) for purposes
of this Agreement and such Affected Lender shall cease to be “Issuing Lender” or
a “Lender” (as the case may be) for purposes of this Agreement.

(c)Notwithstanding anything herein to the contrary, the protection of Sections
2.11(k),  2.12(d), and 2.13 shall be available to the Issuing Lender and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith.

2.14Accordion

(a)At any time during the period from and after the Closing Date through and
including the date that is 30 days prior to the Maturity Date, at the option of
Borrowers (but subject to the conditions set forth in clause (b) below), the
Revolver Commitments and the Maximum Revolver Amount may be increased by an
amount in the aggregate for all such increases of the Revolver Commitments and
the Maximum Revolver Amount not to exceed the Available Increase Amount (each
such increase, an “Increase”).  Agent shall invite each Lender to increase its
Revolver Commitments (it being understood that no Lender shall be obligated to
increase its Revolver Commitments) in connection with a proposed Increase at the
interest margin proposed by Borrowers, and if sufficient Lenders do not agree to
increase their Revolver Commitments in connection with such proposed Increase,
then Agent or Borrowers may invite any prospective lender who is reasonably
satisfactory to Agent and Borrowers to become a Lender in connection with a
proposed Increase.  Any Increase shall be in an amount of at least the lesser of
(x) $15,000,000 and (y) the Available Increase Amount and integral multiples of
$5,000,000 in excess thereof.  In no event may the Revolver Commitments and the
Maximum Revolver Amount be increased pursuant to this Section 2.14 on more than
2 occasions in the aggregate for all such Increases.  Additionally, for the
avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolver Commitments exceed
$25,000,000.

(b)Each of the following shall be conditions precedent to any Increase of the
Revolver Commitments and the Maximum Revolver Amount in connection therewith:

(i)Agent or Borrowers have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrowers to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrowers, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrowers, and Agent are party,

(ii)each of the conditions precedent set forth in Section 3.2 are satisfied,





24

--------------------------------------------------------------------------------

 

 

(iii)Borrowers have delivered to Agent updated pro forma Projections (after
giving effect to the applicable Increase) for Parent and its Subsidiaries
evidencing compliance on a pro forma basis with Section 7 for the 4 fiscal
quarters (on a quarter-by-quarter basis) immediately following the proposed date
of the applicable Increase and regardless of whether a Financial Covenant Period
is in effect, and

(iv)Borrowers shall have reached agreement with the Lenders (or prospective
lenders) agreeing to the increased Revolver Commitments with respect to the
interest margins applicable to Advances to be made pursuant to the increased
Revolver Commitments (which interest margins may be with respect to Advances
made pursuant to the increased Revolver Commitments, higher than or equal to the
interest margins applicable to Advances set forth in this Agreement immediately
prior to the date of the increased Revolver Commitments (the date of the
effectiveness of the increased Revolver Commitments and the Maximum Revolver
Amount, the “Increase Date”)), and shall have communicated the amount of such
interest margins to Agent.  Any Increase Joinder may, with the consent of Agent,
Borrowers and the Lenders or prospective lenders agreeing to the proposed
Increase, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate to effectuate the provisions of this Section
2.14 (including any amendment necessary to effectuate the interest margins for
the Advances to be made pursuant to the increased Revolver
Commitments).  Anything to the contrary contained herein notwithstanding, if the
interest margin that is to be applicable to the Advances to be made pursuant to
the increased Revolver Commitments are higher than the interest margin
applicable to the Advances immediately prior to the applicable Increase Date
(the amount by which the interest margin is higher, the “Excess”), then the
interest margin applicable to the Advances immediately prior to the Increase
Date shall be increased by the amount of the Excess, effective on the applicable
Increase Date, and without the necessity of any action by any party hereto.

(c)Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Advances shall be deemed, unless the
context otherwise requires, to include Advances made pursuant to the increased
Revolver Commitments and Maximum Revolver Amount pursuant to this Section 2.14.

(d)Each of the Lenders having a Revolver Commitment prior to the Increase Date
(the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Advances and participation interests in Letters
of Credit on such Increase Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Advances and
participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.

(e)The Advances, Revolver Commitments, and Maximum Revolver Amount established
pursuant to this Section 2.14 shall constitute Advances, Revolver Commitments,
and Maximum Revolver Amount under, and shall be entitled to all the benefits
afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from any guarantees and the
security interests created by the Loan Documents.  Borrowers shall take any
actions reasonably required by Agent to ensure and demonstrate that the Liens
and security interests granted by the Loan Documents continue to be perfected
under the Code or otherwise after giving effect to the establishment of any such
new Revolver Commitments and Maximum Revolver Amount.

2.15Joint and Several Liability of Borrowers.





25

--------------------------------------------------------------------------------

 

 

(a)Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.15), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.

(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d)The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.

(e)Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement).  Each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower.  Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of any Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.15 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.15, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.15 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Borrower under this Section 2.15 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any other
Borrower or any Agent or Lender.





26

--------------------------------------------------------------------------------

 

 

(f)Each Borrower represents and warrants to Agent and Lenders that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations.  Each Borrower further represents and warrants
to Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents.  Each Borrower hereby covenants that such
Borrower will continue to keep informed of Borrowers’ financial condition and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

(g)The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.

(h)Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash.  Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

(i)Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness (Borrowers may continue
to collect intercompany indebtedness unless requested otherwise by Agent) of any
other Borrower owing to such Borrower until the Obligations shall have been paid
in full in cash.  If, notwithstanding the foregoing sentence, such Borrower
shall collect, enforce or receive any amounts in respect of such indebtedness,
such amounts shall be collected, enforced and received by such Borrower as
trustee for Agent, and such Borrower shall deliver any such amounts to Agent for
application to the Obligations in accordance with Section 2.4(b).

3.CONDITIONS; TERM OF AGREEMENT.

3.1Conditions Precedent to the Initial Extension of Credit.  The obligation of
each Lender to make its initial extension of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 (the making of such





27

--------------------------------------------------------------------------------

 

 

initial extension of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent ).

3.2Conditions Precedent to all Extensions of Credit.  The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder (or to
extend any other credit hereunder) at any time shall be subject to the following
conditions precedent:

(a)the representations and warranties of Parent or its Subsidiaries contained in
this Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date; and

(b)no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

3.3Maturity.    This Agreement shall continue in full force and effect for a
term ending on the earliest of (i) June 18, 2018, (ii)  the date that is 90 days
prior to the then extant maturity date of the Permitted MSD Indebtedness, (iii)
the date that is 90 days prior to the then extant maturity date of the Permitted
Additional Term Indebtedness, or (iv) the date that is 90 days prior to the then
extant maturity date of the Notes, or (v) the date that is 90 days prior to the
then extant maturity date of the 2017 Notes (the “Maturity Date”).  The
foregoing notwithstanding, the Lender Group, upon the election of the Required
Lenders, shall have the right to terminate its obligations under this Agreement
immediately and without notice to Administrative Borrower upon the occurrence
and during the continuation of an Event of Default.

3.4Effect of Maturity.  On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full.  No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent’s Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been
terminated.  When all of the Obligations have been paid in full and the Lender
Group’s obligations to provide additional credit under the Loan Documents have
been terminated irrevocably, Agent will, at Borrowers’ sole expense, deliver all
possessory Collateral and execute and deliver any termination statements, lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, Agent’s Liens and all notices of security
interests and liens previously filed by Agent.

3.5Early Termination by Borrowers.  Borrowers have the option, without premium
or penalty, at any time upon 5 Business Days prior written notice to Agent, to
terminate this Agreement and terminate the Commitments hereunder by repaying to
Agent all of the Obligations in full.

3.6Conditions Subsequent.  The obligation of the Lender Group (or any member
thereof) to continue to make Advances (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Schedule 3.6 (the failure by Borrowers to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof, shall constitute an Event of Default).  All provisions of
this Agreement and the other Loan Documents (including, without limitation, all
representations, warranties, covenants, Events of Default and





28

--------------------------------------------------------------------------------

 

 

other agreements herein and therein) shall be deemed modified to the extent
necessary to reflect the fact that additional time has been provided for
compliance with respect to such conditions subsequent.

4.REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier date
and such representations and warranties shall survive the execution and delivery
of this Agreement:

4.1Due Organization and Qualification; Subsidiaries.

(a)Parent and each of Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite organizational power and authority to own and operate its properties,
to carry on its business as now conducted to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

(b)Set forth on Schedule 4.1(b) (taking into account any time period granted
under the Security Agreement for the delivery of the Stock of any new Subsidiary
of Parent) is a complete and accurate description of the authorized capital
Stock of Parent and each of its Subsidiaries, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.  Other than as described on Schedule 4.1(b), (i) there are no
subscriptions, options, warrants, or calls relating to any shares of any such
Person’s capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument and (ii) neither Parent nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Stock or any
security convertible into or exchangeable for any of its capital Stock.

(c)Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of Parent’s direct and indirect
Subsidiaries, showing: (i) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (ii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Parent.  All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

4.2Due Authorization; No Conflict.

(a)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing





29

--------------------------------------------------------------------------------

 

 

Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Loan Party or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
Loan Party’s interestholders or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

4.3Governmental Consents.  The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date or as of such later date
as is permitted or contemplated pursuant to the Loan Documents.

4.4Binding Obligations; Perfected Liens.

(a)Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b)Agent’s Liens are validly created, perfected (other than (i) in respect of
Vehicles that are subject to a certificate of title and as to which Agent has
not caused its Lien to be noted on the applicable certificate of title, (ii)
money, (iii) letter-of-credit rights (other than supporting obligations, (iv)
commercial tort claims (other than those that, by the terms hereunder, are
required to be perfected), and (v) any Deposit Accounts and Securities Accounts
not subject to a Control Agreement as permitted by Section 11, and subject only
to the filing of financing statements and the recordation of the Mortgages, in
each case, in the appropriate filing offices), and, subject to the Intercreditor
Agreement, first priority Liens, subject only to Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens, or the interests
of lessors under Capital Leases and Liens described under clauses (d) (but only
to the extent any such Lien listed on Schedule P-2 is senior to the Agent’s Lien
on the Closing Date), (h), (i), (j), (o), (s), (x), (y), (z), (aa), (bb), and
(cc)  of the definition of Permitted Liens.

4.5Title to Assets; No Encumbrances.  Subject to Permitted Liens, Parent and
each of its Subsidiaries has (a) good, marketable and legal title to (in the
case of fee interests in Real Property), (b) valid leasehold interests in (in
the case of leasehold interests in real or personal property), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective assets reflected in their most recent financial statements delivered
pursuant to Section 5.1 hereof (or until such financial statements are delivered
hereunder, of the Original Credit Agreement), in each case except for assets
disposed of since the date of such financial statements to the extent permitted
hereby (or assets disposed of in the ordinary course of business, and not with
respect to any of the transactions contemplated hereby, prior to the Closing
Date).  All of such assets are free and clear of Liens except for Permitted
Liens.





30

--------------------------------------------------------------------------------

 

 

4.6Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a)The name of (within the meaning of Section 9-503 of the Code) and
jurisdiction of organization of Parent and each of its Subsidiaries is set forth
on Schedule 4.6(a) (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement, including
any grace period permitted under this Agreement or the Security Agreement in
respect of delivery of Pledged Interests as the result of the formation or
acquisition of new Subsidiaries).

(b)The chief executive office of Parent and each of its Subsidiaries is located
at the address indicated on Schedule 4.6(b) (taking into account the time period
granted under Section 5.15 to amend Schedule 4.6(b) for any change of a Loan
Party’s chief executive office);

(c)Parent’s and each of its Subsidiaries’ tax identification numbers and
organizational identification numbers, if any, are identified on Schedule 4.6(c)
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under this Agreement, including any grace period
permitted under this Agreement or the Security Agreement in respect of delivery
of Pledged Interests as the result of the formation or acquisition of new
Subsidiaries).

(d)As of the Closing Date, neither Parent nor any of its Subsidiaries holds any
commercial tort claims that exceed $500,000 in amount, except as set forth on
Schedule 4.6(d).

4.7Litigation.

(a)Except as set forth on Schedule 4.7(a), there are no actions, suits, or
proceedings pending or, to the knowledge of Borrowers, after due inquiry,
threatened in writing against Parent or any of its Subsidiaries that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change.

(b)Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $1,000,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrowers, after due inquiry, threatened in writing against Parent
or any of its Subsidiaries, of, as of the Closing Date, (i) the parties to such
actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the procedural status with
respect to such actions, suits, or proceedings, and (iv) whether any liability
of Parent and its Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

4.8Compliance with Laws.  Neither Parent nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.9No Material Adverse Change.  All historical financial statements relating to
Parent and its Subsidiaries that have been delivered by any of the Borrowers to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects,
Parent’s and its Subsidiaries’ respective financial condition (consolidated to
the extent specified in such financial statements) as of the





31

--------------------------------------------------------------------------------

 

 

date thereof and results of operations for the period then ended.  Since
December 31, 2012, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Change with respect
to the Parent and its Subsidiaries, taken as a whole.

4.10Fraudulent Transfer.

(a)On any date prior to July 31, 2013, the Loan Parties, taken as a whole (after
giving effect to the issuance and sale of the Notes and the consummation of the
Transactions contemplated hereby and thereby, whether or not actually
consummated immediately after the Closing Date), are Solvent.  On any date on or
after July 31, 2013, the Loan Parties, taken as a whole, are Solvent.

(b)No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.11Employee Benefits.   Except as set forth on Schedule 4.11, neither Parent
nor any of its Subsidiaries, nor any of their ERISA Affiliates maintains or
contributes to any Benefit Plan.

4.12Environmental Condition.  Except as set forth on Schedule 4.12, (a) to
Borrowers’ knowledge, neither Parent’s nor any of its Subsidiaries’ Properties
has ever been used by Parent, its Subsidiaries, or by previous owners or
operators in the disposal of, or to produce, store, handle, treat, release, or
transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to Borrowers’ knowledge, after
due inquiry, neither Parent’s nor any of its Subsidiaries’ Properties has ever
been designated or identified in any manner pursuant to any Environmental Law as
a Hazardous Materials disposal site, (c) neither Parent nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) neither Parent nor any of its Subsidiaries
nor any of their respective facilities or operations is subject to any
outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

4.13Intellectual Property.  Parent and each of its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, and licenses that
are necessary and material to the conduct of its business as currently
conducted, and attached hereto as Schedule 4.13 (taking into account the time
period set forth in the proviso below for amending such schedule to add
additional intellectual property) is a true, correct, and complete listing of
all material trademarks, trade names, copyrights, patents, and licenses as to
which Parent or one of its Subsidiaries is the owner or is an exclusive
licensee; provided, however, that any Borrower may amend Schedule 4.13 to add
additional intellectual property so long as such amendment occurs by written
notice to Agent at the time that Parent provides its Compliance Certificate
pursuant to Section 5.1 that relates to the month in which such intellectual
property was acquired.

4.14Leases.  Parent and each of its Subsidiaries enjoy peaceful and undisturbed
possession under any lease material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no material default by
Parent or the applicable Subsidiaries exists under any of them.

4.15Deposit Accounts and Securities Accounts.  Set forth on Schedule 4.15 (as
updated pursuant to the provisions of the Security Agreement from time to time)
is a listing of all of Parent’s and its Subsidiaries’ Deposit Accounts and
Securities Accounts, including, with respect to each bank or





32

--------------------------------------------------------------------------------

 

 

securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.16Complete Disclosure.  All factual information (other than forward-looking
information, forward-looking pro formas, and projections and information of a
general economic nature and general information about Borrowers’ industry),
taken as a whole, furnished by or on behalf of a Loan Party or its Subsidiaries
in writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information (other than forward-looking information, forward-looking pro
formas and projections and information of a general economic nature and general
information about Borrowers’ industry), taken as a whole, hereafter furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.  The Projections delivered to Agent
on January 24, 2013 in contemplation of the Transactions represent, and as of
the date on which any other Projections are delivered to Agent, such additional
Projections represent, Borrowers’ good faith estimate, on the date such
Projections are delivered, of the Loan Parties’ and their Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrowers to be reasonable at the time of the delivery thereof to Agent (it
being understood that such Projections are subject to uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries, that no assurances can be given that such Projections will
be realized, and that actual results may differ in a material manner from such
Projections).

4.17Material Contracts.  Set forth on Schedule 4.17 (as such Schedule may be
updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Subsidiaries as
of the most recent date on which Borrowers provided their Compliance Certificate
pursuant to Section 5.1 (or, prior to the date of delivery of the initial
Compliance Certificate hereunder, as of the Closing Date).  Any Borrower may
amend Schedule 4.17 to add additional Material Contracts so long as such
amendment occurs by written notice to Agent on the date that Parent provides its
Compliance Certificate.  Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against Parent or the applicable Subsidiary and, to Borrowers’
knowledge, after due inquiry, each other Person that is a party thereto in
accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws related to or limiting creditors’ rights generally, (b) has not been
otherwise amended or modified (other than amendments or modifications permitted
by Section 6.7(b)), and (c) is not in default due to the action or inaction of
Parent or the applicable Subsidiary.

4.18Patriot Act.  To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.





33

--------------------------------------------------------------------------------

 

 

4.19Indebtedness.  Set forth on Schedule 4.19 is a true and complete list of all
Indebtedness in excess of $250,000 for any particular Indebtedness and $500,000
in the aggregate for all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

4.20Payment of Taxes.  Except as otherwise permitted under Section 5.5, all U.S.
federal and other material tax returns and reports of each Loan Party and its
Subsidiaries required to be filed by any of them have been timely filed, and all
Taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon a Loan Party and its Subsidiaries and upon
their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable.  Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all Taxes
not yet due and payable.  No Borrower knows of any proposed Tax assessment
against a Loan Party or any of its Subsidiaries that is not being actively
contested by such Loan Party or such Subsidiary diligently, in good faith, and
by appropriate proceedings; provided such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

4.21Margin Stock.  Neither Parent nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.

4.22Governmental Regulation.  Neither Parent nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  Neither Parent nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.23OFAC.  Neither Parent nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC.  Neither Parent nor any of its Subsidiaries (a) is a Sanctioned Person
or a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.24Employee and Labor Matters.There is (i) no unfair labor practice complaint
pending or, to the knowledge of Borrowers, threatened against Parent or its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against Parent or its Subsidiaries which arises
out of or under any collective bargaining agreement and that could reasonably be
expected to result in a material liability, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened in
writing against Parent or its Subsidiaries that could reasonably be expected to
result in a material liability, or (iii) to the knowledge of Borrowers, after
due inquiry, no union representation question existing with respect to the
employees of Parent or its Subsidiaries and no union organizing activity taking
place with respect to any of the employees of Parent or its Subsidiaries, in
each case, to the extent such events could reasonably be expected to result in a
material liability.  Neither Parent, nor any of its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and





34

--------------------------------------------------------------------------------

 

 

Retraining Notification Act or similar state law, which remains unpaid or
unsatisfied.  The hours worked and payments made to employees of Parent or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.  All material payments due from Parent or any of its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent
or such Subsidiary, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change.

4.25Parent as a Holding Company.  [Reserved].

4.26Notes Documents.  As of the Closing Date, Borrowers have delivered to Agent
true and correct copies of any material Notes Documents.  No Event of Default
(as defined in the Notes Indenture and after giving effect to any grace period)
has occurred and is continuing.  The Notes Documents are in full force and
effect as of the Closing Date and have not been terminated, rescinded or
withdrawn as of such date.  The execution, delivery and performance of the Notes
Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in full force and effect.

4.27[Reserved]

4.28Eligible Accounts.  As to each Account that is identified by any Borrower as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, except
with respect to payment by the Account Debtor of such Account subsequent to the
date as to which such Borrowing Base Certificate relates, such Account is (a) a
bona fide existing payment obligation of the applicable Account Debtor created
by the sale and delivery of Inventory or the rendition of services to such
Account Debtor in the ordinary course of Borrowers’ business, (b) owed to one or
more of the Borrowers, and (c) not excluded as ineligible by virtue of one or
more of the excluding criteria (other than Agent-discretionary criteria) set
forth in the definition of Eligible Accounts.

4.29Eligible Vehicles.  As to each Vehicle that is identified by any Borrower as
an Eligible Vehicle in a Borrowing Base Certificate submitted to Agent, as of
the date as to which such Borrowing Base Certificate relates, such Vehicle is
not excluded as ineligible by virtue of one or more of the excluding criteria
(other than Agent-discretionary criteria) set forth in the definition of
Eligible Vehicles.

4.30Locations of Inventory and Equipment.  The Inventory and Equipment (other
than (i) Vehicles or Equipment out for repair and any parts to be used for such
repairs, (ii) Vehicles on the road in the United States or Canada in the normal
course of Borrowers’ or their Subsidiaries’ business, and (iii) locations with
respect to which the aggregate net book value of such Inventory and Equipment
thereat is less than $500,000) of the Loan Parties and their Subsidiaries are
not stored with a bailee, warehouseman, or similar party (except as disclosed on
Schedule 4.30) and are located only at, or in-transit between or to, the
locations identified on Schedule 4.30 (taking into account the time period
granted under Section 5.15 to amend Schedule 4.30 for any change of such
locations).

4.31ERISA.  Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and other federal or state law.  Each
Plan which is intended to qualify under Section 401(a) of the IRC has received a
favorable opinion or determination letter from the IRS and to the best knowledge
of each Borrower, nothing has occurred which would cause the loss of such
qualification.  Except as set forth on Schedule 4.31, each Borrower and each
ERISA Affiliate has made all required contributions to any Plan subject to
Section 412 of the IRC, and no application for a funding waiver or an





35

--------------------------------------------------------------------------------

 

 

extension of any amortization period pursuant to Section 412 of the IRC has been
made with respect to any Plan.

4.32Hedge Agreements.  On each date that any Hedge Agreement is executed by any
Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

5.AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall and
shall cause each of their Subsidiaries to comply with each of the following:

5.1Financial Statements, Reports, Certificates.  Deliver to Agent, with copies
to each Lender, each of the financial statements, reports, and other items set
forth on Schedule 5.1 no later than the times specified therein.  In addition,
each Borrower agrees that no Subsidiary of Parent will have a fiscal year
different from that of Parent.  In addition, each Borrower agrees to maintain a
system of accounting that enables Parent to produce financial statements in
accordance with GAAP.  Each Borrower shall also (a) keep a reporting system that
shows all additions, sales, claims, returns, and allowances with respect to its
and its Subsidiaries’ sales, and (b) maintain its billing systems/practices
substantially as in effect as of the Closing Date and shall only make material
modifications thereto with notice to, and with the consent of, Agent.

5.2Collateral Reporting.  Provide Agent (and if so requested by Agent, with
copies for each Lender) with each of the reports set forth on Schedule 5.2 at
the times specified therein. In addition, each Borrower agrees to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

5.3Existence.  Except as otherwise permitted under Section 6.3 or Section 6.4,
at all times maintain and preserve in full force and effect its existence and
good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Change, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, licenses, permits, licenses, accreditations,
authorizations, or other approvals material to its business.

5.4Maintenance of Properties.  Maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty and condemnation and Permitted
Dispositions excepted and except where the failure to do so would not reasonably
be expected to have a Material Adverse Change.

5.5Taxes.  Cause all Taxes imposed, levied, or assessed against any Loan Party
or its Subsidiaries, or any of their respective assets or in respect of any of
its income, businesses, or franchises to be paid in full, before delinquency or
before the expiration of any extension period, except (i) to the extent that the
validity of such assessment or tax shall be the subject of a Permitted Protest
and so long as, in the case of a Tax that has or may become a Lien against any
of the Collateral, such contest proceedings conclusively operate to stay the
sale of any portion of the Collateral to satisfy such Tax or (ii) with respect
to such Taxes that do not exceed $500,000 in the aggregate at any one
time.  Parent will and will cause each of its Subsidiaries to make timely
payment or deposit of all Tax payments and withholding taxes required of it and
them by applicable laws (subject to clauses (i) and (ii) of the preceding
sentence), including those





36

--------------------------------------------------------------------------------

 

 

laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon reasonable request, furnish Agent with
proof reasonably satisfactory to Agent indicating that Parent and its
Subsidiaries have made such payments or deposits.

5.6Insurance.  At Borrowers’ expense, maintain insurance respecting each of the
Loan Parties’ and their Subsidiaries’ assets wherever located, covering loss or
damage by fire, theft, explosion, and all other hazards and risks as ordinarily
are insured against by other Persons engaged in the same or similar businesses.
All such policies of insurance shall be with responsible and reputable insurance
companies reasonably acceptable to Agent and in such amounts as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and located and in any event in amount, adequacy
and scope reasonably satisfactory to Agent (it being agreed that the amount,
adequacy and scope of the policies of insurance of Borrowers in effect as of the
Closing Date are acceptable to Agent). All property insurance policies covering
the Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard noncontributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies.  All certificates of property and
general liability insurance are to be delivered to Agent, with the loss payable
(but only in respect of Collateral) and additional insured endorsements in favor
of Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation.  If any Borrower fails to maintain such insurance, Agent may
arrange for such insurance, but at such Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of
claims.  Borrowers shall give Agent prompt notice of any loss exceeding
$1,000,000 covered by its casualty or business interruption insurance.  Upon the
occurrence and during the continuance of an Event of Default, subject to the
Intercreditor Agreement, Agent shall have the first right to file claims under
any property and general liability insurance policies in respect of the
Collateral, to receive, receipt and give acquittance for any payments that may
be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.  Notwithstanding anything in this Section 5.6, the Loan
Parties and their Subsidiaries shall be permitted to self-insure on a basis
consistent with commercially reasonable business practices.  The parties hereby
acknowledge that Borrowers’ self-insurance practices in effect on the Closing
Date are commercially reasonable business practices as of the date of this
Agreement.

5.7Inspection.  Permit Agent, any Lender, and each of their duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct appraisals and valuations, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees at such reasonable times and intervals as Agent or any Lender, as
applicable, may designate and, so long as no Default or Event of Default exists,
with reasonable prior notice to Administrative Borrower.  The Loan Parties’
reimbursement obligations under this Section 5.7 shall be subject to Section
2.10.

5.8Compliance with Laws.  Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change.

5.9Environmental.





37

--------------------------------------------------------------------------------

 

 

(a)Keep any property either owned or operated by Parent or any of its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b)Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c)Promptly notify Agent of any release of which any Borrower has knowledge of a
Hazardous Material in any Reportable Quantity (as defined under applicable
Environmental Law) from or onto property owned or operated by Parent or any of
its Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and

(d)Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following:  (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of Parent or its Subsidiaries, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against Parent or its
Subsidiaries, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority.

5.10Disclosure Updates.  Promptly and in no event later than 10 Business Days
after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to Agent or the Lenders contained, at the time it
was furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made.  The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

5.11Formation of Subsidiaries.  At the time that any Loan Party forms any
Subsidiary or acquires any Subsidiary after the Closing Date, such Loan Party
shall (a) within 20 Business Days of such formation or acquisition (or such
later date as permitted by Agent in its sole discretion) cause any such new
Subsidiary to provide to Agent a Guaranty or joinder thereto (or, upon request
of Administrative Borrower in the case of any Subsidiary that is organized under
the laws of any state or territory of the United States of America, a joinder to
this Agreement resulting in such Subsidiary becoming a Borrower under this
Agreement and the other Loan Documents subject to the completion of legal and
business due diligence and execution of related documents reasonably
satisfactory to Agent) and a joinder to the Security Agreement, together with
such other security documents (including mortgages with respect to any Real
Property (other than Excluded Real Property) owned in fee of such new Subsidiary
to the extent required by the Loan Documents), as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to the
Intercreditor Agreement and to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary); provided that no Guaranty or any such
joinder or other security documents shall be required to be provided to Agent
with respect to any Subsidiary of a Loan Party that is a CFC, (b) within 20
Business Days of such formation or acquisition (or such later date as permitted
by Agent in its sole discretion) provide to Agent a pledge agreement (or an
addendum to the Security Agreement) and, subject to the terms of the
Intercreditor Agreement, appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary reasonably satisfactory to Agent; provided that only 65% of the
total outstanding voting Stock of any first tier Subsidiary of any Loan Party
that is a CFC (and none of the Stock of any Subsidiary of such CFC) shall be
required to be pledged (it being understood that such pledge shall not be





38

--------------------------------------------------------------------------------

 

 

required to be documented by a non-United States law governed pledge agreement,
and (c) within 20 Business Days of such formation or acquisition (or such later
date as permitted by Agent in its sole discretion) provide to Agent all other
documentation, including one or more opinions of counsel (other than opinions of
foreign counsel) reasonably satisfactory to Agent, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
Mortgage).  Any document, agreement, or instrument executed or issued pursuant
to this Section 5.11 shall be a Loan Document.    

5.12Further Assurances.  At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent to the extent required under the Loan
Documents, to create, perfect, and continue perfected or to better perfect
Agent’s Liens in all of the assets of the Loan Parties (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal) to the
extent required under the Loan Documents, to create and perfect Liens in favor
of Agent in any Real Property of Parent or its Subsidiaries that is not Excluded
Real Property, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that (i) the
foregoing shall not apply to any Subsidiary of a Loan Party that is a CFC and
(ii) notwithstanding the foregoing, the Loan Parties’ sole obligation in the
case of any leasehold interests of any of them shall be, upon Agent’s reasonable
request, to use commercially reasonable efforts to deliver a Collateral Access
Agreement with respect to any premises material to the business taken as a
whole.  To the maximum extent permitted by applicable law, if any Borrower
refuses or fails to execute or deliver any reasonably requested Additional
Documents required to be delivered under this Section 5.12 within a reasonable
period of time following the request to do so, such Borrower hereby authorizes
Agent to execute any such Additional Documents in such Borrower’s name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office.  In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of Parent and its
Subsidiaries and all of the outstanding capital Stock of Parent’s Subsidiaries
(subject to exceptions and limitations contained in the Loan Documents).

5.13Lender Meetings.  Within 120 days after the close of each fiscal year of
Parent, at the request of Agent or of the Required Lenders and upon reasonable
prior notice, hold a meeting (at a mutually agreeable location and time or, at
the option of Agent, by conference call) with all Lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of Parent and its Subsidiaries
and the projections presented for the current fiscal year of Parent and its
Subsidiaries.

5.14Material Contracts.  Contemporaneously with the delivery of each Compliance
Certificate pursuant to Section 5.1, provide Agent with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (b) each material amendment or modification of any Material
Contract entered into since the delivery of the previous Compliance Certificate.

5.15Location of Inventory and Equipment.  Keep each Loan Parties’ and its
Subsidiaries’ Inventory and Equipment (other than (i) Vehicles or Equipment out
for repair, and any parts to be used for such repairs, (ii) Vehicles on the road
in the United States or Canada in the normal course of Borrowers’ or their
Subsidiaries’ business, and (iii) locations with respect to which the aggregate
net book value of such Inventory and Equipment that is located at such locations
exceeds $500,000 in the aggregate) only at the locations identified on Schedule
4.30 and their chief executive offices only at the locations identified on





39

--------------------------------------------------------------------------------

 

 

Schedule 4.6(b);  provided,  however, that any Borrower may amend Schedule 4.30
or Schedule 4.6(b) so long as such amendment occurs by written notice to Agent
at the time Parent provides its Compliance Certificate pursuant to Section 5.1
with respect to the month in which such Inventory or Equipment is moved to such
new location or such chief executive office is relocated (to the extent that the
aggregate net book value of such Inventory and Equipment that is to be located
at any such new location exceeds $500,000) and so long as such new location is
within the continental United States.  Such Borrower, upon Agent’s reasonable
request, shall use commercially reasonable efforts to provide Agent a Collateral
Access Agreement with respect to any such new location promptly upon written
request of Agent.

5.16ERISA Matters.  Furnish to Agent:

(a)Notice of ERISA Matters. Upon learning of the occurrence of any of the
following which could be reasonably expected to result in a Material Adverse
Change, written notice thereof which describes the same and the steps being
taken by Parent and its Subsidiaries with respect thereto: (i) a Prohibited
Transaction in connection with any Plan (ii) the occurrence of a Reportable
Event with respect to any Pension Plan subject to Title IV of ERISA, (iii) the
institution of any steps by Parent and its Subsidiaries, the PBGC or any other
Person to terminate any Plan, (iv) the institution of any steps by Parent and
its Subsidiaries or any ERISA Affiliate to withdraw from any Pension Plan which
could result in material liability to a Loan Party, (v) the failure to make a
required contribution to any Pension Plan if such failure is sufficient to give
rise to a lien under Section 303(k) of ERISA, (vi) the taking of any action with
respect to a Pension Plan which could result in the requirement that a Loan
Party furnish a bond or other security to the PBGC or such Pension Plan, (vii)
any material increase in the contingent liability of a Loan Party with respect
to any post retirement Welfare Plan benefits, (viii) any and all claims,
actions, or lawsuits (other than claims for benefits in the ordinary course)
asserted or instituted, and of any threatened litigation or claims (other than
claims for benefits in the ordinary course), against a Loan Party or against any
ERISA Affiliate in connection with any Plan maintained, at any time, by a Loan
Party or such ERISA Affiliate, or to which a Loan Party or such ERISA Affiliate
has or had at any time any obligation to contribute, or/and against any such
Plan itself, or against any fiduciary of or service provided to any such Plan,
or (ix) the occurrence of any event with respect to any Plan which would result
in Parent or any of its Subsidiaries incurring any material liability, fine or
penalty.

(b)Copies of ERISA Information. Upon Agent'’s reasonable request (or in the case
of clause (vi) below, upon any Borrower receiving or possessing such documents
or information), each of the following shall be delivered by Borrowers to the
Agent: (i) a copy of each Plan (or, where any such plan is not in writing,
complete description thereof) (and if applicable, related trust agreements or
other funding instruments) and all amendments thereto, all written
interpretations thereof and written descriptions thereof that have been
distributed to employees or former employees of a Loan Party or any of its ERISA
Affiliates; (ii) the most recent determination letter issued by the Internal
Revenue Service with respect to each Pension Plan; (iii) for the three most
recent plan years, Annual Reports on Form 5500 Series requires to be filed with
any governmental agency for each Plan; (iv) all actuarial reports prepared for
the last three plan years for each Pension Plan; (v) a listing of all
Multiemployer Plans, with the aggregate amount of the most recent annual
contributions required to be made by a Loan Party or any ERISA Affiliate to each
such Multiemployer Plan and copies of the collective bargaining agreements
requiring such contributions; (vi) any information that has been provided to a
Loan Party or any ERISA Affiliate regarding withdrawal liability under any
Multiemployer Plan and (vii) the aggregate amount of the most recent annual
payments made to former employees of a Loan Party or any ERISA Affiliate under
any retiree Welfare Plan.

5.17Establishment of Escrow Account.  For the purpose of making the Restricted
Junior Payments set forth in clause (k) of Section 6.9, repayments of the
Existing Credit Facilities and fees and expenses in connection therewith (such
payments, the “Post-Closing Preferred Payments”), (a) establish an escrow
account (the “Preferred Payment Escrow Account”) from which such Post-Closing
Preferred





40

--------------------------------------------------------------------------------

 

 

Payments on or prior to July 31, 2013 shall be made, (b) maintain the balance of
the Preferred Payment Escrow Account at all times less than $70,000,000, and (c)
cause the closure of the Preferred Payment Escrow Account on or prior to July
31, 2013 and immediate transfer of all amounts in the Preferred Payment Escrow
Account at such time to a Deposit Account subject to Agent’s first priority
Lien.

6.NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries to do any of the following:

6.1Indebtedness.  Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2Liens.  Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3Restrictions on Fundamental Changes.

(a)Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Stock other than mergers, consolidations and reorganizations (i) between Loan
Parties, (ii) between any Loan Party and any of its Subsidiaries, and (iii)
between non-Loan Parties, provided that, in the case of clause (ii), (y) such
Loan Party is the surviving entity of such merger, consolidation or
reorganization, and (z) the Accounts of such Subsidiary shall not be Eligible
Accounts until such time as the Agent and the Lenders shall have completed an
audit of such Accounts and such other due diligence reasonably requested by the
Agent, in a manner and with results reasonably satisfactory to the Agent,

(b)Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent) or any of
Borrowers’ wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Parent
that is not a Loan Party (other than any such Subsidiary the Stock of which (or
any portion thereof) is subject to a Lien in favor of Agent) so long as all of
the assets of such liquidating or dissolving Subsidiary are transferred to a
Loan Party or another non-Loan Party, in each case, that is not liquidating or
dissolving, or

(c)Suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with
the transactions permitted pursuant to Section 6.4.

6.4Disposal of Assets.  Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.11, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or, unless the effectiveness of such
agreement is conditioned upon consent thereto by the Required Lenders or the
payment in full of the Obligations, enter into an agreement to convey, sell,
lease, license, assign, transfer, or otherwise dispose of) any assets of
Parent’s or its Subsidiaries.





41

--------------------------------------------------------------------------------

 

 

6.5Change Name.  Change its or any of its Subsidiaries’ name, organizational
identification number, state of organization, or organizational identity;
provided, however, that Parent or its Subsidiaries may change its name upon at
least 10 days prior written notice to Agent of such change.

6.6Nature of Business.  Make any change in the nature of its or their business
as described in Schedule 6.6 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided,
however, that the foregoing shall not prevent Parent and its Subsidiaries from
engaging in any business that is reasonably related or ancillary to its or their
business.

6.7Prepayments and Amendments.

(a)Except (x) in connection with Refinancing Indebtedness permitted by Section
6.1 or (y) for any prepayments or payments so long as the Additional Basket
Conditions are met,

(i)optionally prepay, redeem, defease, purchase or otherwise acquire any
Indebtedness of Parent and its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, (C)
Refinancing Indebtedness in respect of the NoteNotes Obligations and/or the 2017
Notes Obligations (in each case, including the defeasance thereof), (D) offers
to purchase the 2017 Notes in connection with asset sales pursuant to Section
3.9 of the 2017 Notes Indenture, (E) the Transactions, (F) prepayments of
Permitted Preferred Stock with the proceeds of Permitted Preferred Stock so long
as the prepayments are substantially contemporaneous with the accompanying sale,
(G) Refinancing Indebtedness in respect of the Permitted MSD Indebtedness, (H)
Refinancing Indebtedness in respect of the Permitted Additional Term
Indebtedness, (I) prepayments or payments of Permitted MSD Indebtedness and/or
the Permitted Additional Term Indebtedness, in each case subject to the ABL
Intercreditor Agreement, and so long as before and after giving effect to such
payment or prepayment (1) no Event of Default has occurred and is continuing and
(2) Availability shall be no less than 30% of the Maximum Revolver Amount, (J)
prepayments of Permitted MSD Indebtedness or the Permitted Additional Term
Indebtedness, in each case subject to the ABL Intercreditor Agreement, with
proceeds from asset sales pursuant to Section 2.9(d)(ii) of the MSD Credit
Agreement (as defined in the ABL Intercreditor Agreement) or Section 2.4(d)(ii)
of the Solus Credit Agreement (as defined in the ABL Intercreditor Agreement) so
long as:  (x) promptly but in any event no later than the date that is 10
Business Days prior to any disposition the proceeds of which will be used for
any such payment or prepayment, Administrative Borrower delivers written notice
to Agent listing the assets to be disposed of, the sale price of the same, and
the scheduled date of such disposition, and (y) promptly but in any event, no
later than the date that is 5 Business Days prior to such payment or prepayment,
Administrative Borrower delivers to Agent a Borrowing Base Certificate
demonstrating that immediately after giving effect to the applicable disposition
of assets, no Overadvance will exist, (K) so long as no Event of Default exists
at the time of payment or prepayment, substantially contemporaneous exchange of
Permitted MSD Indebtedness and/or the Permitted Additional Term Indebtedness for
Stock of Parent (or the direct or indirect parent of Parent) or prepayments or
payments of Permitted MSD Indebtedness and/or the Permitted Additional Term
Indebtedness with the proceeds of the issuance of Stock of Parent (or the direct
or indirect parent of Parent) to any Person (other than Parent or any of its
Subsidiaries) so long as the prepayments or payments are substantially
contemporaneous with the accompanying issuance and (L) the purchase, redemption,
defeasance, repurchase, exchange, retirement or cancellation of the Notes with,
among other consideration (but in any event no consideration derived from any
Loan), the proceeds of the 2017 Notes, so long as before and after giving effect
to such purchase, redemption, defeasance, repurchase, exchange, retirement or
cancellation, no Event of Default has occurred and is continuing after giving
effect to the Fifth Amendment and the Fifth Amendment Effective Date
Transactions, or





42

--------------------------------------------------------------------------------

 

 

(ii)make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b)Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i)any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances, (C)
Indebtedness permitted under clauses (c), (d), (e), (f), (g), (h), and (i) of
the definition of Permitted Indebtedness, and (D) the 2017 Notes Obligations,
any Permitted MSD Indebtedness, or the Permitted Additional Term Indebtedness,
except to the extent any such amendment, modification, or change referenced in
this clause (D) is not prohibited by the terms of the Intercreditor Agreement or
the ABL Intercreditor Agreement, as applicable,

(ii)any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders, or

(iii)the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.

6.8Change of Control.  Cause, permit, or suffer, directly or indirectly, any
Change of Control.

6.9Restricted Junior Payments.  Make any Restricted Junior Payment; provided,
however, that, so long as it is permitted by law,

(a)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Parent (i) may make distributions to
current or former employees, officers, or directors of Parent (or any spouses,
ex-spouses, trusts or estates of any of the foregoing) on account of
redemptions, purchase, retirement or other acquisition for value of Stock of
Parent held by such Persons and (ii) may make payments in respect of
Indebtedness permitted under clause (r) of the definition of Permitted
Indebtedness, so long as either (A)(1) the aggregate amount of such redemptions,
purchases, retirement, other acquisitions for value, or payments made by Parent
since the Closing Date does not exceed $2,000,000 in the aggregate or $500,000
in any 12 month period and (2) any such redemptions, purchases, retirement,
other acquisitions for value, or payments since the Closing Date in excess of
$500,000 in the aggregate shall only be made if Excess Availability is at least
$7,500,000 immediately thereafter or (B) otherwise the Additional Basket
Conditions are met,

(b)Parent may make distributions to current or former employees, officers, or
directors of Parent (or any spouses, ex-spouses, trusts or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to Parent on account of repurchases of the Stock of Parent held by such
Persons; provided that such Indebtedness was incurred by such Persons solely to
acquire Stock of Parent,

(c)[Reserved],

(d)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Additional Basket Conditions are
met, Parent may make distributions or payments (including payments in respect of
Permitted Preferred Stock),





43

--------------------------------------------------------------------------------

 

 

(e)Parent’s Subsidiaries may make distributions to Parent for the sole purpose
of allowing Parent to, and Parent shall use the proceeds thereof solely to make
payments, to the extent that such payments are required in the ordinary course
of business and relate directly to Parent and its Subsidiaries, or to services
provided for or on behalf of Parent and its Subsidiaries, in each case that are
required to be paid in cash, when due of (i) corporate franchise fees and taxes
actually owed by Parent, (ii) legal and accounting and other professional fees
and expenses actually incurred by Parent, (iii) costs incurred to comply with
Parent’s reporting obligations under federal or state laws or as required to
comply with the Note Documents, the 2017 Notes Documents, the documentation
relating to Permitted MSD Indebtedness, the documentation relating to the
Permitted Additional Term Indebtedness or the Loan Documents, (iv) other
customary corporate overhead expenses and other operations conducted by Parent,
in each case, in the ordinary course of business, and (v) purchase consideration
with respect to a Permitted Acquisition;

(f)so long as Parent is permitted to make the payments permitted by this Section
6.9, Parent’s Subsidiaries may make dividends or distributions to Parent for the
purpose of permitting Parent to make such payments and Parent agrees to use the
proceeds of such dividends or distributions solely for such purpose;

(g)the payment of any dividend or other distribution on, or the consummation of
any irrevocable redemption of, Stock in Parent or any Subsidiary within 60 days
after declaration or setting the record date for redemption thereof, as
applicable, if at such date such payment would not have been prohibited by the
provisions of this Section 6.9;

(h)the retirement of any Stock of Parent by conversion into, or by or in
exchange for, Stock (other than Prohibited Preferred Stock), or out of net cash
proceeds of the sale (other than to a Subsidiary of the Parent) of Stock (other
than Prohibited Preferred Stock) of the Parent occurring within 60 days prior to
such retirement, or the making of other Restricted Junior Payments out of the
net cash proceeds of the sale (other than to a Subsidiary of the Parent) of
Stock (other than Prohibited Preferred Stock) of the Parent occurring within 60
days prior to such Restricted Junior Payment;

(i)repurchase of Stock of Parent deemed to occur upon the exercise of stock
options, warrants or other convertible or exchangeable securities to the extent
such Stock represents a portion of the exercise price of those stock options,
warrants or other convertible or exchangeable securities or repurchase of such
Stock to the extent the proceeds of such repurchase are used to pay taxes
incurred by the holder thereof as a result of the issuance or grant thereof;

(j)cash payment, in lieu of issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for the Stock of Parent or a Subsidiary thereof;

(k)the declaration and payment of dividends on or the repurchase or redemption
of (i) Parent’s Series A Preferred Stock, Series B Preferred Stock and Series C
Preferred Stock until consummation of the Transactions so long as such payment,
repurchase, or redemption occurs prior to July 31, 2013 and to (ii) up to
$10,000,000 stated value of the Parent’s Series B Preferred Stock not
repurchased or redeemed in the Transactions, in each case in respect of clauses
(i) and (ii) above, (A) in accordance with the certificates of designation
governing the Series A Preferred Stock, Series B Preferred Stock and Series C
Preferred Stock (in each case as in effect as of the Closing Date), (B) so long
as no Default or Event of Default shall have occurred and be continuing or will
occur as a consequence thereof, and (C) solely with respect to clause (ii)
above, so long as Availability is at least 10% of the Maximum Revolver Amount
immediately following such payment, repurchase, or redemption;





44

--------------------------------------------------------------------------------

 

 

(l)subject to the conditions set forth in clause (k) above for such payments,
repurchases or redemptions, the consummation of the Transactions; and 

(m)Parent’s Subsidiaries may make cash distributions to Parent, and Parent may
make cash distributions to Jack Cooper Enterprises, Inc., in each case, solely
with the proceeds of the Loans (as defined in the Credit Agreement for the
Additional Term Facility) for the sole purpose of, within 120 days of the
effectiveness of the Credit Agreement for the Additional Term Facility and
funding thereunder, purchasing, repurchasing, exchanging, retiring or canceling
the PIK Notes and paying related fees and expenses, in each case to the extent
permitted pursuant to the terms of the Credit Agreement for the Additional Term
Facility (as in effect as of the Fourth Amendment Effective Date, after giving
effect to the amendments, waivers, consents or modifications thereunder to the
extent permitted pursuant to the ABL Intercreditor Agreement).; 

(n)Parent’s Subsidiaries may make cash distributions to Parent, and Parent may
make cash distributions to Jack Cooper Enterprises, Inc., in each case, solely
with the proceeds of the 2017 Notes for the sole purpose of, substantially
contemporaneously with the effectiveness of the 2017 Notes Indenture and the
issuance of the 2017 Notes, purchasing, repurchasing, exchanging, retiring or
canceling the PIK Notes and paying related fees and expenses; and

(o) Parent may make distributions to Jack Cooper Enterprises, Inc. within thirty
(30) days after the Fifth Amendment Effective Date, in an aggregate amount not
to exceed $3,000,000 for the sole purpose of repurchasing or redeeming warrants
(or Stock issued upon exercise of warrants); provided, that before and after
giving effect to such distribution (i) Excess Availability is at least ten
percent (10.0%) of the Maximum Revolver Amount, (ii) no Event of Default shall
have occurred and be continuing or will occur as a consequence thereof, in each
case after giving effect to the Fifth Amendment and the Fifth Amendment
Effective Date Transactions and (iii) Agent shall have received evidence that an
exchange offer in respect of the Notes has been completed.

6.10Accounting Methods.  Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.11Investments; Controlled Investments.

(a)Except for Permitted Investments, directly or indirectly, make or acquire any
Investment.

(b)Other than (i) an aggregate amount of not more than $250,000 at any one time,
in the case of Parent and the other Loan Parties, (ii) Excluded Deposit
Accounts, (iii) amounts on deposit securing any Liens permitted under clauses
(h), (i), (j), (q), (x), (y), (z), (aa), (bb), and (cc) of the definition of
Permitted Liens,  and (iv) controlled disbursement accounts that do not maintain
cash balances, zero balance accounts and local terminal accounts which do not
receive deposits, make, acquire, or permit to exist Permitted Investments
consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts, in each case, of the Loan Parties, unless Parent or the
applicable Loan Party and the applicable bank or securities intermediary have
entered into Control Agreements with Agent governing such Permitted Investments
in order to perfect (and further establish) Agent’s Liens in such Permitted
Investments. Except as otherwise provided in this Section 6.11(b), neither
Parent nor the other Loan Parties shall establish or maintain any Deposit
Account or Securities Account unless Agent shall have received a Control
Agreement in respect of such Deposit Account or Securities Account.

6.12Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of Parent or any of Subsidiary of
Parent except for: 





45

--------------------------------------------------------------------------------

 

 

(a)transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Parent or its Subsidiaries, on the one hand, and any
Affiliate of Parent or such Subsidiary, on the other hand, so long as such
transactions (i) are fully disclosed to Agent prior to the consummation thereof,
if they involve one or more payments by Parent or such Subsidiary in excess of
$500,000 for any single transaction or series of related transactions, and (ii)
are no less favorable, taken as a whole, to Parent or such Subsidiary, as
applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,

(b)so long as it has been approved by Parent’s or such Subsidiary’s board of
directors (or comparable governing body) in accordance with applicable law, any
indemnity provided for the benefit of directors (or comparable managers),
officers, employees and agents of Parent or such Subsidiary,

(c)so long as it has been approved by Parent’s or such Subsidiary’s board of
directors (or comparable governing body) in accordance with applicable law, the
payment (and any agreement, plan or arrangement relating thereto) of reasonable
compensation (including bonuses), severance, or employee benefit arrangements
(including retirement, health, option, deferred compensation and other benefit
plans) to employees, officers, and directors of Parent and its Subsidiaries in
the ordinary course of business,

(d)loans and advances to employees, directors, officers and consultants in the
ordinary course of business in an aggregate principal amount not to exceed
$500,000 at any time outstanding,

(e)transactions entered into solely between Loan Parties,

(f)any agreement or arrangement described on Schedule 6.12 and any amendment,
modification, extension or replacement of such agreement or arrangement so long
as such amendment, modification, extension or replacement (x) is not less
favorable in any material respect to Parent or any Subsidiary, taken as a whole,
as the original agreement as in effect on the Closing Date as determined in good
faith by such Person’s board of directors (or comparable governing body) in
accordance with applicable law or (y) is an amendment, modification, extension
or replacement of any agreement or arrangement for payments of a type described
in clause (c) above made in the ordinary course of business and has been
approved by the applicable Parent or Subsidiary’s board of directors,

(g)transactions permitted by Section 6.3, Section 6.9, Section 6.11, or Section
6.14 or any Permitted Intercompany Advance,

(h)the existence of, or the performance by Parent or any of its Subsidiaries of
its obligations under the terms of, any stockholders agreement (including any
registration rights agreement) to which it is a party as of the Closing Date and
any similar agreements which it may enter into thereafter; provided,  however,
that the existence of, or the performance by Parent or any of its Subsidiaries
of obligations under, any future amendment to any such existing agreement or any
similar agreement entered into after the Closing Date shall only be permitted by
this clause (h) to the extent that the terms of any such amendment or new
agreement are not otherwise disadvantageous in any material respect to the
Lenders when taken as a whole as compared to the original agreement in effect on
the Closing Date,

(i)any agreement between any Person and an Affiliate of such Person existing at
the time such Person is acquired by or merged into Parent or its Subsidiary;
provided that such agreement was not entered into in contemplation of such
acquisition or merger, or any amendment thereto so long as such amendment,
extension or modification is not more disadvantageous to the Lenders in any
material respect, and

(j)the Transactions and the payment of all fees and expenses related thereto.





46

--------------------------------------------------------------------------------

 

 

6.13Use of Proceeds.  Use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facilities, (ii) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement and the Transactions, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (iii) to consummate the Transactions, and
(b) thereafter, consistent with the terms and conditions hereof (including to
consummate the Transactions not occurring on the Closing Date), for their lawful
and permitted purposes (including that no part of the proceeds of the loans made
to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve).

6.14Limitation on Issuance of Stock.  Issue or sell or enter into any agreement
or arrangement for the issuance and sale of any of its Stock, except that (a)
Parent may issue or sell its common stock or Permitted Preferred Stock and (b)
any Subsidiary of Parent may issue common Stock or Preferred Stock so long as
such common Stock or Preferred Stock is issued to, and remains held by, a Loan
Party.

6.15[Reserved].    

6.156.16 [Reserved]. 

6.16[Reserved].    

6.17Inventory and Equipment with Bailees.  Store the Inventory or Equipment
(other than Vehicles or Equipment out for repair, and any parts to be used for
such repairs of Parent or its Subsidiaries) at any time now or hereafter with a
bailee, warehouseman, or similar party, unless, if the net book value of such
Collateral located at such third party location exceeds $500,000, the third
party has been notified of Agent’s security interest and (a) the Loan Parties
have used commercially reasonable efforts to provide Agent with an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Agent’s benefit or (b) Agent is in possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment.

6.18ERISA.  Except for (x) the matters described on Schedule 4.31 and (y) any
other conditions, events or transactions that collectively could not reasonably
be expected to result in a liability to any Loan Party of any ERISA Affiliate in
excess of $3,000,000 in the aggregate for the term of this Agreement: (a) allow
or cause or permit any ERISA Affiliate to allow any condition to exist in
connection with any Pension Plan subject to Title IV of ERISA which could
reasonably be expected to constitute grounds for the PBGC to institute
proceedings to have such Pension Plan terminated or a trustee appointed to
administer such Pension Plan; and (b) neither Parent nor any Subsidiary shall
engage in, or permit to exist or occur, or permit any ERISA Affiliate to engage
in, or permit to exist or occur, any other condition, event or transaction with
respect to any Pension Plan which could result in a Loan Party or any ERISA
Affiliate incurring any liability, fine or penalty.

6.196.19 2017 Notes Indenture Debt Incurrence Compliance.  Cause or permit any
failure to comply with Section 4.9 of the 2017 Notes Indenture.

7.FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Parent will comply with each
of the following financial covenants:





47

--------------------------------------------------------------------------------

 

 

(a)Fixed Charge Coverage Ratio.  Have a Fixed Charge Coverage Ratio measured on
a month end basis, of at least 1.10:1.00 for the 12 month period ending on the
first full month ended immediately prior to the date on which any Financial
Covenant Period commences and for the 12 month period ending on the last day of
each month thereafter during a Financial Covenant Period.

(b)[Reserved]. 

8.EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1Payments.  If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Obligations, or (c) any amount payable to
the Issuing Lender in reimbursement of any drawing under a Letter of Credit;

8.2Covenants.  If any Loan Party or any of its Subsidiaries:

(a)fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6,  5.1,  5.2,  5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6,  5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit such Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss such Borrower’s affairs, finances, and
accounts with officers and employees of such Borrower), 5.10,  5.11,  5.13,
 5.14, or 5.15 of this Agreement, (ii) Sections 6.1 through 6.16 of this
Agreement, (iii) Section 7 of this Agreement, or (iv) Section 6 of the Security
Agreement;

(b)fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any senior officer of any
Borrower or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent; or

(c)fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any senior officer of any
Borrower or (ii) the date on which written notice thereof is given to
Administrative Borrower by Agent;

8.3Judgments.  If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $5,000,000, or more (except to the extent
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against Parent or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which (1)
the same is not discharged, satisfied, vacated, or bonded pending appeal,





48

--------------------------------------------------------------------------------

 

 

or (2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced by
Parent or any of its Subsidiaries;

8.5Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced
against Parent or any of its Subsidiaries and any of the following events occur:
(a) Parent or such Subsidiary consents to the institution of such Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted, (c) the petition commencing the Insolvency Proceeding
is not dismissed within 60 calendar days of the date of the filing thereof, (d)
an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Parent or its Subsidiary, or (e) an order for relief
shall have been issued or entered therein;

8.6Restraint of Business.  If Parent or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business affairs of the Loan Parties, taken as a
whole;

8.7Default Under Other Agreements.  If there is (a) an Event of Default as
defined in the 2017 Notes Documents; (b) a default in one or more agreements to
which a Loan Party or any of its Subsidiaries is a party with one or more third
Persons relative to a Loan Party’s or any of its Subsidiaries’ Indebtedness
involving an aggregate amount of $5,000,000 or more, and such default (after
giving effect to any grace period therefor) (i) occurs at the final maturity of
the obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder; (c) an event of default
(after giving effect to any grace period therefor) in or an involuntary early
termination of one or more Hedge Agreements to which a Loan Party or any of its
Subsidiaries is a party; (d) a default under the Permitted MSD Indebtedness if
such default (after giving effect to any grace period therefor) (i) occurs at
the final maturity of the obligations thereunder, or (ii) results in a right by
the lenders thereunder, irrespective of whether exercised, to accelerate the
maturity of the Loan Parties’ obligations thereunder; or (e) a default under the
Permitted Additional Term Indebtedness if such default (after giving effect to
any grace period therefor) (i) occurs at the final maturity of the obligations
thereunder, or (ii) results in a right by the lenders thereunder, irrespective
of whether exercised, to accelerate the maturity of the Loan Parties’
obligations thereunder;

8.8Representations, etc..  If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document (other than projections and other forward-looking information,
forward-looking pro formas, and general industry and economic information)
proves to be untrue in any material respect (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of the
date of issuance or making or deemed making thereof;

8.9Guaranty.  If the obligation of any Guarantor under the Guaranty is limited
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);

8.10Security Documents.  If the Security Agreement or any other Loan Document
that purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent of Permitted Liens which are
permitted to be prior pursuant to the terms of any applicable Loan Document,
first priority Lien on the Collateral covered thereby, except (a) as a result of
a disposition of the applicable Collateral in a transaction permitted under this
Agreement, (b) with respect to Collateral the aggregate value





49

--------------------------------------------------------------------------------

 

 

of which, for all such Collateral, does not exceed at any time, $250,000, or (c)
as the result of an action or failure to act on the part of Agent; or

8.11Loan Documents.  The validity or enforceability of any Loan Document shall
at any time for any reason  (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document.

8.12ERISA.  Excluding the matters disclosed on Schedule 4.31, (a) the
institution by the PBGC, a Loan Party, or any ERISA Affiliate of steps to
terminate a Plan or to organize, withdraw from or terminate from a Multiemployer
Plan or (b) a contribution failure occurs with respect to any Plan sufficient to
give rise to a lien under Section 303(k) of ERISA; or (c) the assets of a Loan
Party or any ERISA Affiliate are encumbered as a result of security provided to
a Plan pursuant to Section 412 of the IRC or Section 306 of ERISA in connection
with a request for a minimum funding waiver or extension of the amortization
period, or pursuant to Section 401(a)(29) of the IRC or Section 307 of ERISA as
a result of a Pension Plan amendment; or (d) a Loan Party or an ERISA Affiliate
fails to pay a PBGC premium with respect to a Pension Plan subject to Title IV
of ERISA when due and it remains unpaid for more than 30 days thereafter; or (e)
the occurrence of a Prohibited Transaction or Reportable Event with respect to a
Plan; or (f) a Loan Party or any of its ERISA Affiliates creates or permits the
creation of any accumulated funding deficiency, whether or not waived; provided,
 however, that the events listed in clauses (a) through (f) shall not constitute
an Event of Default unless, individually or in the aggregate, the occurrence
thereof could reasonably be expected to result in a Material Adverse Change.

9.RIGHTS AND REMEDIES.

9.1Rights and Remedies.  Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Administrative
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

(a)(i) declare the principal of, and any and all accrued and unpaid interest and
fees in respect of the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents immediately due and payable, whereupon the same shall become and
be immediately due and payable and Borrowers shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly
waived by each Borrower, and (ii) direct Borrowers to provide (and Borrowers
agree that upon receipt of such notice Borrowers will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrowers’ reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;

(b)declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and

(c)exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents or applicable law.





50

--------------------------------------------------------------------------------

 

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers’ or their
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by each Borrower.

9.2Remedies Cumulative.  The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.WAIVERS; INDEMNIFICATION.

10.1Demand; Protest; etc.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which such Borrower may in any way be liable.

10.2The Lender Group’s Liability for Collateral.  Each Borrower hereby agrees
that:  (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for:  (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

10.3Indemnification.  Borrowers shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
documented and reasonable fees and out-of-pocket disbursements of attorneys of
outside counsel, experts, or consultants and all other costs and expenses
actually incurred in connection therewith or in connection with the enforcement
of this indemnification (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution and delivery (provided that Borrowers shall not be liable for
costs and expenses (including attorneys fees) of any Lender (other than WFCF so
long as it remains Agent) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Parent’s and
their Subsidiaries’ compliance with the terms of the Loan Documents (provided,
however, that the indemnification in this clause (a) shall not extend to (i)
disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party, or (ii) disputes solely





51

--------------------------------------------------------------------------------

 

 

between or among the Lenders and their respective Affiliates that do not involve
any acts or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by Section
16), (b) with respect to any actual or prospective investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, the making of any
Loans or issuance of any Letters of Credit hereunder, or the use of the proceeds
of the Loans or the Letters of Credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any Properties or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such Properties (each and all of
the foregoing, the “Indemnified Liabilities”).  The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents.  This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations.  If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which any Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11.NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Borrowers or Agent, as the case may be, they shall be sent to the
respective address set forth below:

If to Borrowers:

    

JACK COOPER HOLDINGS CORP.  

 

 

1100 Walnut Street, Suite 2400

 

 

Kansas City, MO 64106

 

 

Attn: Chief Executive Officer

 

 

Fax No. 816.983.5000

 

 

 

with copies to:

 

JACK COOPER HOLDINGS CORP. 

 

 

630 Kennesaw Due West Road

 

 

Kennesaw, GA 60152

 

 

Attn: Legal Department

 

 

Email: tciupitu@jackcooper.com

 

 

 

If to Agent:

 

prior to September 9, 2013:

 





52

--------------------------------------------------------------------------------

 

 

WELLS FARGO CAPITAL FINANCE, LLC 

150 S. Wacker Drive, Suite 2200

Chicago, IL 60606

Attn: Scott Collins, Vice President

Fax No.: 312.332.0424

 

on and after September 9, 2013:

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC

 

10 S. Wacker Drive, 13th Floor

 

Chicago, IL 60606

 

Attn: Scott Collins, Vice President

 

Fax No.: 312.332.0424

 

 

with copies to:

BUCHALTER NEMER , a Professional Corporation

 

1000 Wilshire Boulevard, 15th Floor

 

Los Angeles, California 90017

 

Attn:  Robert J. Davidson, Esq.

 

Fax No.:  213.630.5692

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

If any notice, disclosure or report is required to be delivered pursuant to the
terms of this Agreement or any other Loan Document on a day that is not a
Business Day, such notice, disclosure or report shall be deemed to have been
required to be delivered on the immediately following Business Day.

12.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.

(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.

(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED,  HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY





53

--------------------------------------------------------------------------------

 

 

MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE  OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”).  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e)NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING LENDER,
ANY OTHER LENDER, ISSUING LENDER, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

(f)IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN





54

--------------------------------------------------------------------------------

 

 

CONNECTION WITH ANY CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT
ENFORCEABLE IN SUCH PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i)WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii)THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii)UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv)EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL DETERMINE
THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.





55

--------------------------------------------------------------------------------

 

 

(v)THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi)THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii)THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

13.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1Assignments and Participations.

(a)With the prior written consent of Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than individuals) of a Lender, any Lender may assign and delegate to one
or more assignees (each, an “Assignee”; provided, however, that no Loan Party or
Affiliate of a Loan Party shall be permitted to become an Assignee) that are
Eligible Transferees all or any portion of the Obligations, the Commitments and
the other rights and obligations of such Lender hereunder and under the other
Loan Documents, in a minimum amount (unless waived by Agent) of $5,000,000
(except such minimum amount shall not apply to (x) an assignment or delegation
by any Lender to any other Lender or an Affiliate of any Lender or (y) a group
of new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000); provided,  however, that Borrowers and
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Administrative
Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Administrative Borrower and Agent an Assignment and
Acceptance and Agent has notified the assigning Lender of its receipt thereof in
accordance





56

--------------------------------------------------------------------------------

 

 

with Section 13.1(b), and (iii) unless waived by Agent, the assigning Lender or
Assignee has paid to Agent for Agent’s separate account a processing fee in the
amount of $3,500.

(b)From and after the date that Agent notifies the assigning Lender (with a copy
to Borrowers) that it has received an executed Assignment and Acceptance and, if
applicable, payment of the required processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall be a
“Lender” and shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided,  however, that nothing contained herein shall
release any assigning Lender from obligations that survive the termination of
this Agreement, including such assigning Lender’s obligations under Section 15
and Section 17.9(a).

(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d)Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom.  The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

(e)(i) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating





57

--------------------------------------------------------------------------------

 

 

Lender shall remain solely responsible for the performance of such obligations,
(iii) Borrowers, Agent, and the Lenders shall continue to deal solely and
directly with the Originating Lender in connection with the Originating Lender’s
rights and obligations under this Agreement and the other Loan Documents, (iv)
no Lender shall transfer or grant any participating interest under which the
Participant has the right to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement.  The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collections of Parent or its Subsidiaries, the
Collateral, or otherwise in respect of the Obligations.  No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.

(i)(ii)Each Participant shall be entitled to additional payments from the
Borrowers pursuant to Section 16.1 as if such Participant were a Lender (and
subject to the requirements and limitations imposed on such Lender with respect
to such additional payments) if such Participant is treated as the beneficial
owner for U.S. income Tax purposes (or other applicable Tax purposes) of the
portion of the Loan with respect to which a participation is made.  Each
Originating Lender shall be entitled to continue receiving additional payments
from the Borrowers pursuant to Section 16.1 with respect to any Loan
notwithstanding the fact that such Originating Lender has assigned a
participation in such Loan to a Participant if such Originating Lender is
treated as the beneficial owner for U.S. income Tax purposes (and other
applicable Tax purposes) of the portion of the Loan with respect to which a
participation is made.

(ii)(iii)Each Originating Lender shall maintain, as a non-fiduciary agent of the
Borrowers, a register (the “Participant Register”) as to the participations
granted and transferred under Section 13.1(e)(i) containing the same information
specified in Section 2.3(f) on the Register as if the each Participant were a
Lender.  Notwithstanding anything in the Agreement to the contrary, any
participation made pursuant to Section 13.1(e)(i) shall be effective only upon
appropriate entries with respect thereto being made in the Participant
Register.  This Section 13.1(e)(iii) shall be construed so that the Loans are at
all times maintained in “registered form” within the meanings of Sections
163(f),  871(h)(2) and 881(c)(2) of the IRC and any related regulations (and any
successor provisions).

(f)In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.





58

--------------------------------------------------------------------------------

 

 

(g)Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h)Any other provision in this Agreement notwithstanding, unless an Event of
Default has occurred or is continuing, without the written consent of the Parent
in its sole discretion, neither Allied System Holdings, Inc., The ComVest Group,
ComVest Investment Partners III, LP, Spectrum, Black Diamond, Yucaipa nor any of
their Affiliates shall be permitted to become an Assignee or a Participant
hereunder.

13.2Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and permitted assigns of each of the parties; provided,
however, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release any Borrower from its Obligations.  A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 and, except as expressly required
pursuant to Section 13.1 and subject to such assignment being recorded in the
Register, no consent or approval by any Borrower is required in connection with
any such assignment.

14.AMENDMENTS; WAIVERS.

14.1Amendments and Waivers.

(a)Except as set forth in Section 2.14, no amendment, waiver or other
modification of any provision of this Agreement or any other Loan Document
(other than Bank Product Agreements or the Fee Letter), and no consent with
respect to any departure by any Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all of the Lenders directly affected thereby and all of the Loan
Parties that are party thereto, do any of the following:

(i)increase the amount of or extend the expiration date of any Commitment of any
Lender or amend, modify, or eliminate the last sentence of Section 2.4(c)(i),

(ii)postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii)reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv)amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,





59

--------------------------------------------------------------------------------

 

 

(v)other than as permitted by Section 15.11, release Agent’s Lien in and to any
of the Collateral,

(vi)amend, modify, or eliminate the definition of “Required Lenders” or “Pro
Rata Share”,

(vii)except as contemplated by the Intercreditor Agreement, contractually
subordinate any of Agent’s Liens,

(viii)other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

(ix)amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii),

(x)amend, modify, or eliminate any of the provisions of Section 13.1(a) to
permit a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or

(xi)amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts and Eligible
Vehicles) that are used in such definition to the extent that any such change
results in more credit being made available to Borrowers based upon the
Borrowing Base Amount, but not otherwise, or, except as contemplated by Section
2.14,   the definition of Maximum Revolver Amount, or change Section 2.1(c).

(b)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders,

(c)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Lender, or any other rights or duties of Issuing Lender
under this Agreement or the other Loan Documents, without the written consent of
Issuing Lender, Agent, Borrowers, and the Required Lenders,

(d)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,

(e)Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender.





60

--------------------------------------------------------------------------------

 

 

14.2Replacement of Certain Lenders.

(a)If (i) any action to be taken by the Lender Group or Agent hereunder requires
the consent, authorization, or agreement of all Lenders or all Lenders affected
thereby and if such action has received the consent, authorization, or agreement
of the Required Lenders but not of all Lenders or all Lenders affected thereby,
or (ii) any Lender makes a claim for compensation under Section 16, then
Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a “Holdout Lender”) or any Lender that made a claim for
compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder.  Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b)Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of participations in the Letters of
Credit).  If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of Section
13.1.  Until such time as one or more Replacement Lenders shall have acquired
all of the Obligations, the Commitments, and the other rights and obligations of
the Holdout Lender or Tax Lender, as applicable, hereunder and under the other
Loan Documents, the Holdout Lender or Tax Lender, as applicable, shall remain
obligated to make the Holdout Lender’s or Tax Lender’s, as applicable, Pro Rata
Share of Advances and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.

14.3No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by each Borrower of any
provision of this Agreement.  Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15.AGENT; THE LENDER GROUP.

15.1Appointment and Authorization of Agent.  Each Lender hereby designates and
appoints WFCF as its agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to designate, appoint, and
authorize) Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto.  Agent agrees to act as agent for and on behalf of the
Lenders (and the Bank Product





61

--------------------------------------------------------------------------------

 

 

Providers) on the conditions contained in this Section 15.  Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties.  Each Lender hereby
further authorizes (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent to act as the secured party
under each of the Loan Documents that create a Lien on any item of
Collateral.  Except as expressly otherwise provided in this Agreement, Agent
shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Parent and its Subsidiaries, and related matters, (b) execute
or file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to the Loan Documents, (c) make Advances,
for itself or on behalf of Lenders, as provided in the Loan Documents, (d)
exclusively receive, apply, and distribute the Collections of Parent and its
Subsidiaries as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of Parent and its
Subsidiaries, (f) perform, exercise, and enforce any and all other rights and
remedies of the Lender Group with respect to Parent or its Subsidiaries, the
Obligations, the Collateral, the Collections of Parent and its Subsidiaries, or
otherwise related to any of same as provided in the Loan Documents, and (g)
incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

15.2Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3Liability of Agent.  None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or





62

--------------------------------------------------------------------------------

 

 

conditions of, this Agreement or any other Loan Document, or to inspect the
books and records or properties of Parent or its Subsidiaries.

15.4Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).

15.5Notice of Default or Event of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or any Borrower referring
to this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.”  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 15.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9;  provided,  however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

15.6Credit Decision.  Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of Parent and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider).  Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any





63

--------------------------------------------------------------------------------

 

 

other Person party to a Loan Document.  Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender (or Bank
Product Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7Costs and Expenses; Indemnification.  Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from the
Collections of Parent and its Subsidiaries received by Agent to reimburse Agent
for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers).  In the event Agent is not
reimbursed for such costs and expenses by Parent or its Subsidiaries, each
Lender hereby agrees that it is and shall be obligated to pay to Agent such
Lender’s ratable share thereof.  Whether or not the transactions contemplated
hereby are consummated, each of the Lenders, on a ratable basis, shall indemnify
and defend the Agent-Related Persons (to the extent not reimbursed by or on
behalf of Borrowers and without limiting the obligation of Borrowers to do so to
the extent required hereunder) from and against any and all Indemnified
Liabilities; provided,  however, that no Lender shall be liable for the payment
to any Agent-Related Person of any portion of such Indemnified Liabilities
resulting solely from such Person’s gross negligence or willful misconduct nor
shall any Lender be liable for the obligations of any Defaulting Lender in
failing to make an Advance or other extension of credit hereunder.  Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
such Lender’s ratable share of any costs or out of pocket expenses (including
attorneys, accountants, advisors, and consultants fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of
Borrowers.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

15.8Agent in Individual Capacity.  WFCF and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, provide Bank
Products to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with Parent
and its Subsidiaries and Affiliates and any other Person party to any Loan
Document as though WFCF were not Agent hereunder, and, in each case, without
notice to or consent of the other members of the Lender Group.  The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, WFCF or its Affiliates may receive information
regarding Parent or Subsidiaries or Affiliates or any other Person party to any
Loan Documents that is subject to confidentiality obligations in favor of Parent
or such other Person and that prohibit the disclosure of such information to the
Lenders (or Bank





64

--------------------------------------------------------------------------------

 

 

Product Providers), and the Lenders acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include WFCF in its
individual capacity.

15.9Successor Agent.  Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and
Administrative Borrower (unless such notice is waived by Borrowers) and without
any notice to the Bank Product Providers.  If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Administrative Borrower
(such consent not to be unreasonably withheld, delayed, or conditioned), appoint
a successor Agent for the Lenders (and the Bank Product Providers).  If, at the
time that Agent’s resignation is effective, it is acting as the Issuing Lender
or the Swing Lender, such resignation shall also operate to effectuate its
resignation as the Issuing Lender or the Swing Lender, as applicable, and it
shall automatically be relieved of any further obligation to issue Letters of
Credit, to cause the Underlying Issuer to issue Letters of Credit, or to make
Swing Loans.  If no successor Agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, after consulting with the Lenders
and with (so long as no Event of Default has occurred and is continuing) the
consent of Administrative Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), a successor Agent.  If Agent has materially
breached or failed to perform any material provision of this Agreement or of
applicable law, the Required Lenders may agree in writing to remove and replace
Agent with a successor Agent from among the Lenders with (so long as no Event of
Default has occurred and is continuing) the consent of Borrowers (such consent
not to be unreasonably withheld, delayed, or conditioned).  In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be
terminated.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 15 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.  If no
successor Agent has accepted appointment as Agent by the date which is 30 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

15.10Lender in Individual Capacity.  Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire equity interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers).  The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Parent or its Affiliates
or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.

15.11Collateral Matters.





65

--------------------------------------------------------------------------------

 

 

(a)The Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent to
release any Lien on any Collateral (i) upon the termination of the Commitments
and payment and satisfaction in full by Borrowers of all of the Obligations,
(ii) constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if Borrowers certify to Agent that the
sale or disposition is permitted under Section 6.4 (and Agent may rely
conclusively on any such certificate, without further inquiry), (iii)
constituting property in which no Borrower or its Subsidiaries owned any
interest at the time Agent’s Lien was granted nor at any time thereafter, (iv)
constituting property leased or licensed to a Borrower or its Subsidiaries under
a lease or license that has expired or is terminated in a transaction permitted
under this Agreement, or (v) in connection with a credit bid or purchase
authorized under this Section 15.11.  The Loan Parties and the Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to (a) consent to, credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale thereof conducted under the provisions of the Bankruptcy
Code, including Section 363 of the Bankruptcy Code, (b) credit bid or purchase
(either directly or indirectly through one or more entities) all or any portion
of the Collateral at any sale or other disposition thereof conducted under the
provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code, or (c) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Agent in accordance with applicable law
in any judicial action or proceeding or by the exercise of any legal or
equitable remedy.  In connection with any such credit bid or purchase, (i) the
Obligations owed to the Lenders and the Bank Product Providers shall be entitled
to be, and shall be, credit bid on a ratable basis (with Obligations with
respect to contingent or unliquidated claims being estimated for such purpose if
the fixing or liquidation thereof would not impair or unduly delay the ability
of Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or unliquidated claims cannot be estimated
without impairing or unduly delaying the ability of Agent to credit bid at such
sale or other disposition, then such claims shall be disregarded, not credit
bid, and not entitled to any interest in the Collateral that is the subject of
such credit bid or purchase) and the Lenders and the Bank Product Providers
whose Obligations are credit bid shall be entitled to receive interests (ratably
based upon the proportion of their Obligations credit bid in relation to the
aggregate amount of Obligations so credit bid) in the Collateral that is the
subject of such credit bid or purchase (or in the Equity Interests of the any
entities that are used to consummate such credit bid or purchase), and (ii)
Agent, based upon the instruction of the Required Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders and the Bank Product Providers
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration.  Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders (without requiring the authorization of the Bank
Product Providers), or (z) otherwise, the Required Lenders (without requiring
the authorization of the Bank Product Providers).  Upon request by Agent or
Borrowers at any time, the Lenders will (and if so requested, the Bank Product
Providers will) confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
 provided,  however, that (1) anything to the contrary contained in any of the
Loan Documents notwithstanding, Agent shall not be required to execute any
document or take any action necessary to evidence such release on terms that, in
Agent’s opinion, could expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrowers in respect of) any and all
interests retained by any Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.  Each Lender further
hereby irrevocably authorizes (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to irrevocably





66

--------------------------------------------------------------------------------

 

 

authorize) Agent, at its option and in its sole discretion, to subordinate any
Lien granted to or held by Agent under any Loan Document to the holder of any
Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness or the 2017 Notes Obligations.  In connection with
any termination or release that is authorized pursuant to this Section 15.11,
Agent shall promptly (i) execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release and (ii) deliver to the Loan Parties any
portion of such Collateral so released that is in the possession of Agent.

(b)Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Parent or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

(c)This Section 15.11 shall be subject in all respects to the provisions of the
Intercreditor Agreement.

 

15.12Restrictions on Actions by Lenders; Sharing of Payments.

(a)Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit
accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

(b)If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent (other than with respect to amendment, waiver or
consent fees or fees in connection with Section 2.14) in excess of such Lender’s
Pro Rata Share of all such distributions by Agent, such Lender promptly shall
(A) turn the same over to Agent, in kind, and with such endorsements as may be
required to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(B) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided,  however, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of





67

--------------------------------------------------------------------------------

 

 

participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

15.13Agency for Perfection.  Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14Payments by Agent to the Lenders.  All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15Concerning the Collateral and Related Loan Documents.  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents.  Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.  By becoming a party to this Agreement, each
Lender:

(a)is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field audit or examination report respecting
Parent or its Subsidiaries (each, a “Report”) prepared by or at the request of
Agent, and Agent shall so furnish each Lender with such Reports,

(b)expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent’s and its Subsidiaries’
books and records, as well as on representations of each Borrower’s personnel,

(d)agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and

(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the





68

--------------------------------------------------------------------------------

 

 

indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or any Subsidiary of Parent to Agent that has not
been contemporaneously provided by Parent or its Subsidiaries to such Lender,
and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of such Borrower the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
Parent or its Subsidiaries, Agent promptly shall provide a copy of same to such
Lender, and (z) any time that Agent renders to any Borrower a statement
regarding the Loan Account, Agent shall send a copy of such statement to each
Lender.

15.17Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

16.WITHHOLDING TAXES.

16.1Payments16.1 .  All payments made by any Borrower hereunder or under any
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, except as otherwise provided in this Section 16.1, all
such payments will be made free and clear of, and without deduction or
withholding for, any present or future Taxes, and in the event any deduction or
withholding of Taxes is required, (a) if such Taxes are Indemnified Taxes, the
sum payable to Lenders shall be increased as may be necessary so that after
making all required deductions or withholding for Indemnified Taxes, Lenders
receive an amount equal to the sum they would have received had no such
deductions or withholding been made, provided that Borrowers shall not be
required to increase any such amounts payable to Lenders if the increase in such
amount payable results from Agent’s or such Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction);
(b) if such Taxes are Excluded Taxes, the sum payable to Lenders shall not be
increased, (c) Borrowers shall make such deductions or withholding and the
amount deducted or withheld shall be treated as paid to the relevant Lender for
all purposes under this Agreement and the other Loan Documents, and (d)
Borrowers will furnish to Agent as





69

--------------------------------------------------------------------------------

 

 

promptly as possible after the date the payment of any such Indemnified Tax is
due pursuant to applicable law, certified copies of tax receipts evidencing such
payment by Borrowers.  Borrowers agree to pay any present or future stamp, value
added or documentary Taxes or any other excise or property Taxes that arise from
any payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document.  For the purposes of this Section 16, the term “Lender ”
shall include a Participant.  This provision shall survive the termination of
this Agreement and the repayment in full of the Obligations.

16.2Exemptions.

(a)If a Lender is entitled to claim an exemption or reduction from United States
withholding Tax, such Lender agrees with and in favor of Agent, to deliver to
Agent and the Borrowers one of the following before receiving its first payment
under this Agreement:

(i)if such Lender is entitled to claim an exemption from United States
withholding Tax pursuant to the portfolio interest exception, (A) a statement of
the Lender, signed under penalty of perjury, that it is not a (I) a “bank” as
described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of any
Borrower (within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a
controlled foreign corporation related to any Borrower within the meaning of
Section 864(d)(4) of the IRC, and (B) a properly completed and executed IRS Form
W-8BEN or Form W-8IMY (with proper attachments);

(ii)if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding Tax under a United States Tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

(iii)if such Lender or Participant is entitled  to claim that interest paid
under this Agreement is exempt from United States withholding Tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv)if such Lender is entitled to claim that interest paid under this Agreement
is exempt from United States withholding Tax because such Lender serves as an
intermediary, a properly completed and executed copy of IRS Form W-8IMY (with
proper attachments); or

(v)a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding Tax.

(b)Each Lender shall provide new forms (or successor forms) upon the expiration
or obsolescence of any previously delivered forms and shall promptly notify
Agent and the Borrowers of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(c)If a Lender claims an exemption from withholding Tax in a jurisdiction other
than the United States, such Lender agrees with and in favor of Agent, to
deliver to Agent any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding Tax before receiving its first payment under
this Agreement, but only if such Lender is legally able to deliver such forms,
provided,  however, that nothing in this Section 16.2(c) shall require a Lender
to disclose any information that it deems to be confidential (including without
limitation, its Tax returns).  Each Lender shall provide new forms (or successor
forms) upon the expiration or obsolescence of any previously delivered forms and
to promptly notify Agent and the Borrowers of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.





70

--------------------------------------------------------------------------------

 

 

(d)If a Lender claims exemption from, or reduction of, withholding Tax and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations of Borrowers to such Lender, such Lender agrees to
notify Agent and Borrowers of  the percentage amount in which it is no longer
the beneficial owner of Obligations of Borrowers to such Lender.  To the extent
of such percentage amount, Agent will treat such Lender’s documentation provided
pursuant to Section 16.2(a) or 16.2(c) as no longer valid.  With respect to such
percentage amount, such Participant or Assignee shall provide documentation,
pursuant to Section 16.2(a) or 16.2(c), if applicable.  Each Borrower agrees
that each Participant shall be entitled to the benefits of this Section 16 with
respect to its participation in any portion of the Commitments and the
Obligations so long as such Participant complies with the obligations set forth
in this Section 16 with respect thereto.

16.3Reductions.

(a)If a Lender or a Participant is subject to an applicable withholding Tax,
Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
an amount equivalent to the applicable withholding Tax.  If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding Tax.

(b)If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold Tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding Tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
Tax or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4Refunds.  If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made, or additional amounts paid,
by Borrowers under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all out-of-pocket expenses of Agent or such Lender and
without interest (other than any interest paid by the applicable Governmental
Authority with respect to such a refund); provided, that Borrowers, upon the
request of Agent or such Lender, agree to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges, imposed by the
relevant Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent hereunder) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its Tax returns (or
any other information which it deems confidential) to any Borrower or any other
Person.





71

--------------------------------------------------------------------------------

 

 

16.516.5Excluded Taxes.  For the avoidance of doubt, no Borrower shall be
required to pay any additional amount under this Agreement or under any other
Loan Document with respect to Taxes if such Taxes are Excluded Taxes.



17.GENERAL PROVISIONS.

17.1Effectiveness.  This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise.  On the contrary, this Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.

17.4Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5Bank Product Providers.  Each Bank Product Provider shall be deemed a third
party beneficiary hereof and of the provisions of the other Loan Documents for
purposes of any reference in a Loan Document to the parties for whom Agent is
acting; provided that no provision of any Loan Document shall be construed to
give any Bank Product Provider a right to consent to any amendment, modification
or waiver or action contemplated by any Loan Document.  Agent hereby agrees to
act as agent for such Bank Product Providers and, by virtue of entering into a
Bank Product Agreement, the applicable Bank Product Provider shall be
automatically deemed to have appointed Agent as its agent and to have accepted
the benefits of the Loan Documents; it being understood and agreed that the
rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider’s being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to Agent
and the right to share in payments and collections out of the Collateral as more
fully set forth herein. In addition, each Bank Product Provider, by virtue of
entering into a Bank Product Agreement, shall be automatically deemed to have
agreed that Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of Agent to determine or insure whether the amount of any such reserve is
appropriate or not.  In connection with any such distribution of payments or
proceeds of Collateral, Agent shall be entitled to assume no amounts are due or
owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to Agent as to the amounts that are due and owing to it and such
written certification is received by Agent a reasonable period of time prior to
the making of such distribution.  Agent shall have no obligation to calculate
the amount due and payable with respect to any Bank Products, but may rely upon
the written certification of the amount due and payable from the relevant Bank
Product Provider.  In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the relevant Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Any Borrower may obtain Bank Products from any Bank
Product Provider, although no Borrower is required to do so.  Each Borrower





72

--------------------------------------------------------------------------------

 

 

acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product
Provider.  Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

17.6Debtor-Creditor Relationship.  The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor.  No member of the Lender Group has (or shall be deemed
to have) any fiduciary relationship or duty to any Loan Party arising out of or
in connection with the Loan Documents or the transactions contemplated thereby,
and there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7Counterparts; Electronic Execution.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

17.8Revival and Reinstatement of Obligations.  If any member of the Lender Group
or any Bank Product Provider repays, refunds, restores, or returns in whole or
in part, any payment or property (including any proceeds of Collateral)
previously paid or transferred to such member of the Lender Group or such Bank
Product Provider in full or partial satisfaction of any Obligation or on account
of any other obligation of any Loan Party under any Loan Document or any Bank
Product Agreement, because the payment, transfer, or the incurrence of the
obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in connection with a
claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof that
such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made.  If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated or
cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.





73

--------------------------------------------------------------------------------

 

 

17.9Confidentiality.

(a)Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except:  (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities, (iv) as may be required by
statute, decision, or judicial or administrative order, rule, or regulation;
provided that (x) prior to any disclosure under this clause (iv), the disclosing
party agrees to provide Administrative Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as, in Agent’s or such
Lender’s reasonable judgment, as applicable, may be required by such statute,
decision, or judicial or administrative order, rule, or regulation, (v) as may
be agreed to in advance in writing by Borrowers, (vi) as requested or required
by any Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as, in Agent’s or such Lender’s reasonable judgment, as
applicable, may be required by such Governmental Authority pursuant to such
subpoena or other legal process, (vii) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives), (viii)
in connection with any assignment, participation  or pledge of any Lender’s
interest under this Agreement, provided that prior to receipt of Confidential
Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information either subject to the terms of
this Section 17.9 or pursuant to confidentiality requirements substantially
similar to those contained in this Section 17.9 (and such Person may disclose
such Confidential Information to Persons employed or engaged by them as
described in clause (i) above), (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that, prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause (ix)
with respect to litigation involving any Person (other than any Borrower, Agent,
any Lender, any of their respective Affiliates, or their respective counsel),
the disclosing party agrees to provide Borrowers with prior written notice
thereof, and (x) in connection with, and to the extent reasonably necessary for,
the exercise of any secured creditor remedy under this Agreement or under any
other Loan Document.

(b)Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of Borrowers





74

--------------------------------------------------------------------------------

 

 

and Loan Parties and the Total Commitments provided hereunder in any “tombstone”
or other advertisements, on its website or in other marketing materials of the
Agent.

17.10Lender Group Expenses.  Borrowers agree to pay any and all Lender Group
Expenses on the earlier of (a) the first day of each month or (b) the date on
which demand therefor is made by Agent and agrees that its obligations contained
in this Section 17.10 shall survive payment or satisfaction in full of all other
Obligations.

17.11Survival.  All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.

17.12Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.  In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual  background checks for the Loan Parties’ senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.

17.13Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.14Jack Cooper Transport as Agent for Borrowers.  Each Borrower hereby
irrevocably appoints Jack Cooper Transport as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower.  Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Advances and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and the other Loan Documents
(and any notice or instruction provided by Administrative Borrower shall be
deemed to be given by Borrowers hereunder and shall bind each Borrower), (b) to
receive notices and instructions from members of the Lender Group (and any
notice or instruction provided by any member of the Lender Group to the
Administrative Borrower in accordance with the terms hereof shall be deemed to
have been given to each Borrower), and (c) to take such action as





75

--------------------------------------------------------------------------------

 

 

the Administrative Borrower deems appropriate on its behalf to obtain Advances
and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement.  It is
understood that the handling of the Loan Account and Collateral in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that Lender
Group shall not incur liability to any Borrower as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.  To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (i) the handling of the Loan
Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.14 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

17.15No Novation.  Borrowers, Agent and the Lenders hereby agree that, effective
upon the execution and delivery of this Agreement by each such party and the
fulfillment, to the satisfaction of Agent and each Lender of each of the
conditions precedent set forth on Schedule 3.1, the terms and provisions of the
Original Credit Agreement shall be and hereby are amended, restated and
superseded in their entirety by the terms and provisions of this Agreement and
the Security Agreement.  Nothing herein contained shall be construed as a
substitution or novation of the obligations of Borrowers outstanding under the
Original Credit Agreement or instruments securing the same, which obligations
shall remain in full force and effect, except to the extent that the terms
thereof are modified hereby or by instruments executed concurrently
herewith.  Nothing expressed or implied in this Agreement shall be construed as
a release or other discharge of any Borrower, or any Guarantor from any of its
obligations or liabilities under the Original Credit Agreement or any of the
security agreements, pledge agreements, mortgages, guaranties or other loan
documents executed in connection therewith.  Each Borrower hereby (i) confirms
and agrees that each Loan Document to which it is a party is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects except that on and after the Closing Date all references in any such
Loan Document to “the Credit Agreement”, “the Loan Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Original Credit
Agreement shall mean the Original Credit Agreement as amended and restated by
this Agreement; and (ii) confirms and agrees that to the extent that the
Original Credit Agreement or any Loan Document executed in connection therewith
purports to assign or pledge to the Agent, for the benefit of the Lenders, or to
grant to the Agent, for the benefit of the Lenders a security interest in or
lien on, any collateral as security for the Obligations of any Borrower from
time to time existing in respect of the Original Credit Agreement, such pledge,
assignment or grant of the security interest or lien is hereby ratified and
confirmed in all respects and shall remain effective as of the first date it
became effective.

17.1617.16Intercreditor Agreement.  Agent and each Lender hereunder, by its
acceptance of the benefits provided hereunder, (a) consents to the subordination
of Liens provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Agent to enter into
the Intercreditor Agreement on behalf of each Lender.  Agent and each Lender
hereby agree that the terms, conditions and provisions contained in this
Agreement are subject to the Intercreditor Agreement and, in the event of a
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.

 





76

--------------------------------------------------------------------------------

 

 

17.1717.17Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)(a)the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)(i)a reduction in full or in part or cancellation of any such liability;

(ii)(ii)a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages to follow.]

 



77

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

 

JACK COOPER HOLDINGS CORP.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

AUTO HANDLING CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

JACK COOPER LOGISTICS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

JACK COOPER TRANSPORT COMPANY, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

PACIFIC MOTOR TRUCKING COMPANY,

 

a Missouri corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 [Signatures continue next page]

 





SIGNATURE PAGE TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

a Delaware limited liability company, as Agent and

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



 

 

 

 

Amended and Restated Credit Agreement

 

 

2

--------------------------------------------------------------------------------

 

 

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“2017 Notes Agent” means U.S. Bank National Association, as trustee and as
collateral agent for the 2017 Noteholders, and any of its successors or assigns
in either such capacity.

“2017 Noteholders” mean those present or future holders of the 2017 Notes.

“2017 Notes” means those 13.75% senior secured notes due 2023 issued by Parent
pursuant to the 2017 Notes Indenture.

“2017 Notes Documents” means the 2017 Notes Indenture, the 2017 Notes, the 2017
Notes Guaranties, the Security Documents (as that term is defined in the 2017
Notes Indenture), and any other agreements, documents, or instruments evidencing
or governing any of the 2017 Notes Obligations, as amended, restated, modified,
supplemented, extended, renewed, refunded, replaced or refinanced from time to
time, in whole or in part, as and to the extent permitted by this Agreement and
the Intercreditor Agreement.

“2017 Notes Guaranties” means those certain Note Guarantees (as that term is
defined in the 2017 Notes Indenture) executed by certain of Parent’s
Subsidiaries in favor of the 2017 Noteholders, and any other agreements,
documents, or instruments guaranteeing the 2017 Notes Obligations.

“2017 Notes Indenture” means that certain Indenture, dated as of the Fifth
Amendment Effective Date, among Parent, Borrowers, and 2017 Notes Agent,
pursuant to which the 2017 Notes are to be issued, as the same may be amended,
restated, modified, supplemented, extended, renewed, refunded, replaced or
refinanced, from time to time, in whole or in part, in one or more agreements
(in each case, with the same or new holders or trustee), including any agreement
extending the maturity thereof or otherwise restructuring all or any portion of
the Indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof, in each case, as and to the extent permitted
by this Agreement and the Intercreditor Agreement.

“2017 Notes Obligations” means all obligations and all amounts owing, due or
secured under the 2017 Notes Documents, not to exceed an aggregate initial
principal amount of $227,500,000 (or such greater amount as the Required Lenders
may consent to in writing (which may be through email)).

“ABL Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement by and among Agent, MSD, and Additional Term Facility
Agent, dated as of the Fourth Amendment Effective Date, with respect to the
relative lien priorities and other intercreditor terms regarding the
Obligations, Permitted MSD Indebtedness, and the Permitted Additional Term Debt,
which agreement amends and restates, and replaces, the Intercreditor Agreement
dated as of April 2, 2015 between Agent and MSD in its entirety.

 “Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the





SIGNATURE PAGE TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

 

 

American Institute of Certified Public Accountants (or successor thereto or any
agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by Parent or its Subsidiaries in a Permitted Acquisition; provided,
 however, that such Indebtedness (a) is either unsecured or, if secured, is
Purchase Money Indebtedness or a Capital Lease with respect to Equipment or
mortgage financing with respect to Real Property, (b) was in existence prior to
the date of such Permitted Acquisition, and (c) was not incurred in connection
with, or in contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.

“Additional Basket Conditions” means, both before and immediately after giving
effect to such Restricted Junior Payment, Investment or payment, (i) no Event of
Default has occurred and is continuing, (ii) Availability shall be no less than
10% of the Maximum Revolver Amount and (iii) the Fixed Charge Coverage Ratio, on
a pro forma basis, for the month most recently ended shall be at least
1.10:1.00; provided, Parent must provide Agent evidence of the foregoing Fixed
Charge Coverage Ratio compliance in accordance with Schedule 5.1 before making
any such Restricted Junior Payment, Investment or payment.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Additional Notes” means additional notes up to an aggregate principal amount of
the sum of (x) $30,000,000, plus (y) in lieu of the Permitted MSD Indebtedness,
$100,000,000 and, in each case, so long as (i) such notes are issued pursuant to
the terms set forth in the Notes Indenture as of the Closing Date and (ii) no
Event of Default has occurred and is continuing or would result therefrom.

“Additional Term Facility” means the credit facility under that certain Credit
Agreement, dated as of October 28, 2016, by and among Additional Term Facility
Agent, the lenders party thereto (the “Additional Term Facility Lenders”), and
Parent, whereby the Additional Term Facility Lenders have made term loans to
Parent in an initial principal amount not to exceed $41,000,000.

“Additional Term Facility Agent” means Wilmington Trust, National Association,
as administrative agent under the Additional Term Facility, and any of its
successors or assigns thereunder.

“Administrative Borrower” has the meaning specified therefor in Section 17.14 of
the Agreement.

“Advances” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided,  however, that, for purposes of the definition of Eligible Accounts
and Section 6.12 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Stock having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other





 

 

 

 

Amended and Restated Credit Agreement

 

 

2

--------------------------------------------------------------------------------

 

 

ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed an Affiliate of such Person, (b) each director (or comparable
manager) of a Person shall be deemed to be an Affiliate of such Person, and (c)
each partnership in which a Person is a general partner shall be deemed an
Affiliate of such Person.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

“Agent’s Liens” mean the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Allied Acquisition” means the purchase by Parent or a Designated Purchaser (as
defined in Section 12.8(b) of the Allied Purchase Agreement) of certain assets
and the assumption by Parent or a Designated Purchaser of certain designated
liabilities of Allied Systems Holdings, Inc. and certain of its Subsidiaries
(collectively, “Allied”) in connection with the bankruptcy cases under chapter
11 of the Bankruptcy Code filed on May 17, 2012 in the United States Bankruptcy
Court for the District of Delaware, as jointly administered under Case No.
12-11564 (CSS) and, if the Purchased Assets include assets subject to such
jurisdiction, under Part IV of the Companies’ Creditors Arrangement Act filed on
June 12, 2012 in the Ontario Superior Court of Justice pursuant to the Allied
Purchase Agreement.

“Allied Purchase Agreement” that certain Asset Purchase Agreement dated on or
about the Second Amendment Effective Date between Parent and Allied with respect
to the Allied Acquisition, as in effect on or about the Second Amendment
Effective Date and amended, modified, supplemented or as the conditions
thereunder may be waived from time to time pursuant to the terms therein in a
manner not materially adverse to Agent or the Lenders.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed month; provided, that for the
period from the Closing Date through and including the last day of the first
full calendar month after the Closing Date, the Applicable Margin shall be set
at the margin in the row styled “Level II”; provided further, that any time an
Event of Default has occurred and is continuing, the Applicable Margin shall be
set at the margin in the row styled “Level III”:

 

 

 

 

Level

Average Excess Availability

Applicable Margin Relative to Base Rate Loans (the “Base Rate Margin”)

Applicable Margin Relative to LIBOR Rate Loans (the “LIBOR Rate Margin”)

I

> 66% of the Maximum Revolver Amount

1.25 percentage points

2.25 percentage points

II

≤ 66% of the Maximum Revolver Amount and > 33% of the Maximum Revolver Amount

1.50 percentage points

2.50 percentage points

 





 

 

 

 

Amended and Restated Credit Agreement

 

 

3

--------------------------------------------------------------------------------

 

 

 

 

 

 

III

≤ 33% of the Maximum Revolver Amount

1.75 percentage points

2.75 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each
calendar month of Borrowers.  

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that for the period
from the Closing Date through and including the last day of the first full
calendar month after the Closing Date, the Applicable Unused Line Fee Percentage
shall be set at the rate in the row styled “Level II”; provided further, that
any time an Event of Default has occurred and is continuing, the Applicable
Unused Line Fee Percentage shall be set at the margin in the row styled “Level
II”:

 

 

 

Level

Average Revolver Usage 

Applicable Unused Line Fee Percentage

I

≥ 50% of the Maximum Revolver Amount

0.250 percentage points

II

< 50% of the Maximum Revolver Amount

0.375 percentage points

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Agent.

“Application Event” means (a) the occurrence of a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) the occurrence and
continuance of an Event of Default and the election by Agent or the Required
Lenders to require that payments and proceeds of Collateral be applied pursuant
to Section 2.4(b)(ii) of the Agreement.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Administrative Borrower to Agent.

“Auto Handling Corporation” means Auto Handling Corporation, a Delaware
corporation.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).

“Availability Block” (a) $6,250,000 so long as any Permitted MSD Indebtedness is
outstanding or MSD has any commitment to extend credit resulting in the
incurrence of Permitted MSD Indebtedness and (b) otherwise, $0; provided, the
Availability Block set forth in clause (a) shall automatically be reduced
dollar-for-dollar (but in any event the Availability Block will never be less
than $0) by the aggregate amount of all payments of principal of Permitted MSD
Indebtedness.





 

 

 

 

Amended and Restated Credit Agreement

 

 

4

--------------------------------------------------------------------------------

 

 

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $25,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.14 of the Agreement.

“Average Daily Availability” means, as of any date of determination, the average
of Availability for each day in the immediately preceding calendar month.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product” means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) Cash Management Services, or (g)
transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with respect to the then existing Bank Product Obligations
(other than Hedge Obligations).

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent or its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Parent or its Subsidiaries.

“Bank Product Provider” means Wells Fargo or any of its Affiliates (including
WFCF).

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers’ reasonable determination of
their credit exposure to Parent and its Subsidiaries in respect of Bank Product
Obligations) in respect of Bank Products then provided or outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its





 

 

 

 

Amended and Restated Credit Agreement

 

 

5

--------------------------------------------------------------------------------

 

 

principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.

“Base Rate Margin” has the meaning specified therefor in the definition of
Applicable Margin.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an “employer” (as defined in Section 3(5) of ERISA) within the past six years.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.  On the Closing Date, the Borrowers consist of
Parent, Jack Cooper Transport, Pacific Motor, Auto Handling Corporation, and
Jack Cooper Logistics.  After the Closing Date, Borrowers shall also consist of
any parties that have executed a joinder to this Agreement.

“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.

“Borrowing Base” means, as of any date of determination, the result of:

(a)85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus

(b)the result of:

(i)85% of the Net Recovery Amount of Eligible Appraised Vehicles, minus

(ii)85% of the amount of depreciation of such Eligible Appraised Vehicles since
the date of the Current Appraisal with respect thereto, as determined by Agent
in its Permitted Discretion, plus

(c)the result of:

(i)85% of the purchase price of Eligible Non-Appraised Vehicles (net of taxes,
commissions, fees, incentives, discounts, rebates, freight charges, insurance,
and expenses), minus

(ii)85% of the amount of depreciation of such Eligible Non-Appraised Vehicle
since the date of the purchase of such Eligible Non-Appraised Vehicle, as
determined by Agent in its Permitted Discretion, minus

(d)The aggregate amount of reserves, if any, established by Agent under Section
2.1(c) of the Agreement.





 

 

 

 

Amended and Restated Credit Agreement

 

 

6

--------------------------------------------------------------------------------

 

 

With respect to an Eligible Vehicle that has at any time been the basis for the
making of an Advance or providing a Letter of Credit hereunder, the disposition
or retirement of such Vehicle shall result in a reduction to the Borrowing Base
in an amount equal to the amount attributed to such Vehicle in the Borrowing
Base as of the date of such disposition or retirement. 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

“Borrowing Base Excess Amount” has the meaning set forth in Section 2.4(e)(i).

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period with the cash proceeds
received from insurance for a casualty event and used to replace the asset
subject to such event of loss (or reasonably similar thereto) within 270 days
after the initial receipt of such monies, (b) with respect to the purchase price
of assets that are purchased substantially contemporaneously with the trade-in
of existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) expenditures made
during such period to the extent made with the identifiable proceeds of an
equity investment in Parent or any of its Subsidiaries which equity investment
is made substantially contemporaneously with the making of the expenditure, and
(e) expenditures during such period that, pursuant to a written agreement, are
reimbursed by a third Person (excluding Parent or any of its Affiliates).

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP; provided,  however,  that for the
purposes of this Agreement that notwithstanding anything to the contrary herein,
any lease existing as of the ClosingFifth Amendment Effective Date that
constitutes an operating lease in accordance with GAAP as in effect onas of the
ClosingFifth Amendment Effective Date shall be deemed not to be a Capital Lease
hereunder, and any future lease, if it were in effect on the Fifth Amendment
Effective Date, that would be treated as an operating lease for purposes of GAAP
as of the Fifth Amendment Effective Date shall be treated as an operating lease.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof





 

 

 

 

Amended and Restated Credit Agreement

 

 

7

--------------------------------------------------------------------------------

 

 

issued by any bank organized under the laws of the United States or any state
thereof or the District of Columbia or any United States branch of a foreign
bank having at the date of acquisition thereof combined capital and surplus of
not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the full amount maintained with any such other bank is insured by the Federal
Deposit Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Certificate” means, with respect to a Vehicle, the certificate of title or
equivalent certificate or document, issued by the relevant Jurisdiction,
evidencing ownership of such Vehicle.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change in Law” means the occurrence after the date of the Agreement of:  (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means that (a) [reserved], (b) any “person” or “group”
(within the meaning of Sections 13(d) and 14(d) of the Exchange Act), other than
one or more Permitted Holders, becomes the beneficial owner (as defined in Rules
13d-3 13d-5 under the Exchange Act, except that for purposes of this clause (b)
such “person” or “group” or Permitted Holder shall be deemed to have “beneficial
ownership” of all shares that any such person or group has the right to acquire
by conversion or exercise of other securities, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%,
or more, of the Stock of Parent having the right to vote for the election of
members of the Board of Directors, (c) a majority of the members of the Board of
Directors do not constitute Continuing Directors, (d) Parent fails to own and
control, directly or indirectly, 100% of the Stock of each other Loan Party and
of each other Subsidiary whose Stock is pledged by a Loan Party (other than
pursuant to a transaction of a type permitted under Section 6.3 of this
Agreement), or (e) a “Change of Control” as defined in the 2017 Notes Indenture
occurs.





 

 

 

 

Amended and Restated Credit Agreement

 

 

8

--------------------------------------------------------------------------------

 

 

“Closing Date” means the date on which Agent sends Administrative Borrower a
written notice that each of the conditions precedent set forth on Schedule 3.1
either have been satisfied or have been waived.

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent’s or its Subsidiaries’ books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds) paid or payable to a Loan Party.

“Commitment” means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of Parent
Administrative Borrower to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent and whose initial assumption of
office resulted from such contest or the settlement thereof.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Current Appraisal” means, with respect to Vehicles, the most recent appraisal
provided to Agent by an appraisal firm reasonably acceptable to Agent, which
appraisal shall be in form and substance





 

 

 

 

Amended and Restated Credit Agreement

 

 

9

--------------------------------------------------------------------------------

 

 

reasonably satisfactory to Agent. As of the Closing Date, the Current Appraisal
is from Taylor & Martin, Inc. and dated on or about November 11, 2012.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement within 1 Business Day of the
date that it is required to do so under the Agreement  (including the failure to
make available to Agent amounts required pursuant to a Settlement or to make a
required payment in connection with a Letter of Credit Disbursement), (b)
notified any Borrower, Agent, or any Lender in writing that it does not intend
to comply with all or any portion of its funding obligations under the
Agreement, (c) has made a public statement to the effect that it does not intend
to comply with its funding obligations under the Agreement or under other
agreements generally (as reasonably determined by Agent) under which it has
committed to extend credit, (d) failed, within 1 Business Day after written
request by Agent, to confirm that it will comply with the terms of the Agreement
relating to its obligations to fund any amounts required to be funded by it
under the Agreement, (e) otherwise failed to pay over to Agent or any other
Lender any other amount required to be paid by it under the Agreement on the
date that it is required to do so under the Agreement, or (f) (i) becomes or is
insolvent or has a parent company that has become or is insolvent, (ii) becomes
the subject of a bankruptcy or Insolvency Proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or Insolvency Proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iii) becomes, or has a parent company that
has become, the subject of a Bail-in Action.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.





 

 

 

 

Amended and Restated Credit Agreement

 

 

10

--------------------------------------------------------------------------------

 

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

“Dollars” or “$” means United States dollars.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EBITDA” means, with respect to any fiscal period, (i) Parent’s consolidated net
earnings (or loss), minus (ii) to the extent included in determining net
earnings (or loss) (A) extraordinary gains or interest income, plus (B)
exchange, translation or performance gains relating to any hedging transactions
or foreign currency fluctuations, plus (iii) to the extent included in
determining net earnings (or loss): (A) non-cash extraordinary losses, interest
expense, income taxes, and depreciation and amortization for such period plus
(B) non-cash claims costs, claims management expenses and adjustments to
reserves under workers’ compensation, trucker’s liability and general liability
insurance for claims related to events occurring on or prior to July 27, 2009,
plus (C) non-cash expenses resulting from Pension Plan withdrawals or partial
withdrawals, plus (D) severance and like expenses accrued under any employment
or consulting agreement in effect on the Closing Date (and any amendments or
modifications permitted hereunder) or entered into, after the Closing Date, in
accordance with the provisions of this Agreement during such period to the
extent expensed, plus (E) cash and non-cash charges directly associated with and
included as “uses” in a “Sources and Uses” provided to Agent prior to the
Closing Date detailing the use of proceeds of the Notes, plus (F) non-cash
compensation expense, non-cash asset impairment charges, and non-cash losses
(gains) on sales of assets, plus (G) non-cash exchange, translation, or
performance losses relating to any hedging transactions or foreign currency
fluctuations, plus (H) non-operating losses (gains), operating losses (gains)
with respect to the closing of terminal locations, and professional expenses for
diligence and other services related to prospective Acquisitions, in each case
solely to the extent actually incurred and solely to the extent any addback set
forth in this subclause (H) does not exceed $2,500,000 in the aggregate for the
12 month period ending on such date of determination, plus (I) (i) fees, costs,
and expenses (including transaction fees, attorneys’ fees and other professional
costs) incurred and paid in connection with the Fourth Amendment Effective Date
Transactions, including the ones incurred and paid within 90 days following the
Fourth Amendment Effective Date, and (ii) fees, costs, and expenses (including
transaction fees, attorneys’ fees and other professional costs) incurred and
paid in connection with the Investments described in clause (u) of the
definition of “Permitted Investments” herein and/or in connection with
distributions permitted pursuant to Section 6.9(m), including the ones incurred
and paid within 90 days following completion of such Investments or
distributions, in each case solely to the extent any addback set forth in this
subclause (I) does not exceed $4,500,000 in the aggregate,  plus (J) fees,
costs, and expenses (including transaction fees, attorneys’ fees and other
professional costs) incurred and paid in connection with the Fifth Amendment
Effective Date Transactions, including the ones incurred and paid within 90 days
following the Fifth Amendment Effective Date, solely to the extent any addback





 

 

 

 

Amended and Restated Credit Agreement

 

 

11

--------------------------------------------------------------------------------

 

 

set forth in this subclause (J) does not exceed $10,000,000 in the aggregate; in
each case of the foregoing, determined on a consolidated basis in accordance
with GAAP.  For the purposes of calculating EBITDA for any period of 4
consecutive fiscal quarters (each, a “Reference Period”), (a) if at any time
during such Reference Period (and after the Closing Date), Parent or any of its
their Subsidiaries shall have made a Permitted Acquisition, EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to such Permitted Acquisition, are factually supportable, and are
expected to have a continuing impact, in each case to be mutually and reasonably
agreed upon by Parent and Agent) or in such other manner acceptable to Agent as
if any such Permitted Acquisition or adjustment occurred on the first day of
such Reference Period.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means those Accounts created by any Borrower in the ordinary
course of its business, that arise out of such Borrower’s rendition of services,
that comply with each of the representations and warranties respecting Eligible
Accounts made in the Loan Documents, and that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
 however, that such criteria may be revised from time to time by Agent in
Agent’s Permitted Discretion to address the results of any audit performed by
(or on behalf of) Agent from time to time after the Closing Date.  In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits,  unapplied cash, taxes, discounts, credits, allowances,
and rebates.  Eligible Accounts shall not include the following:

(a)(i) Accounts that the Account Debtor has failed to pay within the earlier of
90 days of original invoice date or 60 days of the due date, and (ii) Accounts
with selling terms of more than 60 days,

(b)Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

(c)Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,

(d)Accounts with respect to which the payment by the Account Debtor may be
conditional,

(e)Accounts that are not payable in Dollars,

(f)Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province,





 

 

 

 

Amended and Restated Credit Agreement

 

 

12

--------------------------------------------------------------------------------

 

 

municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (y) the
Account is supported by an irrevocable letter of credit reasonably satisfactory
to Agent (as to form, substance, and issuer or domestic confirming bank) that
has been delivered to Agent and is directly drawable by Agent, or (z) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent,

(g)Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States,

(h)Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,

(i)Accounts with respect to an Account Debtor whose total obligations owing to
Borrowers exceed 70% (solely with respect to General Motors LLC and its
affiliates, collectively), 50% (solely with respect to Ford Motor Company and
its affiliates, collectively), 30% (solely with respect to Toyota Motor Sales,
U.S.A, Inc., and its affiliates, collectively) or 15% (in all other cases) of
all Eligible Accounts, to the extent of the obligations owing by such Account
Debtor in excess of such percentage; provided,  however, that each such
percentage, as applied to a particular Account Debtor, is subject to reduction
by Agent in its Permitted Discretion if the creditworthiness of such Account
Debtor deteriorates; and provided further,  however, that, in each case, the
amount of Eligible Accounts that are excluded because they exceed any of the
foregoing percentages shall be determined by Agent based on all of the otherwise
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit,

(j)Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which a Borrower
has received notice of an imminent Insolvency Proceeding or a material
impairment of the financial condition of such Account Debtor,

(k)Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

(l)Accounts that are not subject to a valid and perfected first priority Agent’s
Lien,

(m)Accounts with respect to which the services giving rise to such Account have
not been performed and billed to the Account Debtor,

(n)Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity, or

(o)Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by
Borrowers of the subject contract for goods or services.

“Eligible Appraised Vehicles” shall mean all Vehicles owned by Borrowers that
are included in the Current Appraisal and are used by a Borrower in the ordinary
course of such Borrower’s business and, in each case, are not subject to any
lease and are acceptable to Agent based on the criteria set forth
below.  Eligible Vehicles shall not include:  (a) Vehicles that are either:  (i)
not in transit within the continental United States, or Canada in the ordinary
course of business, or (ii) not based at one of the locations in the continental
United States listed on Schedule 4.30 or such other locations in the continental
United States as





 

 

 

 

Amended and Restated Credit Agreement

 

 

13

--------------------------------------------------------------------------------

 

 

Agent may approve in good faith in writing from time to time; (b) Vehicles that
are subject to a security interest or lien in favor of any person other than
Agent (except those in favor of 2017 Notes Agent); (c) Vehicles located outside
the United States of America (other than Vehicles in transit in Canada in the
ordinary course of business); (d) any Vehicles the ownership of which are not
evidenced by a certificate of title that has the name of a Borrower (or any
legal predecessor to any Borrower identified on Schedule P-3) noted thereon as
the owner of it or is not otherwise properly registered (or could not be
registered within 7 days of initiating the registration process) in one of the
states of the United States to such Borrower that is entitled to operate such
Vehicles in the state that has issued such certificate of title in accordance
with all applicable laws (other than any Vehicles the ownership of which is not
required to be evidenced by a certificate of title under the laws applicable to
it); (e) Vehicles that are not subject to the first priority, valid and
perfected security interest of Agent; (f) Vehicles that are worn out or
obsolete; (g) Vehicles that are not used or usable in the ordinary course of a
Borrower’s business due to a damaged or inoperable condition and such condition
continues for any period of more than thirty (30) consecutive days; (h) Vehicles
that do not meet, in all material respects, all applicable safety or regulatory
standards applicable to it for the use for which it is intended or for which it
is being used; (i) Vehicles which constitute Eligible Non-Appraised Vehicles;
(j) any Vehicles consisting of automobiles or other vehicles of Borrowers not
directly used for transporting the cargo of customers or for services provided
to customers in the ordinary course of a Borrower’s business; (k) any Vehicles
on lease or rented to any other Person or otherwise being used by any Person
other than a Borrower; (l) any Vehicles that do not meet, in all material
respects, all applicable standards of all motor vehicle laws or other statutes
and regulations established by any Governmental Authority or is subject to any
licensing or similar requirement that would limit the right of Agent to sell or
otherwise dispose of such Vehicles; and (m) any Vehicles not (1) covered by an
insurance policy of the applicable Borrower in such amounts as are reasonably
acceptable to Agent, which insurance policy provides that Agent is the loss
payee, in the case of a casualty or other loss thereto or (2) otherwise
self-insured on a basis consistent with commercially reasonable business
practices.  The parties hereby acknowledge that Borrowers’ self-insurance
practices in effect on the Closing Date are consistent with commercially
reasonable business practices as of the date hereof.

The criteria for Eligible Appraised Vehicles set forth above may be revised from
time to time by Agent in Agent’s Permitted Discretion based on either:  (i) an
event, condition or other circumstance arising after the date hereof, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Agent has no written notice thereof from a Borrower prior to the date hereof, in
either case under clause (i) or (ii) which adversely affects or could reasonably
be expected to adversely affect the Vehicles in the Permitted Discretion of
Agent.  Any Vehicles that are not Eligible Appraised Vehicles shall nevertheless
be part of the Collateral.  The amounts of Eligible Appraised Vehicles of any
Borrower shall, at Agent’s option, be determined based on the lesser of the
amount of Eligible Appraised Vehicles set forth in the general ledger of such
Borrower or the perpetual inventory records maintained by such Borrower.

“Eligible Non-Appraised Vehicles” shall mean all Vehicles owned by Borrowers
acquired after the Closing Date and used by a Borrower in the ordinary course of
such Borrower’s business for not longer than one hundred twenty (120) days and,
in each case, is not subject to any lease and would be an Eligible Appraised
Vehicle (other than clause (i) of the definition of Eligible Appraised Vehicles)
but for the requirement that such Vehicle be included on the Current
Appraisal.  In addition, Eligible Non-Appraised Vehicles shall not include any
used or previously owned Vehicles other than used Vehicles purchased by
Borrowers from leases in effect on the Closing Date.

The criteria for Eligible Non-Appraised Vehicles set forth above may be revised
from time to time by Agent in Agent’s Permitted Discretion based on either:  (i)
an event, condition or other circumstance arising after the date hereof or (ii)
an event, condition or other circumstance existing on the date hereof to the
extent Agent has no written notice thereof from a Borrower prior to the date
hereof, in either case under clause (i) or (ii) which adversely affects or could
reasonably be expected to adversely affect the Vehicles





 

 

 

 

Amended and Restated Credit Agreement

 

 

14

--------------------------------------------------------------------------------

 

 

in the Permitted Discretion of Agent.  Any Vehicles that are not Eligible
Non-Appraised Vehicles shall nevertheless be part of the Collateral.  The
amounts of Eligible Non-Appraised Vehicles of any Borrower shall, at Agent’s
option, be determined based on the lesser of the amount of Eligible
Non-Appraised Vehicles set forth in the general ledger of such Borrower or the
perpetual inventory records maintained by such Borrower.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution, or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Administrative Borrower (which approval of
Administrative Borrower shall not be unreasonably withheld, delayed, or
conditioned), and (f) during the continuation of an Event of Default, any other
Person approved by Agent.

“Eligible Vehicles” means (a) Eligible Appraised Vehicles, and (b) Eligible
Non-Appraised Vehicles.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Parent or any of its Subsidiaries or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by Parent, any
Subsidiary of Parent, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.





 

 

 

 

Amended and Restated Credit Agreement

 

 

15

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or any of
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or any of its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Parent or any of its Subsidiaries is a member under IRC Section 414(m), or
(d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with Parent or any of
its Subsidiaries and whose employees are aggregated with the employees of Parent
or any of its Subsidiaries under IRC Section 414(o).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess” has the meaning specified therefor in Section 2.14 of the Agreement.

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Parent and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Deposit Account” has the meaning specified therefor in the Security
Agreement.

“Excluded Real Property” means any Real Property owned in fee having a fair
market value of $3,000,000 or less.

“Excluded Taxes” means (i) any Tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits Taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or Participant is organized or the jurisdiction
(or by any political subdivision or taxing authority thereof) in which such
Lender’s or such Participant’s principal office is located in each case as a
result of a present or former connection between such Lender or Participant and
the jurisdiction or taxing authority imposing the Tax (other than any such
connection arising solely from such Lender or Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document); (ii)
Taxes resulting from a Lender’s or a Participant’s failure to comply with the
requirements of Section 16.2 (whether or not such Lender or Participant was
legally entitled to deliver such documentation), (iii) any United States federal
withholding Taxes that would be imposed on amounts payable to a Lender based
upon the applicable withholding rate in effect at the time such Lender becomes a
“Lender” under this Agreement (or designates a new lending office), except that
Taxes shall include (A) any amount that such Lender (or its assignor, if any)
was previously entitled to receive pursuant to Section 16.1 of the Agreement, if
any, with respect to such withholding Tax at the time such Lender becomes a
party to the Agreement (or designates a new lending office), and (B) additional
United States federal withholding Taxes that may be imposed after the time such
Lender becomes a party to the Agreement (or designates a new lending office), as
a result of a change in law, rule, regulation, order or other decision with
respect to any of the foregoing by any Governmental Authority, and (iv) any
United States federal withholding Taxes imposed under FATCA.





 

 

 

 

Amended and Restated Credit Agreement

 

 

16

--------------------------------------------------------------------------------

 

 

“Existing Credit Facilities” mean any of the credit facilities set forth on
Schedule E-1 to the Agreement which are being terminated on the Closing Date or
as part of the consummation of the Transactions.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain amended and restated fee letter, dated as of
even date with the Agreement, among Borrowers and Agent, in form and substance
reasonably satisfactory to Agent.

“Fifth Amendment” means that certain Amended and Restated Amendment Number Five
to Amended and Restated Credit Agreement, dated as of June 15, 2017, by and
among the Borrowers, the Lenders and Agent.

“Fifth Amendment Effective Date” means the “Effective Date” as defined in the
Fifth Amendment.

“Fifth Amendment Effective Date Transactions” means the transactions described
in the Offering Memorandum (including, without limitation, the tender offer to
purchase the PIK Notes, the exchange offer to purchase the Notes, issuance of
warrants relating to such exchange offer, consent solicitation and amendment to
certain Notes Documents, release of liens and collateral securing the Notes, and
the offering and issuance of 2017 Notes) and the execution, delivery and
performance by Borrowers and the other Loan Parties of the Fifth Amendment, the
2017 Notes Documents (and the issuance of the 2017 Notes thereunder), the
amendment to the MSD Credit Agreement (as defined in the ABL Intercreditor
Agreement), the amendment to the Solus Credit Agreement (as defined in the ABL
Intercreditor Agreement), and all the other transactions related to any of the
foregoing, and the payment of premiums, fees and expenses in connection with the
foregoing, in each case, whether consummated pursuant to a Chapter 11 Insolvency
Proceeding or pursuant to an out-of-court restructuring, in each case on
substantially the same terms as described in the Offering Memorandum and in
accordance with, and subject to the terms of the Fifth Amendment.

“Financial Covenant Period” means a period which shall commence on any date (the
“Commencement Date”) on which Excess Availability is less than 12.5% of the
Maximum Revolver Amount and shall continue until the later of (a) the date that
is the last day of the first full calendar month after the Commencement Date and
(b) the last day of the calendar month in which Excess Availability for a period
of 45 consecutive days after the Commencement Date is equal to or greater than
12.5% of the Maximum Revolver Amount.

“First Amendment Effective Date” means August 6, 2013.

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense





 

 

 

 

Amended and Restated Credit Agreement

 

 

17

--------------------------------------------------------------------------------

 

 

accrued (other than interest paid-in-kind, amortization of financing fees, and
other non-cash Interest Expense) during such period, (b) the sum of principal
payments in respect of Indebtedness that are required to be paid during such
period plus any Liberty Mutual Payments, and (c) all federal, state, and local
income taxes accrued during such period, and (d) all Restricted Junior Payments
pursuant to Sections 6.9(a) and (d) paid (whether in cash or other property,
other than common Stock) during such period, (e) cash severance and like
expenses accrued and required to be paid under any employment or consulting
agreement in effect on the Closing Date (and any amendments or modifications
permitted hereunder) or entered into, after the Closing Date, in accordance with
the provisions of this Agreement during such period; provided, “Fixed Charges”
shall not include payments or expenses directly identified as “uses” in a
“Sources and Uses” provided to Agent prior to the ClosingFifth Amendment
Effective Date detailing the use of proceeds of the 2017 Notes.

“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of (i) EBITDA for such period minus unfinanced Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, to (ii) Fixed Charges for such period.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Fourth Amendment Effective Date” means October 28, 2016.

“Fourth Amendment” means that certain Amendment Number Four to Amended and
Restated Credit Agreement, dated as of the Fourth Amendment Effective Date by
and among the Borrowers, the Lenders and Agent.

“Fourth Amendment Effective Date Transactions” means the execution, delivery and
performance by Borrowers and the other  Loan Parties of the Fourth Amendment,
the loan documentation in connection with the Additional Term Facility (the
borrowing of the loans thereunder), the amendment to the MSD Credit Agreement
(as defined in the ABL Intercreditor Agreement), and all the other transactions
related to any of the foregoing and contemplated to have occurred as of the
Fourth Amendment Effective Date, and the payment of premiums, fees and expenses
in connection with the foregoing.

“Funding Date” means the date on which a Borrowing occurs.

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided,  however, that (i)
all calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159 and (ii) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any change to, or modification of, GAAP which would require the
capitalization of leases characterized as “operating leases” as of the
ClosingFifth Amendment Effective Date.

“GECC Sale-Leaseback Transaction” means any sale and contemporaneous leaseback
transaction of Vehicles to General Electric Capital Corporation or CIT Group
Inc. not to exceed $20,000,000 in the aggregate for all such transactions and
consummated within 180 days after the Closing Date.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.





 

 

 

 

Amended and Restated Credit Agreement

 

 

18

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means (a) each Subsidiary of Parent that is not a Borrower (other
than any Subsidiary that is not required to become a Guarantor pursuant to
Section 5.11), and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of the Agreement, and “Guarantor” means
any one of them.

“Guaranty” means that certain general continuing guaranty, executed and
delivered in accordance with the terms of this Agreement, by each extant
Guarantor in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers, in form and substance reasonably satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Environmental Law as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “toxicity”, (b) oil, petroleum, or
petroleum derived substances, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, (c) any flammable substances or explosives or any radioactive
materials, and (d) asbestos in any form or electrical equipment that contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent or its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements entered into with one or more of the Bank Product
Providers

“Hedge Provider” means Wells Fargo or any of its Affiliates.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.   

“Increase” has the meaning specified therefor in Section 2.14.

“Increase Date” has the meaning specified therefor in Section 2.14.

“Increase Joinder” has the meaning specified therefor in Section 2.14.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities





 

 

 

 

Amended and Restated Credit Agreement

 

 

19

--------------------------------------------------------------------------------

 

 

of others secured by a Lien on any asset of such Person, irrespective of whether
such obligation or liability is assumed, (e) all obligations of such Person to
pay the deferred purchase price of assets (other than trade payables incurred in
the ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations of such Person owing under Hedge Agreements
(which amount shall be calculated based on the amount that would be payable by
such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Prohibited Preferred Stock of such Person, and (h) any
obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above.  For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness described in clause (d) above shall be
the lower of the amount of the obligation and the fair market value of the
assets of such Person securing such obligation.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means, any Taxes other than Excluded Taxes.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Prior Closing Date, executed and delivered by Parent
each of its Subsidiaries, and Agent, the form and substance of which is
reasonably satisfactory to Agent.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, between Agent andFifth Amendment Effective Date, among
Agent, MSD (as agent under MSD Credit Agreement (as defined in the ABL
Intercreditor Agreement)), Additional Term Facility Agent and 2017 Notes Agent.

“Interest Expense” means, for any period without duplication, the sum of:

(a)the interest expense of Parent and its Subsidiaries for such period as
determined on a consolidated basis in accordance with GAAP, including, without
limitation:

(i)any amortization of debt discount;

(ii)the net cost under non-speculative Hedge Obligations (including any
amortization of discounts);

(iii)the interest portion of any deferred payment obligation;

(iv)all commissions, discounts and other fees and charges owed with respect to
letters of credit, bankers’ acceptance financing or similar activities; and

(v)all accrued interest; plus





 

 

 

 

Amended and Restated Credit Agreement

 

 

20

--------------------------------------------------------------------------------

 

 

(b)the interest component of Capitalized Lease Obligations paid, accrued and/or
scheduled to be paid or accrued by Parent and its Subsidiaries during such
period determined on a consolidated basis in accordance with GAAP; plus

(c)the interest expense on any Indebtedness guaranteed by Parent and its
Subsidiaries; plus

(d)all capitalized interest of Parent and its Subsidiaries for such period.

 “Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided,  however,
that (a) interest shall accrue at the applicable rate based upon the LIBOR Rate
from and including the first day of each Interest Period to, but excluding, the
day on which any Interest Period expires, (b) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and (d)
Borrowers may not elect an Interest Period which will end after the Maturity
Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of the Issuing Lender and relating to such Letter of Credit.

“Issuing Lender” means WFCF or any other Lender that, at the request of any
Borrower and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 2.11 of the Agreement
and the Issuing Lender shall be a Lender.

“Jack Cooper Logistics” means Jack Cooper Logistics, LLC, a Delaware limited
liability company.

“Jack Cooper Transport” means Jack Cooper Transport Company, Inc., a Delaware
corporation.

“JCT Canada” means Jack Cooper Transport Canada, Inc., a Quebec corporation.

“Jurisdiction” means, with respect to a Vehicle, the state, commonwealth, or
other governmental entity that is responsible for issuing the Certificate for
such Vehicle.





 

 

 

 

Amended and Restated Credit Agreement

 

 

21

--------------------------------------------------------------------------------

 

 

“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of Section
13.1 of the Agreement and “Lenders” means each of the Lenders or any one or more
of them.

“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes,
vehicle registration fees and charges, and insurance premiums) required to be
paid by Parent or any of its Subsidiaries under any of the Loan Documents that
are paid, advanced, or incurred by the Lender Group, (b) documented
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Parent or any of its Subsidiaries under any of
the Loan Documents, including, the fees and charges of the Vehicle Collateral
Agent, fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or any department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, lien registration, and
environmental audits, (c) Agent’s customary fees and charges imposed or incurred
in connection with any background checks or OFAC/PEP searches related to Parent
or its subsidiaries, (d) Agent’s customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of any Borrower (whether by wire transfer or
otherwise), together with any out-of-pocket costs and expenses incurred in
connection therewith, (e) customary charges imposed or incurred by Agent
resulting from the dishonor of checks payable by or to any Loan Party, (f)
reasonable and documented out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) reasonable and
documented out-of-pocket audit fees and expenses (including travel, meals, and
lodging) of Agent related to any inspections or audits to the extent of the fees
and charges (and up to the amount of any limitation) contained in the Agreement
or the Fee Letter, (h) Agent’s reasonable costs and expenses (including
reasonable documented attorneys fees and out-of-pocket expenses of outside
counsel) relative to third party claims or any other lawsuit or adverse
proceeding paid or incurred by the Lender Group, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Parent or any of its Subsidiaries, (i)
Agent’s reasonable and documented costs and expenses (including reasonable and
documented attorneys fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to
CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving or
modifying the Loan Documents, and (j) Agent’s and each Lender’s reasonable and
documented costs and expenses (including reasonable and documented attorneys,
accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including attorneys, accountants, consultants, and other
advisors fees and expenses incurred in connection with a “workout,” a
“restructuring,” or an Insolvency Proceeding concerning Parent or any of its
Subsidiaries or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether a lawsuit or other adverse
proceeding is brought, or in taking any enforcement action or any Remedial
Action with respect to the Collateral.





 

 

 

 

Amended and Restated Credit Agreement

 

 

22

--------------------------------------------------------------------------------

 

 

“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Lender or a letter of credit issued by Underlying
Issuer, as the context requires.

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges, and expenses set forth in the Agreement (including any fronting
fees) will continue to accrue while the Letters of Credit are outstanding) to be
held by Agent for the benefit of those Lenders with a Revolver Commitment in an
amount equal to 105% of the then existing Letter of Credit Usage, (b) delivering
to Agent documentation executed by all beneficiaries under the Letters of
Credit, in form and substance reasonably satisfactory to Agent and the Issuing
Lender, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fees and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
the Agreement.

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“Liberty Mutual Payments” means any payments by Borrowers to Liberty Mutual
Insurance Company relating to that certain Confidential Settlement Agreement and
Release, dated as of June 1, 2012, by and between Liberty Mutual Insurance
Company and Liberty Mutual Fire Insurance Company, Inc. (collectively, “Liberty
Mutual”), on the one hand, and Jack Cooper Transport and certain of its
Subsidiaries and Affiliates, on the other hand, with respect to certain
contingent obligations of Jack Cooper Transport to Liberty Mutual.

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

“LIBOR Rate” means the rate per annum rate appearing on Macro*World’s
(https://capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR - USD (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest





 

 

 

 

Amended and Restated Credit Agreement

 

 

23

--------------------------------------------------------------------------------

 

 

Period and the amount of the LIBOR Rate Loan requested (whether as an initial
LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of
a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with the
Agreement (and, if any such rate is below zero, the LIBOR Rate shall be deemed
to be zero), which determination shall be made by Agent and shall be conclusive
in the absence of manifest error.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“LIBOR Rate Margin” has the meaning specified therefor in the definition of
Applicable Margin.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement in the nature of a security interest, encumbrance,
easement, lien (statutory or other), security interest, or other security
arrangement and any other preference, priority, or preferential arrangement in
the nature of a security interest, including any conditional sale contract or
other title retention agreement, the interest of a lessor under a Capital Lease
and any synthetic or other financing lease having substantially the same
economic effect as any of the foregoing.

“Loan” means any Advance, Swing Loan, or Protective Advance made (or to be made)
hereunder.

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

“Loan Documents” means the Agreement, any Borrowing Base Certificate, the
Controlled Account Agreements, the Control Agreements, the Copyright Security
Agreement, the Fee Letter, the Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, the Mortgages, the Patent Security Agreement,
the Security Agreement, the Trademark Security Agreement, any note or notes
executed by any Borrower in connection with the Agreement and payable to any
member of the Lender Group, any letter of credit application entered into by any
Borrower in connection with the Agreement, and any other agreement entered into,
now or in the future, by Parent or any of its Subsidiaries and any member of the
Lender Group in connection with the Agreement.

“Loan Party” means any Borrower or any Guarantor.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
Parent and its Subsidiaries, taken as a whole, (b) a material impairment of
Parent’s and its Subsidiaries’ ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon any Collateral in an aggregate value in
excess of $250,000 (and not as a result of an action or failure to act of any
member of the Lender Group), or (c) a material impairment of the enforceability
or priority of Agent’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of Parent or its Subsidiaries.

“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$5,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 90 days notice without





 

 

 

 

Amended and Restated Credit Agreement

 

 

24

--------------------------------------------------------------------------------

 

 

penalty or premium), and (ii) all other contracts or agreements, the loss of
which could reasonably be expected to result in a Material Adverse Change.

“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.

“Maximum Revolver Amount” means $100,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Mortgage Policy” has the meaning specified therefor in Schedule 3.1(v).

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
Agent, that encumber the Real Property Collateral.

“MSD” means MSDC JC Investments, LLC or any of its Affiliates.

“Multiemployer Plan” has the meaning given to such term in Section 3(37) or
Section 4001(a)(3) of ERISA or Section 414(f) of the IRC.

“Net Book Value” with respect to a Vehicle, means the cost of such Vehicle, less
depreciation and other write downs for such Vehicle, as reflected on Borrowers’
books and records.

“Net Recovery Amount” means, as of any date of determination, the amount of the
recovery in respect of Eligible Appraised Vehicles on a “net orderly liquidation
value” basis, in each case as set forth in the Current Appraisal, net (without
duplication) of all operating expenses, liquidation expenses and commissions.

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

“Notes Agent” means U.S. Bank National Association, as trustee and as collateral
agent for the Noteholders.

“Noteholders” mean those present or future holders of the Notes.

“Notes” means those 9.25% senior secured notes due 2020 issued by Parent
pursuant to the Notes Indenture.

“Notes Documents” means the Notes Indenture, the Notes, the Notes Guaranties,
the Security Documents (as that term is defined in the Notes Indenture), and any
other agreements, documents, or instruments evidencing or governing any of the
Notes Obligations, as amended, restated, modified, supplemented, extended,
renewed, refunded, replaced or refinanced from time to time, in whole or in
part, as and to the extent permitted by this Agreement and the Intercreditor
Agreement.

“Notes Guaranties” means those certain Guaranties executed by certain of
Parent’s Subsidiaries in favor of the Noteholders, and any other agreements,
documents, or instruments guaranteeing the Notes Obligations.

“Notes Indenture” means that certain Indenture, dated as of the Closing Date,
among Parent, Borrowers, and Notes Agent, pursuant to which the Notes are to be
issued, as the same may be amended,





 

 

 

 

Amended and Restated Credit Agreement

 

 

25

--------------------------------------------------------------------------------

 

 

restated, modified, supplemented, extended, renewed, refunded, replaced or
refinanced, from time to time, in whole or in part, in one or more agreements
(in each case, with the same or new holders or trustee), including any agreement
extending the maturity thereof or otherwise restructuring all or any portion of
the Indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof, in each case, as and to the extent permitted
by this Agreement and the Intercreditor Agreement.

“Notes Obligations” means all obligations and all amounts owing, or due or
secured under the Notes Documents, not to exceed anthe aggregate initial
principal amount of $225,000,000 (plus the aggregate principal amount of the
Additional Notes)thereof outstanding as of the Fifth Amendment Effective Date.

“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing Loans)), debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, covenants, and duties of any kind and description owing
by any Loan Party pursuant to or evidenced by the Agreement or any of the other
Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Borrower is required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan Documents,
(b) all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of
Underlying Letters of Credit, and (c) all Bank Product Obligations.  Without
limiting the generality of the foregoing, the Obligations of Borrowers under the
Loan Documents include the obligation to pay (i) the principal of the Loans,
(ii) interest accrued on the Loans, (iii) the amount necessary to reimburse the
Issuing Lender for amounts paid or payable pursuant to Letters of Credit, (iv)
Letter of Credit commissions, fees (including fronting fees) and charges, (v)
Lender Group Expenses, (vi) fees payable under the Agreement or any of the other
Loan Documents, and (vii) indemnities and other amounts payable by any Loan
Party under any Loan Document.  Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Offering Memorandum” means the Amended and Restated Offer to Purchase and
Offering Memorandum, and Disclosure Statement Soliciting Acceptances of a
Prepackaged Plan of Reorganization, dated June 15, 2017, as may be amended in a
manner acceptable to the Required Lenders.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Overadvance” has the meaning specified therefor in Section 2.5 of the
Agreement.

“Pacific Motor” means Pacific Motor Trucking Company, a Missouri corporation.





 

 

 

 

Amended and Restated Credit Agreement

 

 

26

--------------------------------------------------------------------------------

 

 

“Parent” has the meaning specified therefor in the preamble to the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning specified therefor in Section
13.1(e)(iii) of the Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.

“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.

“PBGC” means the Pension Benefit Guaranty Corporation established under Title IV
of ERISA or any other governmental agency, department, or instrumentality
succeeding to the functions of said corporation.

“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (including a Multiemployer Plan) and to which the Borrowers or any
ERISA Affiliate may have any liability including by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
within the preceding 5 years or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA.

“Permitted Additional Term Indebtedness” means Indebtedness incurred by Parent
or any of its Subsidiaries under the Additional Term Facility in an initial
aggregate principal amount not to exceed the sum of $41,000,000, as the terms of
such Indebtedness pursuant to the definitive loan documentation may be amended,
restated, modified, changed, refinanced or replaced in a manner that is not
prohibited by the terms of the ABL Intercreditor Agreement.

“Permitted Acquisition” means any Acquisition so long as:

(a)no Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b)no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition other than
Indebtedness described in clause (a), (j), (l), (m), (o), (p), (s) or (t) of the
definition of Permitted Indebtedness and no Liens will be incurred, assumed, or
would exist with respect to the assets of Parent or its Subsidiaries as a result
of such Acquisition other than Permitted Liens,

(c)Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Parent and Agent)
created by adding the historical combined financial statements of Parent
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Parent and its Subsidiaries (i) would have
been in compliance with the financial covenants in Section 7 of the Agreement
for the 4 fiscal quarter period ended immediately prior to the





 

 

 

 

Amended and Restated Credit Agreement

 

 

27

--------------------------------------------------------------------------------

 

 

proposed date of consummation of such proposed Acquisition, and (ii) are
projected to be in compliance with the financial covenants in Section 7 of the
Agreement for the 4 fiscal quarter period ended one year after the proposed date
of consummation of such proposed Acquisition,

(d)Borrowers have provided Agent with their due diligence package relative to
the proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,

(e)Borrowers shall have Availability plus Qualified Cash in an amount equal to
or greater than 20% of the Maximum Revolver Amount immediately before and after
giving effect to the consummation of the proposed Acquisition,

(f)In the case of any Acquisition of Stock, the Person whose Stock is being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,

(g)Borrowers have provided Agent with written notice of the proposed Acquisition
at least 15 Business Days prior to the anticipated closing date of the proposed
Acquisition and, not later than 5 Business Days prior to the anticipated closing
date of the proposed Acquisition, copies of the acquisition agreement and other
material documents relative to the proposed Acquisition, which agreement and
documents must be reasonably acceptable to Agent,

(h)the assets being acquired (other than a de minimis amount of assets in
relation to Parent’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Parent and its Subsidiaries as set forth on Schedule 6.6 or a
business reasonably related thereto,

(i)the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Stock is being acquired is organized in a jurisdiction located
within the United States,

(j)the subject assets or Stock, as applicable, are being acquired directly by a
Borrower, and, in connection therewith, such Borrower shall have complied with
Section 5.11 or 5.12, as applicable, of the Agreement and, in the case of an
acquisition of Stock, such Borrower shall have demonstrated to Agent that the
new Loan Parties have received consideration sufficient to make the joinder
documents binding and enforceable against such new Loan Parties, and

(k)the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed $50,000,000 in the aggregate since the Closing Date.

“Permitted Additional Term Indebtedness” means Indebtedness incurred by Parent
or any of its Subsidiaries under the Additional Term Facility in an initial
aggregate principal amount not to exceed the sum of $41,000,000, as the terms of
such Indebtedness pursuant to the definitive loan documentation may be amended,
restated, modified, changed, refinanced or replaced in a manner that is not
prohibited by the terms of the ABL Intercreditor Agreement.





 

 

 

 

Amended and Restated Credit Agreement

 

 

28

--------------------------------------------------------------------------------

 

 

“Permitted Discretion” means a determination made in the exercise of good faith
and reasonable (from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means:

(a)sales, abandonment, or other dispositions of Equipment at fair market value
(other than Eligible Vehicles to the extent that the Borrower has not notified
Agent in writing that the applicable Vehicle has ceased to be an Eligible
Vehicle) that is substantially worn, damaged, or obsolete in the ordinary course
of business; provided,  however, Borrowers may sell, abandon, or otherwise
dispose of Equipment at below fair market value (other than Eligible Vehicles to
the extent that the Borrower has not previously notified Agent in writing that
the applicable Vehicle has ceased to be an Eligible Vehicle) so long as such
disposals of Equipment since the Closing Date do not exceed $3,000,000 in Net
Book Value in the aggregate,

(b)sales of Inventory to buyers in the ordinary course of business,

(c)the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d)the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e)the granting of Permitted Liens,

(f)the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,

(g)any involuntary loss, damage, or destruction of property,

(h)any involuntary condemnation, seizure, or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property
(other than Eligible Vehicles to the extent the Borrower has not notified Agent
in writing that the applicable Vehicle has ceased to be an Eligible Vehicle),

(i)the leasing or subleasing of assets and the assignment of leases of Parent or
its Subsidiaries (excluding Eligible Vehicles to the extent the Borrower has not
notified Agent in writing that  the applicable Vehicle has ceased to be an
Eligible Vehicle) in the ordinary course of business,

(j)the sale or issuance of Stock of Parent or any Subsidiary to the extent
permitted by Section 6.14,

(k)the lapse of registered patents, trademarks and other intellectual property
of Parent and its Subsidiaries to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders,

(l)the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,

(m)the making of a Permitted Investment,





 

 

 

 

Amended and Restated Credit Agreement

 

 

29

--------------------------------------------------------------------------------

 

 

(n)dispositions in the form of improvements made to leasehold properties in
respect of leases that expire or are terminated so long as the fair market value
of the assets so disposed of does not exceed $250,000 in the aggregate in any
12-month period,

(o)dispositions of assets (other than Eligible Vehicles to the extent the
Borrower has not notified Agent in writing that the applicable Vehicle has
ceased to be an Eligible Vehicle) acquired by Parent and its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Disposition (the “Subject Permitted Acquisition”) so long as (i)
the consideration received for the assets to be so disposed is at least equal to
the fair market value thereof, (ii) the assets to be so disposed are not
necessary or economically desirable in connection with the business of Parent
and its Subsidiaries, and (iii) the assets to be so disposed are readily
identifiable as assets acquired pursuant to the Subject Permitted Acquisition,

(p)dispositions of assets (other than Accounts, Eligible Vehicles (to the extent
the Borrower has not notified Agent in writing that the applicable Vehicle has
ceased to be an Eligible Vehicle), intellectual property, licenses, Stock of
Subsidiaries of Parent, or Material Contracts) not otherwise permitted in
clauses (a) through (o) above or clauses (q) through (u) below so long as made
at fair market value and the aggregate fair market value of all assets disposed
of in all such dispositions since the Closing Date (including the proposed
disposition) would not exceed $5,000,000,

(q)dispositions of Vehicles pursuant to a GECC Sale-Leaseback Transaction,

(r)any surrender or waiver of contract rights or the settlement, release or
surrender of contract, tort or other claims of any kind in the ordinary course
of business,

(s)sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements or
similar binding agreements,

(t)transactions permitted under Section 6.3, and

(u)dispositions of property in exchange for credit against the purchase price
for similar replacement property or the cash proceeds are used to purchase such
replacement property.

“Permitted Holder” means (i) T. Michael Riggs and (ii) any Related Party of T.
Michael Riggs.

“Permitted Indebtedness” means:

(a)Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,

(b)Indebtedness set forth on Schedule 4.19 of the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,

(c)Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d)endorsement of instruments or other payment items for deposit,

(e)Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety bonds, warranty bonds, release bonds,
statutory bonds, performance bonds,





 

 

 

 

Amended and Restated Credit Agreement

 

 

30

--------------------------------------------------------------------------------

 

 

bid bonds, appeal bonds, judgment bonds, completion guarantee and warranties
(including guarantees thereof), advance payment bonds, indemnity bonds, customs
bonds and similar obligations; (ii) unsecured guarantees arising with respect to
customary indemnification obligations to purchasers in connection with Permitted
Dispositions; (iii) unsecured guarantees with respect to Indebtedness of Parent
or one of its Subsidiaries, to the extent that the Person that is obligated
under such guaranty could have incurred such underlying Indebtedness and
unsecured guarantees of other obligations not constituting Indebtedness to the
extent permitted hereunder; and (iv) in respect of workers’ compensation claims,
general liability or trucker’s liability claims, unemployment or other insurance
and self-insurance obligations, payment obligations in connection with health or
other types of social security benefits,

(f)Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,

(g)Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(h)the incurrence by Parent or any of its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with Parent’s and
its Subsidiaries’ operations and not for speculative purposes,

(i)Indebtedness incurred in respect of (i) credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), or Cash Management Services or (ii) cash
pooling, setting-off arrangements and the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds provided such Indebtedness pursuant to this clause (ii) is extinguished
within 5 Business Days of its incurrence, and in each case, incurred in the
ordinary course of business,

(j)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, earn-outs or similar obligations of
Parent or the applicable Loan Party incurred in connection with the consummation
of one or more Permitted Acquisitions,

(k)Indebtedness composing Permitted Investments,

(l)the Notes Obligations and the Additional Notes and Refinancing Indebtedness
in respect thereof,

(m)Indebtedness in the form of Permitted Preferred Stock,

(n)the incurrence by Parent or any of its Subsidiaries of Indebtedness in
respect of workers’ compensation, general liability and auto liability claims
relating to the dispute between Borrowers and American Zurich Insurance Company,
Zurich Services Corporation, and Liberty Mutual Insurance Company and for the
avoidance of doubt, any Indebtedness described in this clause (n) shall be
Indebtedness for the purpose of calculating “Fixed Charges” or “Fixed Charge
Coverage Ratio” hereunder,

(o)Acquired Indebtedness in an amount not to exceed $20,000,000 at any time
outstanding and Refinancing Indebtedness in respect thereof,

(p)Indebtedness in an aggregate principal amount not to exceed $10,000,000 at
any time outstanding,





 

 

 

 

Amended and Restated Credit Agreement

 

 

31

--------------------------------------------------------------------------------

 

 

(q)pension withdrawal liabilities with respect to the Western Conference of
Teamsters Pension Trust reflected in the most recent consolidated balance sheet
of Parent as of the Closing Date that subsequently becomes Indebtedness,

(r)unsecured Indebtedness of Parent owing to current or former employees,
officers, or directors (or any spouses, ex-spouses, trusts or estates of any of
the foregoing) incurred in connection with the repurchase by Parent of the Stock
of Parent that has been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all payments with
respect to such Indebtedness does not exceed the amounts permitted under Section
6.9(a), and (iii) such Indebtedness is subordinated to the Obligations on terms
and conditions reasonably acceptable to Agent,

(s)Indebtedness in respect of customer deposits and advance payments received in
the ordinary course of business from customers for goods or services purchased
in the ordinary course of business,

(t)Indebtedness in an aggregate outstanding principal amount not to exceed
$7,500,000 at any time outstanding for all Subsidiaries of Parent that are CFCs;
provided, that such Indebtedness is not directly or indirectly recourse to any
of the Loan Parties or of their respective assets,

(u) Indebtedness incurred for pension fund withdrawal or partial withdrawal
obligations in an amount not to exceed in the aggregate at any one time
outstanding $5,000,000,

(v) Permitted MSD Indebtedness and any Refinancing Indebtedness in respect
thereof,

(w)to the extent constituting Indebtedness, certain designated liabilities
assumed in connection with the Allied Acquisition, and

(x)Permitted Additional Term Indebtedness and any Refinancing Indebtedness in
respect thereof, and

(y)the 2017 Notes Obligations and Refinancing Indebtedness in respect thereof.  

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party, (c) a Subsidiary that is not a Loan Party
to a Loan Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement, and (d) a Loan Party to a Subsidiary that is not a Loan
Party so long as (i) the amount of such loans outstanding at any one time does
not exceed $2,500,000 (inclusive of the Investments outstanding under clause
(l)(ii) of the definition of “Permitted Investments”), (ii) no Event of Default
has occurred and is continuing or would result therefrom at the time such loan
is made, and (iii) Borrowers have Availability of $7,500,000 or greater
immediately after giving effect to each such loan.

“Permitted Investments” means:

(a)Investments in cash and Cash Equivalents,

(b)Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c)advances made in connection with purchases of goods or services in the
ordinary course of business,





 

 

 

 

Amended and Restated Credit Agreement

 

 

32

--------------------------------------------------------------------------------

 

 

(d)Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of any Loan Party or any of its Subsidiaries,

(e)Investments owned by any Loan Party or any of its Subsidiaries on the Closing
Date and set forth on Schedule P-1 to the Agreement,

(f)guarantees permitted under the definition of Permitted Indebtedness and
guarantees of other obligations of Parent and its Subsidiaries not constituting
Indebtedness to the extent permitted hereunder,

(g)Permitted Intercompany Advances,

(h)Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to any Loan Party or any of
its Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside
the ordinary course of business) or as security for any such Indebtedness or
claims or upon the settlement of litigation, arbitration or other disputes,

(i)deposits and pledges (x) of cash made in the ordinary course of business to
secure performance of operating leases and (y) to the extent permitted by the
definition of Permitted Liens,

(j)non-cash loans to former and current employees, officers, and directors of
Parent or any of its Subsidiaries for the purpose of purchasing Stock in Parent
so long as the proceeds of such loans are used in their entirety to purchase
such stock in Parent,

(k)Permitted Acquisitions,

(l)Investments in the form of capital contributions and the acquisition of Stock
made by (i) any Loan Party in any other Loan Party (other than capital
contributions to or the acquisition of Stock of Parent), (ii) any Loan Party in
a non-Loan Party in an amount not to exceed $2,500,000 at any one time
outstanding and inclusive of the loans outstanding under clause (d) of the
definition of “Permitted Intercompany Advances”, and (iii) any non-Loan Party in
another non-Loan Party,

(m)Investments resulting from entering into (i) Bank Product Agreements, or (ii)
agreements relative to Indebtedness that is permitted under clause (h) of the
definition of Permitted Indebtedness,

(n)Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(o)Loans and advances to employees, directors, officers and consultants (i) in
the ordinary course of business in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding during the term of the Agreement and (ii) to
pay taxes in respect of Stock issued under any stock option deferred
compensation or similar benefit plans in an amount not to exceed $1,000,000 in
the aggregate at any one time outstanding,

(p)so long as no Event of Default has occurred and is continuing or would result
therefrom, any other Investments in an aggregate amount not to exceed
$15,000,000 at any time outstanding during the term of the Agreement,





 

 

 

 

Amended and Restated Credit Agreement

 

 

33

--------------------------------------------------------------------------------

 

 

(q)any Investment in any Person to the extent such Investments represents the
non-cash portion of the consideration received in connection with a Permitted
Disposition,

(r)the repurchase of the Notes to the extent permitted hereunder and the
repurchase of the 2017 Notes to the extent permitted hereunder and under the
Intercreditor Agreement,

(s)any Investment so long as the Additional Basket Conditions are met,

(t)Investments permitted under the terms of the Preferred Payment Escrow
Account, and 

(u) (i) cash Investments by Parent in Jack Cooper Enterprises, Inc. with the
proceeds of the Loans (as defined in the Credit Agreement for the Additional
Term Facility) solely for the purpose of, within 120 days of the effectiveness
of the Credit Agreement for the Additional Term Facility and funding thereunder,
purchasing, repurchasing, exchanging, retiring or canceling the PIK Notes and to
pay related fees and expenses, and (ii) purchases of the PIK Notes by Parent or
any other Borrower, solely with the proceeds of the Loans (as defined in the
Credit Agreement for the Additional Term Facility), within 120 days of the
effectiveness of the Credit Agreement for the Additional Term Facility and
funding thereunder and payments of related fees and expenses, in each case to
the extent permitted pursuant to the terms of the Credit Agreement for the
Additional Term Facility (as in effect as of the Fourth Amendment Effective
Date, after giving effect to the amendments, waivers, consents or modifications
thereunder to the extent permitted pursuant to the ABL Intercreditor
Agreement).,  

(v)cash Investments by Parent in Jack Cooper Enterprises, Inc. with the proceeds
of the 2017 Notes solely for the purpose of, within 120 days of the
effectiveness of the 2017 Notes Indenture and the issuance of the 2017 Notes
thereunder, purchasing, repurchasing, exchanging, retiring or canceling the PIK
Notes and paying related fees and expenses, and

(vi)any loans or advances to Jack Cooper Enterprises, Inc. made in lieu of a
Restricted Junior Payment permitted pursuant to Section 6.9(o), not in excess of
the amount of the Restricted Junior Payments to the extent permitted to be made
to Jack Cooper Enterprises, Inc.  in accordance with Section 6.9(o); provided
that, before and after giving effect to such loan or advance (i) Excess
Availability is at least ten percent (10.0%) of the Maximum Revolver Amount,
(ii) no Event of Default shall have occurred and be continuing or will occur as
a consequence thereof, in each case after giving effect to the Fifth Amendment
and the Fifth Amendment Effective Date Transactions and (iii) Agent shall have
received evidence that an exchange offer in respect of the Notes has been
completed; provided, further that the amount of such loans or advances made
pursuant to this clause (vi) shall reduce, on a dollar for dollar basis, the
amount of the Restricted Junior Payments available to be made pursuant to
Section 6.9(o).

 

“Permitted Liens” means

(a)Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b)Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c)judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,





 

 

 

 

Amended and Restated Credit Agreement

 

 

34

--------------------------------------------------------------------------------

 

 

(d)Liens set forth on Schedule P-2 to the Agreement; provided,  however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,

(e)the interests of lessors under operating leases and non-exclusive licensors
under license agreements and Liens arising from precautionary UCC financing
statement filings in respect of operating leases,

(f)purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,

(g)Liens arising by operation of law in favor of warehousemen, landlords,
lessors, carriers, mechanics, materialmen, laborers, or suppliers, or other
similar Liens, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not more
than 30 days past due after giving effect to any applicable grace period, or
(ii) are the subject of Permitted Protests,

(h)Liens on amounts deposited to secure Parent’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,

(i)Liens on amounts deposited to secure Parent’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders,
leases, purchase, construction, sales or servicing contracts and other similar
obligations incurred in the ordinary course of business and not in connection
with the borrowing of money,

(j)Liens on amounts deposited to secure Parent’s and its Subsidiaries’
reimbursement obligations with respect to surety, performance, or appeal bonds
obtained in the ordinary course of business,

(k)with respect to any Real Property, minor survey exceptions, minor
imperfections of title, minor encumbrances, easements or reservations of, or
rights of others for, licenses, rights-of-way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning restrictions or other
restrictions as to the use of such Real Property that do not in the aggregate
materially impair the use or operation thereof,

(l)non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m)Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness (to the extent securing Indebtedness) is the subject of
permitted Refinancing Indebtedness and so long as the replacement Liens only
encumber those assets that secured the original Indebtedness,

(n)rights of setoff or bankers’ liens upon deposits of cash in favor of banks or
other depository institutions, solely to the extent incurred in connection with
the maintenance of such deposit accounts in the ordinary course of business and
Liens granted to secure Indebtedness arising pursuant to clause (i) of the
definition of Permitted Indebtedness,





 

 

 

 

Amended and Restated Credit Agreement

 

 

35

--------------------------------------------------------------------------------

 

 

(o)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q)Liens solely on any cash earnest money deposits made by Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition,

(r)Liens assumed by Parent or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness,

(s)Liens in favor of Notes Agent to secure thethe 2017 Notes Agent, any of its
successors and assigns, and any collateral agent, trustee or other
representative holding Liens on behalf of any 2017 Noteholder to secure 2017
Notes Obligations and any Refinancing Indebtedness in respect thereof, subject
to the terms of the Intercreditor Agreement,

(t)Liens in favor of any Loan Party,

(u)other Liens on fixed assets, Equipment (excluding Eligible Vehicles to the
extent the Borrower has not notified Agent in writing that the applicable
Vehicle has ceased to be an Eligible Vehicle) and Real Property securing
Indebtedness and as to which the aggregate amount of the obligations secured
thereby does not exceed the lesser of (i) 120% of the fair market value of such
Collateral or (ii) $10,000,000,

(v)leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business or pursuant to a disposition otherwise permitted hereunder
which do not materially interfere with the ordinary conduct of the business of
Parent or its Subsidiaries and do not secure any Indebtedness,

(w)Liens incurred under or in connection with lease and sale/leaseback
transactions and novations and any refinancing thereof (and Liens securing
obligations under lease transaction documents relating thereto), including,
without limitation, Liens over the assets which are the subject of such lease,
sale and leaseback, novations, refinancings, assets and contract rights related
thereto (including, without limitation, the right to receive rental rebates or
deferred sale payments), sub-lease rights, insurances relating thereto and
rental deposits, in each case so long as such transactions are permitted
hereunder,

(x)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes,

(y)pledges or deposits to obtain or secure obligations with respect to banker’s
acceptances, guarantees, bonds or other sureties or assurances given in
connection with the activities described in clauses (i) and (j) above, in each
case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property or services or imposed by ERISA or the IRC in connection with a Plan,

(z)Liens securing Hedge Agreements that are otherwise permitted hereunder,

(aa)Liens (A) granted to the trustee under any indenture securing compensation,
re-imbursement and indemnity obligations of the Loan Parties to such trustee and
(B) securing the amount owed under any indenture deposited with the trustee
under any indenture to repay or re-deem any such





 

 

 

 

Amended and Restated Credit Agreement

 

 

36

--------------------------------------------------------------------------------

 

 

Indebtedness (including amounts deposited with the trustee under the Existing
Credit Facilities on the Closing Date to redeem the existing Indebtedness
thereunder),

(bb)the Liberty Mutual Account (as defined in the Security Agreement),

(cc)reserve or escrow accounts for the benefit of warrantholders of a Loan Party
as required pursuant to the terms of the applicable warrant and with respect to
distributions and dividends which were otherwise permitted hereunder at the time
so reserved or deposited into escrow,

(dd) Liens in favor of MSD, any of its successors and assigns as holders of
Permitted MSD Indebtedness, and any collateral agent, trustee or other
representative holding Liens on behalf of any such Person to secure Permitted
MSD Indebtedness and any Refinancing Indebtedness in respect thereof, subject to
the terms of the ABL Intercreditor Agreement,

(ee)Permitted Encumbrances (as defined in the Allied Purchase Agreement), and

(ff)Liens in favor of the Additional Term Facility Agent, any of its successors
and assigns as administrative agent under the Additional Term Facility, and any
collateral agent, trustee or other representative holding Liens on behalf of the
lenders under the Additional Term Facility to secure Permitted Additional Term
Indebtedness and any Refinancing Indebtedness in respect thereof, subject to the
terms of the ABL Intercreditor Agreement.

“Permitted MSD Indebtedness” means Indebtedness incurred by Parent or any of its
Subsidiaries to MSD in an aggregate principal amount not to exceed the sum of
$62,500,000 plus accrued paid in kind interest and otherwise on terms and
conditions reasonably acceptable to Agent (including, but not limited to, being
subject to the ABL Intercreditor Agreement), as the terms of such Indebtedness
pursuant to the definitive loan documentation may be amended, restated,
modified, changed, refinanced or replaced in a manner that is not prohibited by
the terms of the ABL Intercreditor Agreement.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Parent (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $15,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.





 

 

 

 

Amended and Restated Credit Agreement

 

 

37

--------------------------------------------------------------------------------

 

 

“PIK Notes” means the “Notes” under and as defined in that certain Indenture,
dated as of June 10, 2014, by and between Jack Cooper Enterprises, Inc. (f/k/a
JCH Parent, Inc.), as issuer, and U.S. Bank National Association, as trustee.

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Plan” has the meaning given to such term in Section 3(3) of ERISA.

“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.

“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of the Agreement.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Prior Closing Date” means November 29, 2010.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable (other than upon a change of control) or subject to any
other payment obligation (including any obligation to pay dividends, other than
dividends of shares of Preferred Stock of the same class and series payable in
kind or dividends of shares of common stock) on or before a date that is less
than 91 days after the Maturity Date, or, on or before the date that is less
than 91 days after the Maturity Date, is redeemable at the option of the holder
thereof for cash or assets or securities (other than distributions in kind of
shares of Preferred Stock of the same class and series or of shares of common
stock).

“Prohibited Transaction” means any transaction described in Section 406 of ERISA
which is not exempt by reason of Section 408 of ERISA, and any transaction
described in Section 4975(c) of the IRC which is not exempt by reason of Section
4975(c)(2) or Section 4975(d) of the IRC.

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a)with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by (z)
the aggregate Revolver Commitments of all Lenders, and (ii) from and after the
time that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances by (z) the outstanding principal amount of all Advances,

(b)with respect to a Lender’s obligation to participate in Letters of Credit and
Reimbursement Undertakings, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all





 

 

 

 

Amended and Restated Credit Agreement

 

 

38

--------------------------------------------------------------------------------

 

 

Lenders, and (ii) from and after the time that the Revolver Commitments have
been terminated or reduced to zero, the percentage obtained by dividing (y) the
outstanding principal amount of such Lender’s Advances by (z) the outstanding
principal amount of all Advances; provided, however, that if all of the Advances
have been repaid in full and Letters of Credit remain outstanding, Pro Rata
Share under this clause shall be determined based upon subclause (i) of this
clause as if the Revolver Commitments had not been terminated or reduced to zero
and based upon the Revolver Commitments as they existed immediately prior to
their termination or reduction to zero.

(c)[reserved], and

(d)with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 15.7 of the Agreement), (i)
prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by (z)
the aggregate amount of Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the outstanding principal amount
of such Lender’s Advances, by (z) the outstanding principal amount of all
Advances; provided,  however, that if all of the Advances have been repaid in
full and Letters of Credit remain outstanding, Pro Rata Share under this clause
shall be determined based upon subclause (i) of this clause as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.

“Properties” means any properties or assets owned, leased, or primarily operated
by Parent or any of its Subsidiaries.

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Reaffirmation” means that certain Reaffirmation of Loan Documents and Amendment
to Guaranties dated as of the date hereof with respect to Loan Documents
executed on the Prior Closing Date.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Parent or its Subsidiaries and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1 to
the Agreement and any Real Property hereafter acquired by Parent or its
Subsidiaries (other than Excluded Real Property).

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.





 

 

 

 

Amended and Restated Credit Agreement

 

 

39

--------------------------------------------------------------------------------

 

 

“Refinancing Indebtedness” means refinancings, renewals, replacements,
defeasements or extensions of Indebtedness so long as:

(x)except with respect to the Note2017 Notes Obligations, any Permitted MSD
Indebtedness, or the Permitted Additional Term Indebtedness:

(a)such refinancings, renewals, replacements, defeasements, or extensions do not
result in an increase in the principal amount of the Indebtedness so refinanced,
renewed, replaced, defeased, or extended, other than by the amount of premiums
paid thereon and the fees and expenses incurred in connection therewith and by
the amount of accrued and unpaid interest and unfunded commitments with respect
thereto,

(b)such refinancings, renewals, replacements, defeasements, or extensions do not
result in a shortening of the remaining average weighted maturity (measured as
of the refinancing, renewal, replacement, defeasement or extension) of the
Indebtedness so refinanced, renewed, replaced, defeased, or extended, nor are
they on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(c)if the Indebtedness that is refinanced, renewed, replaced, defeased, or
extended was subordinated in right of payment to the Obligations, then the terms
and conditions of the refinancing, renewal, or extension must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, replaced,
defeased, or extended Indebtedness, and

(d)the Indebtedness that is refinanced, renewed, replaced, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, replaced, defeased, or extended,

(y)in the case of the Note2017 Notes Obligations, refinancings, renewals,
replacements, defeasements or extensions thereof so long as such transaction is
consummated in accordance with the Intercreditor Agreement, and

(z) in the case of any Permitted MSD Indebtedness or Permitted Additional Term
Indebtedness, refinancings, renewals, replacements, defeasements or extensions
thereof so long as such transaction is consummated in accordance with the ABL
Intercreditor Agreement.

 “Register” has the meaning specified therefor in Section 2.3(f).

“Reimbursement Undertaking” has the meaning specified therefor in Section
2.11(a) of the Agreement.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Party” means: (i) any family member (in the case of an individual) of a
Person described in clause (i) of the definition of Permitted Holder; or (ii)
any trust, corporation, partnership, limited liability company or other entity,
the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 50% or more controlling or beneficial interest of which
consist of any one or more Permitted Holder.





 

 

 

 

Amended and Restated Credit Agreement

 

 

40

--------------------------------------------------------------------------------

 

 

“Remedial Action” means all actions taken to comply with Environmental Law,
including (a) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate, or in any way address Hazardous Materials in the indoor or outdoor
environment, (b) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, (d) perform any pre-remedial
studies, investigations, or post-remedial operation and maintenance activities,
or (e) conduct any other actions with respect to Hazardous Materials required by
Environmental Laws.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Reportable Event” has the meaning given to such term in Section 4043 of ERISA
or the regulations thereunder, excluding any event for which the PBGC has by
regulation waived the 30 day notice requirement, or a withdrawal from a plan
described in Section 4063 of ERISA.

“Required Closing Availability” means that the sum of (a) Excess Availability,
plus (b) cash and Cash Equivalents of Borrowers on hand exceeds $20,000,000.

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) exceed 50%;
provided,  however, that at any time there are 2 or more Lenders, “Required
Lenders” must include at least 2 Lenders.

“Required Release Documents” means, with respect to a Vehicle encumbered by an
Existing Lender, any document or certificate, (including but not limited to a
Certificate), that Agent reasonably believes to be necessary in order to have
the Liens of such Existing Lender released and removed from the relevant
Certificate, and includes any document evidencing such Existing Lender’s release
of its Lien on such Vehicle, including the power of attorney for such Existing
Lender as may be required by Agent, appointing Agent or Vehicle Collateral Agent
as such Existing Lender’s attorney in fact to release the Existing Lender’s
Liens on such Vehicle.

“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution (i) on account of Stock issued by Parent
(including any payment in connection with any merger or consolidation involving
Parent) or (ii) on account of Stock issued (x) by any Subsidiary of Parent or
(y) to the direct or indirect holders of Stock issued by a Borrower in their
capacity as such (other than dividends or distributions payable in Stock (other
than Prohibited Preferred Stock) issued by Parent or dividends or distributions
to a Borrower (other than Parent)), (b) purchase, redeem, make any sinking fund
or similar payment, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving Parent) any Stock issued
by Parent, or (c) make any payment to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire Stock of Parent now or
hereafter outstanding.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement or pursuant to Section 2.14 of the Agreement.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.





 

 

 

 

Amended and Restated Credit Agreement

 

 

41

--------------------------------------------------------------------------------

 

 

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Advances of such Lender.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Second Amendment Effective Date” means September 6, 2013.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means an amended and restated security agreement, dated as
of even date with the Agreement, in form and substance reasonably satisfactory
to Agent, executed and delivered by Borrowers and Guarantors to Agent.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means with respect to a particular date and entity, that on such date:
(i) the fair value of the assets of such entity, including the earning potential
of such assets as part of a reasonable going concern sale process conducted with
appropriate diligence and speed by a reputable investment bank, would not be
less than the total amount required to pay the probable liability of such entity
on its total existing debts and liabilities as they become absolute and matured;
(ii) such entity is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) such entity does not have, intend to
incur or believe that it will incur debts or liabilities beyond its ability to
pay such debts and liabilities as they mature and become due in the normal
course of business; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a final,
non-appealable judgment of a court of competent jurisdiction for money damages
that such entity would become unable to satisfy.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).





 

 

 

 

Amended and Restated Credit Agreement

 

 

42

--------------------------------------------------------------------------------

 

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Swing Lender” means WFCF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender’s sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement or pursuant to Section 2.14.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Transactions” means the issuance of the Notes on the Closing Date, the entry
into of this Agreement and the other Loan Documents, the repayment of the
Existing Credit Facilities on or after the Closing Date, the repurchase and
redemption in accordance with the certificate of designation of Parent’s Series
A, B, C, D and E Preferred Stock on or after the Closing Date as otherwise
permitted under this Agreement, the payment of premiums, fees and expenses in
connection therewith and the transactions related thereto.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued.

“Underlying Issuer” means Wells Fargo or one of its Affiliates.

“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.

“United States” means the United States of America.

“Vehicle” shall mean all trucks, trailers, tractors, and other substantially
similar mobile equipment and other substantially similar vehicles used in the
transportation of automobiles, wherever located.





 

 

 

 

Amended and Restated Credit Agreement

 

 

43

--------------------------------------------------------------------------------

 

 

“Vehicle Collateral Agency Agreement” means that certain Fourth Amended and
Restated Collateral Agency Agreement dated as of the ClosingFifth Amendment
Effective Date, among Agent, 2017 Notes Agent, Administrative Borrower, and
Vehicle Collateral Agent, and further amended or supplemented from time to time.

“Vehicle Collateral Agent” means Corporation Services Company, a Delaware
corporation.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Welfare Plan” has the meaning given to such term in Section 3(1) of ERISA.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 

 

 

 

 



 

 

 

 

Amended and Restated Credit Agreement

 

 

44

--------------------------------------------------------------------------------

 

 

Annex B

Form of Intercreditor Agreement

 

[See attached.]

 

 



 

--------------------------------------------------------------------------------

 

 

Annex C

Form of ABL Intercreditor Agreement Amendment

 

[See attached.]

 

 



 

--------------------------------------------------------------------------------

 

 

Annex D

Form of Vehicle Collateral Agency Agreement

 

[See attached.]

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Annex E

Form of 2017 Notes Indenture

 

[See attached.]

 

 



 

--------------------------------------------------------------------------------

 

 

Annex F

Form of MSD Credit Agreement Amendment

 

[See attached.]

 

 



 

--------------------------------------------------------------------------------

 

 

Annex G

Form of Solus Credit Agreement Amendment

 

[See attached.]

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Annex H

Offering Memorandum

 

[See attached.]

 

 



 

--------------------------------------------------------------------------------

 

 

Annex I

Restructuring Support Agreements

 

[See attached.]

 

 

--------------------------------------------------------------------------------